






MASTER REPURCHASE AGREEMENT
DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, as buyer
(“Buyer”),
ALTISOURCE RESIDENTIAL, L.P., as seller (“Seller”), and
ALTISOURCE RESIDENTIAL CORPORATION (“Guarantor”)


Dated September 12, 2013








--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
1
Applicability
1
2
Definitions
1
3
Program; Initiation of Transactions
23
4
Repurchase; Release Price; Conversion to REO Property
25
5
Price Differential
27
6
Margin Maintenance
28
7
Income Payments
28
8
Conveyance; Security Interest; REO Property
30
9
Payment and Transfer
32
10
Conditions Precedent
32
11
Program; Costs
37
12
Servicing
41
13
Representations and Warranties
42
14
Covenants
48
15
Events of Default
54
16
Remedies Upon Default
57
17
Reports
61
18
Repurchase Transactions
64
19
Single Agreement
64
20
Notices and Other Communications
65
21
Entire Agreement; Severability
66
22
Non assignability
66
23
Set‑off
67
24
Binding Effect; Governing Law; Jurisdiction
67
25
No Waivers, Etc.
68
26
Intent
68
27
Disclosure Relating to Certain Federal Protections
69
28
Power of Attorney
69
29
Buyer May Act Through Affiliates
70
30
Indemnification; Obligations
70
31
Counterparts
71
32
Confidentiality
71





--------------------------------------------------------------------------------




33
Recording of Communications
72
34
Periodic Due Diligence Review
72
35
Authorizations
73
36
Acknowledgement of Anti‑Predatory Lending Policies
73
37
Documents Mutually Drafted
74
38
General Interpretive Principles
74
39
Conflicts
74
40
Rental of REO Properties
75
41
Limitation on Liability of Owner Trustee
75



SCHEDULES


Schedule 1-A         Representations and Warranties with Respect to Trust
Mortgage Loans


Schedule 1-B         Representations and Warranties with Respect to REO
Properties


Schedule 1-C         Representations and Warranties with Respect to Trust
Interests


Schedule 2        Authorized Representatives


EXHIBITS
Exhibit A-1
Form of Purchase Price Increase Request

Exhibit A-2
Form of Transition Event Increase Request

Exhibit B
Form of Transaction Request

Exhibit C
Loan Activity Report

Exhibit D-1
Form of Seller Power of Attorney

Exhibit D-2
Form of Trust Subsidiary Power of Attorney

Exhibit E
Seller's, Guarantor's and Trust Subsidiary's Tax Identification Number

Exhibit F
Existing Indebtedness

Exhibit G
Form of Servicer Notice and Acknowledgment

Exhibit H
Form of Property Manager Notice and Acknowledgment

Exhibit I
Form of Trust Assignment Agreement





--------------------------------------------------------------------------------




1.Applicability
From time to time the parties hereto may enter into transactions in which the
Seller agrees to transfer to Buyer the Trust Interests against the transfer of
funds by Buyer, with a simultaneous agreement by Buyer to transfer to the Seller
such Trust Interests against the transfer of funds by Seller. From time to time,
prior to the commencement of the Amortization Period, the Seller may request
Purchase Price Increases for the Transaction involving the Trust Interests in
conjunction with the transfer of REO Properties or Trust Mortgage Loans to the
Trust Subsidiary, or increase in Asset Value with respect thereto, as a result
of the increase in value of the Trust Interests. From time to time, prior to the
commencement of the Amortization Period, the Seller may request Transition Event
Increases for the Transaction involving the Trust Interests in conjunction
with a Transition Event as a result of the increase in value of the Trust
Interests. From time to time, the Seller may request a release of REO Property
or Trust Mortgage Loans from the Trust Subsidiary in conjunction with an
Optional Prepayment. This Agreement is a commitment by Buyer to engage in the
Transactions (and requests for Purchase Price Increases and Transition Event
Increases) as set forth herein up to the Maximum Aggregate Purchase Price;
provided, that Buyer shall have no commitment to enter into any Transaction or
agree to any Purchase Price Increase or Transition Event Increase requested (i)
during the Amortization Period or (ii) that would result in the aggregate
Purchase Price of then-outstanding Transactions to exceed the Maximum Aggregate
Purchase Price. Each such transaction involving the transfer of the Trust
Interests shall be referred to herein as a “Transaction” and, unless otherwise
agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in any annexes identified herein, as
applicable hereunder.
On the initial Purchase Date, Buyer will purchase the Trust Interests from
Seller in connection with the Transaction on such date.
On and after the initial Purchase Date and prior to the commencement of the
Amortization Period, as part of a Purchase Price Increase Request or Transition
Event Increase Request, Seller may request and Buyer will fund, subject to the
terms and conditions of this Agreement, an increase in the Purchase Price for
the Transactions in respect of the Trust Interests based upon the acquisition of
additional REO Properties or additional Trust Mortgage Loans by the Trust
Subsidiary or a Transition Event, as applicable. From time to time, the Seller
may pay an Optional Prepayment to Buyer in accordance with Section 4.b hereof.


2.Definitions


Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:
“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.
“Accepted Servicing Practices” means, with respect to any Trust Mortgage Loan or
REO Property, those mortgage servicing practices or property management
practices that are in material compliance with all the requirements of all
applicable laws, rules, regulations and any other similar legal process,
including, but not limited to, any requirements of a Governmental Authority, as
well as any state and local real estate, landlord tenant laws, and any
applicable homeowners or condominium association requirements, using
commercially reasonable efforts, as applicable, of prudent mortgage lending
institutions which service mortgage loans and prudent property manager that
manage property, respectively, in the jurisdiction where the related Mortgaged
Property or REO Property is located.




--------------------------------------------------------------------------------




“Act of Insolvency” means, with respect to any Person or its Affiliates, (a) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief that remains unstayed for
thirty (30) days; (b) the seeking of the appointment of a receiver, trustee,
custodian or similar official for such party or an Affiliate or any substantial
part of the property of either; (c) the appointment of a receiver, conservator,
or manager for such party or an Affiliate by any governmental agency or
authority having the jurisdiction to do so; (d) the making or offering by such
party or an Affiliate of a composition with its creditors or a general
assignment for the benefit of creditors; (e) the admission by such party or an
Affiliate of such party of its inability to pay its debts or discharge its
obligations as they become due or mature; or (f) that any Governmental Authority
or agency or any person, agency or entity acting or purporting to act under
Governmental Authority shall have taken any action to condemn, seize or
appropriate, or to assume custody or control of, all or any substantial part of
the property of such party or of any of its Affiliates, or shall have taken any
action to displace the management of such party or of any of its Affiliates or
to curtail its authority in the conduct of the business of such party or of any
of its Affiliates.
“Adjusted Tangible Net Worth” has the meaning set forth in the Pricing Side
Letter.
“Affected Party” means (i) Buyer or, to the extent Buyer utilizes a commercial
paper conduit administered or managed by Buyer to finance the
Transactions hereunder, such commercial paper conduit, (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to or for the benefit of Buyer or such
commercial paper conduit, (iii) any agent, administrator, manager or trustee of
or for Buyer or such commercial paper conduit, or (iv) any Affiliate of any of
the foregoing that may be subject to the Basel III Regulations.
“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code.
“Agency” means Freddie Mac, Fannie Mae or GNMA, as applicable.
“Agreement” means this Master Repurchase Agreement, as it may be amended,
supplemented or otherwise modified from time to time.
“Alternate Optional Prepayment Price” has the meaning specified in Section 4.b
hereof.
“Amortization Period” has the meaning assigned to such term in the Pricing Side
Letter.
“Amortization Utilization Fee” has the meaning assigned to such term in the
Pricing Side Letter.
“Ancillary Income” means all income derived from the Trust Mortgage Loans (other
than payments or other collections in respect of principal, interest and escrow
payments attributable to the Trust Mortgage Loans) including, but not limited
to, late charges, reconveyance fees, subordination fees, speedpay fees, mortgage
pay on the web fees, automatic clearing house fees, demand statement fees,
modification fees, if any, fees received with respect to checks on bank drafts
returned by the related bank for insufficient funds, assumption fees and other
similar types of fees arising from or in connection with any Trust Mortgage Loan
to the extent not otherwise payable to the Mortgagor under applicable law or
pursuant to the terms of the related Mortgage Note.




--------------------------------------------------------------------------------




“Asset File” means, with respect to each Trust Mortgage Loan or REO Property,
the documents and instruments relating to such Trust Mortgage Loan or REO
Property, as applicable, and set forth in an exhibit to the Custodial Agreement.
“Asset Management Agreement” means that certain Asset Management Agreement,
dated as of December 21, 2012, among Guarantor, Seller and Asset Manager.
“Asset Manager” means Altisource Asset Management Corporation, a U.S. Virgin
Islands corporation in its capacity as asset manager under the Asset Management
Agreement.
“Asset Schedule” means, with respect to any Transaction as of any date, an Asset
Schedule in the form prescribed by the Custodial Agreement.
“Asset Value” has the meaning assigned to such term in the Pricing Side Letter.
“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to Buyer.
“Assignment of Proprietary Lease” means the specific agreement creating a first
lien on and pledge of the Co-op Shares and the appurtenant Proprietary Lease
securing a Co-op Loan.
“Attorney Bailee Letter” means a bailee letter substantially in the form
prescribed by the Custodial Agreement or otherwise approved in writing by Buyer.
“Bank” means BMO Harris Bank, N.A. and any successor or assign or such other
party specified by Buyer and approved by Seller, which approval shall not be
unreasonably withheld.
“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.
“Basel III Regulation” shall mean, with respect to any Affected Party, any rule,
regulation or guideline applicable to such Affected Party and arising directly
or indirectly from (a) any of the following documents prepared by the Basel
Committee on Banking Supervision of the Bank of International Settlements: (i)
Basel III: International Framework for Liquidity Risk Measurement, Standards and
Monitoring (December 2010), (ii) Basel III: A Global Regulatory Framework for
More Resilient Banks and Banking Systems (June 2011), (iii) Basel III: The
Liquidity Coverage Ratio and Liquidity Risk Monitoring Tools (January 2013), or
(iv) any document supplementing, clarifying or otherwise relating to any of the
foregoing, or (b) any accord, treaty, statute, law, rule, regulation, guideline
or pronouncement (whether or not having the force of law) of any Governmental
Authority implementing, furthering or complementing any of the principles set
forth in the foregoing documents of strengthening capital and liquidity, in each
case as from time to time amended, restated, supplemented or otherwise modified.
“BPO” means an opinion of the fair market value of a Mortgaged Property, REO
Property or parcel of real property given by a licensed real estate agent or
broker in conformity with customary and usual business practices, which includes
comparable sales and comparable listings, or such other valuation approved by
Buyer in writing in its sole and absolute discretion; provided that no BPO shall
be valid if (i) as of the related Purchase Date, it is dated earlier than ninety
(90) days prior to such Purchase Date and (ii) as of any date of determination
after the related Purchase Date (a) with respect to Performing Mortgage Loans
and Re-Performing Mortgage Loans, two hundred and seventy (270) days prior to
such date of determination




--------------------------------------------------------------------------------




and (b) with respect to Non-performing Mortgage Loans, one hundred and eighty
(180) days prior to such date of determination.
“Bulk REO Sale” means, with respect to any day, a sale of REO Properties that
are subject to a Transaction by the Trust Subsidiary the aggregate Asset Value
of which is greater than or equal to ten percent (10%) of the aggregate Asset
Value of all Trust Mortgage Loans and REO Properties that are subject to a
Transaction on such date prior to giving effect to such sale.


“Business Day” means any day other than (i) a Saturday or Sunday; (ii) a day on
which the New York Stock Exchange, the Federal Reserve Bank of New York or the
Custodian is authorized or obligated by law or executive order to be closed or
(iii) a public or bank holiday in New York City, Florida, Delaware or the U.S.
Virgin Islands.
“Buyer” means Deutsche Bank AG, Cayman Islands Branch, and any successor or
assign hereunder.
“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
“Cash Equivalents” means (a) securities with maturities of ninety (90) days or
less from the date of acquisition issued or fully guaranteed or insured by the
United States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of ninety (90) days or less from the
date of acquisition and overnight bank deposits of Buyer or of any commercial
bank having capital and surplus in excess of $500,000,000, (c) repurchase
obligations of Buyer or of any commercial bank satisfying the requirements of
clause (b) of this definition, having a term of not more than seven (7) days
with respect to securities issued or fully guaranteed or insured by the United
States Government, (d) commercial paper of a domestic issuer rated at least A‑1
or the equivalent thereof by S&P or P‑1 or the equivalent thereof by Moody's and
in either case maturing within ninety (90) days after the day of acquisition,
(e) securities with maturities of ninety (90) days or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody's, (f) securities with maturities of ninety (90) days or
less from the date of acquisition backed by standby letters of credit issued by
Buyer or any commercial bank satisfying the requirements of clause (b) of this
definition or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
“Category” means the category or type of Trust Mortgage Loan or REO Property as
delineated in the definition of Asset Value, Pricing Rate and Purchase Price
Percentage.
“Change in Control” means:
(a)    any transaction or event as a result of which the General Partner ceases
to own, directly, 100% of the general partnership interests of Seller;
(b)    any transaction or event as a result of which the Guarantor ceases to
own, directly, 100% of the membership interests of General Partner;




--------------------------------------------------------------------------------




(c)    the sale, transfer, or other disposition of all or substantially all of
Seller's, General Partner's or the Guarantor's assets (excluding any such action
taken in connection with any securitization transaction and any action
contemplated by the Program Agreements);
(d)    the consummation of a merger or consolidation of Seller with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity's stock or other
voting interests outstanding immediately after such merger, consolidation or
such other reorganization is owned by Persons who were not stockholders or
holders of voting interests of Seller, General Partner or Guarantor immediately
prior to such merger, consolidation or other reorganization;
(e)    the acquisition by any Person or group (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules of the Securities and
Exchange Commission thereunder), directly or indirectly, beneficially or of
record, of ownership or control of in excess of 50% of the voting common stock
of Guarantor on a fully diluted basis at any time; or
(f)     the Asset Manager ceases to manage the businesses and affairs of the
General Partner and the Seller pursuant to the Asset Management Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collection Account” means the account established and referenced in the
Collection Account Control Agreement, into which all Income shall be deposited.
“Collection Account Control Agreement” means that certain collection account
control agreement, among Buyer, Seller, Trust Subsidiary and Bank, in form and
substance reasonably acceptable to Buyer, as it may be amended, supplemented or
otherwise modified from time to time.
“Co-op” means a private, cooperative housing corporation, having only one class
of stock outstanding, which owns or leases land and all or part of a building or
buildings, including apartments, spaces used for commercial purposes and common
areas therein and whose board of directors authorizes the sale of stock and the
issuance of a Proprietary Lease.
“Co-op Corporation” means, with respect to any Co-op Loan, the cooperative
apartment corporation that holds legal title to the related Co-op Project and
grants occupancy rights to units therein to stockholders through Proprietary
Leases or similar arrangements.
“Co-op Lien Search” means a search for (a) federal tax liens, mechanics' liens,
lis pendens, judgments of record or otherwise against (i) the Co-op Corporation
and (ii) seller of the Co-op Unit, (b) filings Uniform Commercial Code financing
statements and (c) the deed of the Co-op Project into the Co-op Corporation.
“Co-op Loan” means a Mortgage Loan secured by the pledge of stock allocated to a
dwelling unit in a residential cooperative housing corporation and collateral
assignment of the related Proprietary Lease.
“Co-op Project” means, with respect to any Co-op Loan, all real property and
improvements thereto and rights therein and thereto owned by a Co-op Corporation
including without limitation the land, separate dwelling units and all common
elements.




--------------------------------------------------------------------------------




“Co-op Shares” means, with respect to any Co-op Loan, the shares of stock issued
by a Co-op Corporation and allocated to a Co-op Unit and represented by a stock
certificates.
“Co-op Unit” means, with respect to any Co-op Loan, a specific unit in a Co-op
Project.
“Custodial Agreement” means the custodial agreement, dated as of the date
hereof, among Seller, Buyer, Trust Subsidiary and Custodian, as it may be
amended, supplemented or otherwise modified from time to time.
“Custodial Asset Schedule” has the meaning assigned to such term in the
Custodial Agreement.
“Custodian” means Wells Fargo Bank, N.A. or such other party specified by Buyer
and approved by Seller, which approval shall not be unreasonably withheld.
“Deed” means the deed issued in connection with a foreclosure sale of a
Mortgaged Property or in connection with receiving a deed in lieu of foreclosure
evidencing title to the related REO Property.
“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.
“Dollars” and “$” means dollars in lawful currency of the United States of
America.
“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.
“Due Diligence Cap” has the meaning assigned to such term in the Pricing Side
Letter.
“Effective Date” means the date upon which the conditions precedent set forth in
Section 10(a) shall have been satisfied.
“Electronic Tracking Agreement” means an Electronic Tracking Agreement among
Buyer, Seller, the applicable Servicer, MERS and MERSCORP Holdings, Inc., to the
extent applicable as the same may be amended from time to time.
“Eligible Trust Interest” means any Trust Interest that satisfies the
representations and warranties set forth on Schedule 1-C with respect thereto.
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership (or profit) interests in a Person (other than a
corporation), securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interest in) such Person, and any and all
warrants, rights or options to purchase any of the foregoing, whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are authorized or otherwise existing on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any corporation or trade or business that, together with
Seller or Guarantor is treated as a single employer under Section 414(b) or (c)
of the Code or solely for purposes of Section 302 of ERISA and Section 412 of
the Code is treated as single employer described in Section 414(b), (c), (m) or
(o) of the Code.




--------------------------------------------------------------------------------




“Escrow Payments” means, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.
“Event of Default” has the meaning specified in Section 15 hereof.
“Event of Termination” means with respect to Seller or Guarantor (a) with
respect to any Plan, a reportable event, as defined in Section 4043 of ERISA, as
to which the PBGC has not by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified within thirty (30) days after the
occurrence of such event, or (b) the withdrawal of Seller or Guarantor or any
ERISA Affiliate thereof from a Plan during a plan year in which it is a
substantial employer, as defined in Section 4001(a)(2) of ERISA, or (c) the
failure by Seller or Guarantor or any ERISA Affiliate thereof to meet the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA with
respect to any Plan, including, without limitation, the failure to make on or
before its due date a required installment under Section 430(j) of the Code or
Section 303(j) of ERISA, or (d) the distribution under Section 4041 of ERISA of
a notice of intent to terminate any Plan or any action taken by Seller,
Guarantor or any ERISA Affiliate thereof to terminate any Plan, or (e) the
failure to meet requirements of Section 436 of the Code with respect to any Plan
resulting in such Plan's loss of qualified status under Section 401(a)(29) of
the Code, or (f) the institution by the PBGC of proceedings under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Plan, or (g) the receipt by Seller, Guarantor or any ERISA Affiliate thereof
of a notice from a Multiemployer Plan that action of the type described in the
previous clause (f) has been taken by the PBGC with respect to such
Multiemployer Plan, or (h) any event or circumstance exists which may reasonably
be expected to constitute grounds for Seller, Guarantor or any ERISA Affiliate
thereof to incur liability under Title IV of ERISA or under Sections 412(b) or
430(k) of the Code with respect to any Plan.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Buyer or other recipient of any payment hereunder or required to be withheld or
deducted from a payment to Buyer or such other recipient: (a) income Taxes based
on (or measured by) net income or net profits, franchise Taxes and branch
profits Taxes that are imposed on Buyer or other recipient of any payment
hereunder as a result of being organized under the laws of, or having its
principal office or its applicable lending office located in the jurisdiction
imposing such Tax (or any political subdivision thereof); (b) income Taxes based
on (or measured by) net income or net profits, franchise Taxes and branch
profits Taxes that are imposed on Buyer or other recipient of any payment
hereunder as a result of a present or former connection between such Buyer or
other recipient and the jurisdiction of the Governmental Authority imposing such
Tax or any political subdivision or Taxing authority thereof; (c) any Tax
imposed on Buyer or other recipient of a payment hereunder that is attributable
to such Buyer's or other recipient's failure to comply with relevant
requirements set forth in Section 11(e); (d) any withholding Tax that is imposed
on amounts payable to or for the account of Buyer or other recipient of a
payment hereunder pursuant to a law in effect on the date such person becomes a
party to or under this Agreement, or such person changes its lending office; (e)
any U.S. federal withholding Taxes imposed under FATCA.
“Existing Indebtedness” has the meaning specified in Section 13.a(23) hereof.
“Existing Lien” means, on any date, a Lien relating to a Trust Mortgage Loan or
REO Property (i) existing immediately prior to the initial Purchase Date or the
initial Purchase Price Increase Date with respect thereto, as applicable, (ii)
the existence of which resulted in (a) a decreased cost basis at the time of the
acquisition by the Guarantor, Seller or Trust Subsidiary, as applicable, of such
Trust Mortgage Loan or REO Property from an unaffiliated third party or (b) to
the extent clause (a) is not applicable, a decrease in the Market Value assigned
by Buyer thereafter, (iii) reference to which has not previously been included
by




--------------------------------------------------------------------------------




Seller in a Transition Event Increase Request and (iv) that is superior to the
position of the related Mortgage, if any.
“Fannie Mae” means the Federal National Mortgage Association or any successor
thereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FHA” means the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto,
and including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.
“FHA Approved Mortgagee” means a corporation or institution approved as a
mortgagee by the FHA under the National Housing Act, as amended from time to
time, and applicable FHA Regulations, and eligible to own and service mortgage
loans such as the FHA Loans.
“FHA Loan” means a Mortgage Loan which is the subject of a valid FHA Mortgage
Insurance Contract.
“FHA Mortgage Insurance” means, mortgage insurance authorized under the National
Housing Act, as amended from time to time, and provided by the FHA.
“FHA Mortgage Insurance Contract” means the contractual obligation of the FHA
respecting the insurance of a Mortgage Loan.
“FHA Regulations” means the regulations promulgated by the Department of Housing
and Urban Development under the National Housing Act, as amended from time to
time and codified in 24 Code of Federal Regulations, and other Department of
Housing and Urban Development issuances relating to FHA Loans, including the
related handbooks, circulars, notices and mortgagee letters.
“Fidelity Insurance” shall mean insurance coverage with respect to employee
errors, omissions, dishonesty, forgery, theft, disappearance and destruction,
robbery and safe burglary, property (other than money and securities) and
computer fraud in an aggregate amount acceptable to Seller's regulators.
“Freddie Mac” means the Federal Home Loan Mortgage Corporation or any successor
thereto.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.
“General Partner” means Altisource Residential GP, LLC.
“GNMA” means the Government National Mortgage Association or any successor
thereto.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over Seller, Guarantor, Buyer,
Property Manager or any Servicer, as applicable.




--------------------------------------------------------------------------------




“Gross Margin” means, with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note.
“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep‑well, to purchase assets, goods,
securities or services, or to take‑or‑pay or otherwise); provided that the term
“Guarantee” shall not include (a) endorsements for collection or deposit in the
ordinary course of business, or (b) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgage
Loan or Mortgaged Property, to the extent required by Buyer. The amount of any
Guarantee of a Person shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith. The
terms “Guarantee” and “Guaranteed” used as verbs shall have correlative
meanings.
“Guarantor” means Altisource Residential Corporation, in its capacity as
guarantor under the Guaranty.
“Guaranty” means the guaranty of Guarantor dated as of the date hereof as the
same may be amended from time to time, pursuant to which the Guarantor fully and
unconditionally guarantees the obligations of Seller hereunder.
“High Cost Mortgage Loan” means a Mortgage Loan (a) classified as a “high cost”
loan under the Home Ownership and Equity Protection Act of 1994; (b) classified
as a “high cost,” “threshold,” “covered,” or “predatory” loan under any other
applicable state, federal or local law (or a similarly classified loan using
different terminology under a law, regulation or ordinance imposing heightened
regulatory scrutiny or additional legal liability for residential mortgage loans
having high interest rates, points and/or fees) or (c) having a percentage
listed under the Indicative Loss Severity Column (the column that appears in the
S&P Anti-Predatory Lending Law Update Table, included in the then-current S&P's
LEVELS® Glossary of Terms on Appendix E).
“Income” means, with respect to any Trust Interest, Trust Mortgage Loan, or REO
Property, without duplication, all principal and income or dividends or
distributions received with respect to Trust Interest, Trust Mortgage Loan, or
REO Property, including any sale or liquidation premiums, Liquidation Proceeds,
insurance proceeds, net rental income, interest, dividends or other
distributions payable thereon or any fees or payments of any kind received by
the related Servicer or the Property Manager, but excluding any amounts
permitted to be retained by such Servicer or the Property Manager pursuant to
the Servicing Agreement or REO Asset Management Agreement, as applicable.
“Indebtedness” means, for any Person: at any time, and only to the extent
outstanding at such time: (a) obligations created, issued or incurred by such
Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within ninety (90) days after the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or




--------------------------------------------------------------------------------




similar instruments issued or accepted by banks and other financial institutions
for the account of such Person; (e) Capital Lease Obligations of such Person;
(f) obligations of such Person under repurchase agreements, sale/buy‑back
agreements or like arrangements, including, without limitation, any Indebtedness
arising hereunder; (g) Indebtedness of others Guaranteed by such Person; (h) all
obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person; (i) Indebtedness of general
partnerships of which such Person is a general partner and (j) with respect to
clauses (a)‑(i) above both on and off balance sheet; in each case excluding
Non-Recourse Debt.
“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of the Seller hereunder.
“Index” means, with respect to any adjustable rate Mortgage Loan, the index
identified on the Asset Schedule and set forth in the related Mortgage Note for
the purpose of calculating the applicable Mortgage Interest Rate.
“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.
“Liquidated Asset” means (i) a Trust Mortgage Loan that has been sold,
refinanced or prepaid in full or was subject to a short sale or (ii) a REO
Property that has been sold.
“Liquidation Proceeds” means, for any Trust Mortgage Loan, or REO Property that
becomes a Liquidated Asset, the proceeds received on account of the liquidation
of such Trust Mortgage Loan or REO Property.
“Margin Call” has the meaning specified in Section 6.a hereof.
“Margin Deadline” has the meaning specified in Section 6.b hereof.
“Margin Deficit” has the meaning specified in Section 6.a hereof.
“Margin Threshold” means $325,000.
“Market Value” has the meaning assigned to such term in the Pricing Side Letter.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of Seller, Guarantor, the Trust Subsidiary or any
Affiliate that is a party to any Program Agreement taken as a whole; (b) a
material impairment of the ability of Seller, Guarantor, the Trust Subsidiary or
any Affiliate that is a party to any Program Agreement to perform under any
Program Agreement and to avoid any Event of Default; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability of any
Program Agreement against Seller, Guarantor, the Trust Subsidiary or any
Affiliate that is a party to any Program Agreement, in each case as determined
by the Buyer in its sole good faith discretion.
“Maximum Aggregate Purchase Price” has the meaning assigned to such term in the
Pricing Side Letter.
“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.
“MERS System” means the system of recording transfers of mortgages
electronically maintained by MERS.




--------------------------------------------------------------------------------




“Minimum Maintenance Amount” means, with respect to the REO Properties and Trust
Mortgage Loans as of any date of determination, the sum of (i) the product of
(a) the Asset Value of each REO Property and Trust Mortgage Loan as of such date
of determination and (b) Minimum Maintenance Percentage and (ii) the amount on
deposit in the Property Manager Custodial Account, the Servicer Custodial
Account, the Collection Account and the Reserve Account in excess of the amounts
needed to remit payments under Section 7.b(1) and Section 7.b(2) on the
succeeding Payment Date, such calculation to be made on a pro forma basis for
the period through such Payment Date and taking into account any Purchase Price
Increase or Transition Event Increase made on the date of such calculation.
“Minimum Maintenance Percentage” has the meaning assigned to such term in the
Pricing Side Letter.
“Modified Mortgage Loan” means a Trust Mortgage Loan that has been modified by
the Seller or the applicable Servicer from its original terms in accordance with
Accepted Servicing Practices following the acquisition of Subsidiary Trust of
such Trust Mortgage Loan.
“Monthly Payment” means the scheduled monthly payment of principal and/or
interest on a Mortgage Loan.
“Moody's” means Moody's Investors Service, Inc. or any successors thereto.
“Mortgage” means each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a lien on real
property and other property and rights incidental thereto, unless such Mortgage
is granted in connection with a Co-op Loan, in which case the first lien
position is in the stock of the subject cooperative association and in the
tenant's rights in the cooperative lease relating to such stock.
“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.
“Mortgage Interest Rate Cap” means, with respect to an adjustable rate Mortgage
Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the
related Mortgage Note.
“Mortgage Loan” means any first lien closed loan which is a fixed or
floating‑rate, one‑to‑four‑family residential mortgage loan evidenced by a
promissory note and secured by a first lien mortgage.
“Mortgage Note” means the promissory note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage.
“Mortgaged Property” means the real property securing repayment or other Co-op
Loan collateral of the debt evidenced by a Mortgage Note.
“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.
“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by Seller,
Guarantor or any ERISA Affiliate and that is covered by Title IV of ERISA.




--------------------------------------------------------------------------------




“Non‑performing Mortgage Loan” means any Mortgage Loan for which any payment of
principal or interest is thirty (30) days or more past due.
“Non-Recourse Debt” means Indebtedness under a credit or repurchase facility
payable solely from the assets sold or pledged to secure such facility and under
which facility no purchaser or creditor has recourse to Seller or Guarantor if
such assets are inadequate or unavailable to pay off such credit or repurchase
facility, and neither Seller nor Guarantor effectively has any obligation to
directly or indirectly pay any such deficiency.
“Non‑Utilization Fee” has the meaning assigned to such term in the Pricing Side
Letter.
“Obligations” means (a) all of Seller's indebtedness, obligations to pay the
Repurchase Price on the Repurchase Date, the Price Differential on each Payment
Date, and other obligations and liabilities, to Buyer, its Affiliates or
Custodian arising under, or in connection with, the Program Agreements, whether
now existing or hereafter arising; (b) any and all reasonable and documented
sums paid by Buyer or on behalf of Buyer in order to preserve any Trust Mortgage
Loan, REO Property or its interest therein; (c) in the event of any proceeding
for the collection or enforcement of any of Seller's indebtedness, obligations
or liabilities referred to in clause (a), the reasonable and documented expenses
of retaking, holding, collecting, preparing for sale, selling or otherwise
disposing of or realizing on any Trust Mortgage Loan or REO Property, or of any
exercise by Buyer of its rights under the Program Agreements, including, without
limitation, reasonable and documented attorneys' fees and disbursements and
court costs; and (d) all of Seller's indemnity obligations to Buyer or Custodian
or both pursuant to the Program Agreements.
“Ocwen” means Ocwen Mortgage Servicing, Inc.
“Ocwen Change in Control” means, after the date hereof, any Person or group
of Persons acting in concert shall have acquired (within the meaning of §
13(d)(3) of the Securities Exchange Act of 1934), directly or indirectly, 50% or
more of the outstanding Equity Interests of Ocwen.
“OFAC” has the meaning set forth in Section 13.a(26) hereof.
“Officer's Compliance Certificate” has the meaning assigned to such term in the
Pricing Side Letter.
“Optional Prepayment” has the meaning specified in Section 4.b hereof.
“Optional Prepayment Date” has the meaning specified in Section 4.b hereof.
“Optional Prepayment Notice” has the meaning specified in Section 4.b hereof.
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any excise, sales, goods and
services or transfer taxes, charges or similar levies arising from any payment
made hereunder or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Program Agreement, in each case, other than
Excluded Taxes.
“Owner Trustee” means Wilmington Savings Fund Society, FSB, acting not in its
individual capacity, but solely as owner trustee for the Trust Subsidiary, or
any successor approved by Buyer.




--------------------------------------------------------------------------------




“Payment Date” means, with respect to a Purchased Asset, the 12th Business Day
of the month following the related Purchase Date and each succeeding 12th
Business Day of the month thereafter; provided, that, with respect to such
Purchased Asset, the final Payment Date shall be the related Repurchase Date.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Performing Mortgage Loan” means any Mortgage Loan for which any payment of
principal or interest (a) is not thirty (30) days or more past due and (b) has
not been thirty (30) days or more past due during the immediately preceding
twelve (12) month period.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means an employee benefit or other plan established or maintained by
Seller, Guarantor or any ERISA Affiliate and covered by Title IV of ERISA, other
than a Multiemployer Plan.
“Post Default Rate” has the meaning assigned to such term in the Pricing Side
Letter.
“Power of Attorney” means the power of attorney in the form of Exhibit D-1 or
Exhibit D-2 delivered by Seller and the Trust Subsidiary, as applicable.
“Price Differential” means with respect to any Trust Mortgage Loan or REO
Property, as applicable, as of any date of determination, an amount equal to the
product of (a) the Pricing Rate for such Trust Mortgage Loan or REO Property, as
applicable, and (b) the Purchase Price for such REO Property or Trust Mortgage
Loan, as applicable, calculated daily on the basis of a 360‑day year for the
actual number of days during the period commencing on (and including) the
initial Purchase Price Increase Date for such REO Property or Trust Mortgage
Loan, as applicable, and ending on (but excluding) the Repurchase Date or the
Optional Prepayment Date with respect to such REO Property or Trust Mortgage
Loan, as applicable.
“Pricing Rate” has the meaning assigned to such term in the Pricing Side Letter.
“Pricing Side Letter” means, the letter agreement dated as of the date hereof,
among Buyer, Seller, and Guarantor, as the same may be amended from time to
time.
“Program Agreements” means, collectively, this Agreement, the Guaranty, the
Custodial Agreement, the Pricing Side Letter, the Electronic Tracking Agreement,
if any, each Power of Attorney, the Servicer Notice, the Property Manager
Notice, the Collection Account Control Agreement, the Servicer Custodial Account
Control Agreement and the Property Manager Custodial Account Control Agreement.
“Prohibited Person” has the meaning set forth in Section 13.a(26) hereof.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.
“Property Manager” means collectively, Altisource Solutions S.À.R.L. and its
Subsidiaries.
“Property Manager Custodial Account” means the account established and
referenced in the Property Manager Custodial Account Control Agreement, into
which all Income relating to the REO Properties being managed by the Property
Manager shall be deposited.




--------------------------------------------------------------------------------




“Property Manager Custodial Account Control Agreement” means that certain
account control agreement, among Buyer, Altisource Solutions S.À.R.L.
and Bank, in form and substance reasonably acceptable to Buyer, as it may be
amended, supplemented or otherwise modified from time to time.
“Property Manager Notice” means the notice acknowledged by Altisource Solutions
S.À.R.L. in the form and substance of Exhibit H hereto.
“Property Manager Termination Event” means (i) a material breach by the Property
Manager of any covenant or representation and warranty (including, but not
limited to any covenant or representation and warranty set forth in this
Agreement or any other Program Agreement and the Servicing Guidelines) relating
to, and materially adversely effecting any REO Property, and the lapse of the
applicable cure period with respect thereto (if any), as reasonably determined
by the Seller; (ii) the occurrence of an Event of Default or (iii) the
occurrence of an Act of Insolvency with respect to the Property Manager.
“Proprietary Lease” means the lease on a Co-op Unit evidencing the possessory
interest of the owner in the Co-op Shares in such Co-op Unit.
“Purchase Date” means the date on which a Purchased Asset is to be transferred
by Seller to Buyer.
“Purchase Price” means with respect to each REO Property and Trust Mortgage
Loan:
(a) on the Purchase Date or the most recent Purchase Price Increase Date or
Transition Event Increase Date relating thereto, as applicable, the applicable
Purchase Price Percentage multiplied by the Asset Value of such Trust Mortgage
Loan or REO Property, as applicable;
(b) on any day after the Purchase Date or the most recent Purchase Price
Increase Date or Transition Event Increase Date relating thereto, as applicable,
except where Buyer and Seller agree otherwise, the amount determined under
preceding clause (a) decreased by the amount of any cash transferred by Seller
to Buyer as a reduction of Purchase Price pursuant to Sections 4, 6 and 7
hereof.
“Purchase Price Increase” means an increase in the Purchase Price for the Trust
Interests based upon Trust Subsidiary acquiring additional REO Property or Trust
Mortgage Loans or an increase in the Asset Value related thereto (excluding any
increase in Asset Value attributable to a Trust Mortgage Loan converting into a
REO Property), as applicable, to which such portion of the Purchase Price is
allocated, as requested by the Seller pursuant to Section 3(b) hereof.
“Purchase Price Increase Date” means the date on which a Purchase Price Increase
is made with respect to a Trust Mortgage Loan or a REO Property.
“Purchase Price Increase Request” means a request via email, in the format
approved by Buyer and containing the information set forth in Exhibit A-1 or in
such other form as may be mutually agreed to by Seller and Buyer, from the
Seller to Buyer requesting a Purchase Price Increase for Trust Interests and
indicating that it is a Purchase Price Increase Request under this Agreement.
“Purchase Price Percentage” has the meaning assigned to such term in the Pricing
Side Letter.
“Purchased Assets” means the collective reference to the Trust Interests
together with the beneficial interest in the Trust Mortgage Loans and REO
Properties represented thereby and the Repurchase Assets related to such Trust
Interests transferred by Seller to Buyer in a Transaction hereunder, listed on
the




--------------------------------------------------------------------------------




related Asset Schedule attached to the related Transaction Request, which such
Asset Files the Custodian has been instructed to hold pursuant to the Custodial
Agreement.
“Qualified Insurer” means an insurance company duly authorized and licensed
where required by law to transact insurance business and approved as an insurer
by Fannie Mae or Freddie Mac.
“Qualified Title Insurance Company” means any title insurance company agreed
upon by Buyer and Seller.
“Recognition Agreement” means, an agreement among a Co-op Corporation, a lender
and a Mortgagor with respect to a Co-op Loan whereby such parties (i)
acknowledge that such lender may make, or intends to make, such Co-op Loan, and
(ii) make certain agreements with respect to such Co-op Loan.
“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller, General Partner, Guarantor, Trust Subsidiary, any
Servicer, the Property Manager or any other person or entity with respect to a
Trust Mortgage Loan or REO Property. Records shall include the Mortgage Notes,
any Mortgages, the Asset Files, the credit files related to the Trust Interests
and any other instruments necessary to document or service a Trust Mortgage
Loan. For REO Properties, Records shall include the Asset Files and any other
instruments necessary to document or manage a REO Property.
“Regulatory Capital Event” means a determination made by Buyer in good faith
that, due to the introduction of, any change in, or required change in
compliance by Buyer with (i) any eurocurrency reserve requirement or (ii) the
interpretation of any law, regulation or any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law) (A) there shall be an increase in the cost to Buyer in engaging in the
present or any future Transactions or remitting Purchase Price Increases or
Transition Event Increases or (B) that Buyer is not permitted to continue to be
the Buyer under this Agreement.
“REIT” means a real estate investment trust, as defined in Section 856 of the
Code.
“Release Price” means with respect to each REO Property and Trust Mortgage
Loans, as applicable, the sum of (a) the Purchase Price for such REO Property or
Trust Mortgage Loan, as applicable, (b) all accrued unpaid Price Differential
related to such REO Property or Trust Mortgage Loan and (c) a pro rata portion
of any other amounts due and payable to the Buyer hereunder, based on the
outstanding Purchase Price of such REO Property or Trust Mortgage Loan, as
applicable, in each case, as of the date on which the Release Price is payable.
“Renovation Standards” means the maintenance, repairs, improvements and
installations that are necessary (i) for a REO Property to conform to applicable
material Requirements of Law and not deviate materially (in a negative way) from
local rental market standards for the area in which such REO Property is located
and (ii)  for a  REO Property to conform to Requirements for Existing Housing
One to Four Family Units (4905.1) or Minimum Property Standard for One and Two
Family Dwellings (200.926) as applicable, as published by the United States
Department of Housing and Urban Development.
“Rental Percentage” means, as of any date of determination, the ratio expressed
as a percentage, the numerator of which is the sum of the Asset Values of each
Rental Property and the denominator of which is the aggregate Asset Value of all
Trust Mortgage Loans and REO Properties.
“Rental Property” means any REO Property that (i) has been a REO Property for
longer than six months and is not marketed for sale or in the process of being
marketed for sale, (ii) is leased, or in the




--------------------------------------------------------------------------------




process of being leased, to a tenant or (iii) has been designated for inclusion
in Seller's rental program; provided, however, that if, subsequent to a REO
Property becoming a Rental Property under this clause (iii), the Property
Manager determines that such REO Property is not suitable for inclusion in the
Seller's rental program, such REO Property will cease to be a Rental Property.
“REO Asset Management Agreement” means that certain Master Services Agreement,
dated as of December 21, 2012, by and between Altisource Solutions S.À.R.L. and
Guarantor.
“REO Property” means real property acquired by or transferred to Trust
Subsidiary, including a Mortgaged Property acquired through foreclosure of a
Mortgage Loan or by deed in lieu of such foreclosure, the fee title of which is
held by the Trust Subsidiary.
“Re-performing Mortgage Loan” means any Mortgage Loan for which any payment of
principal or interest (a) is not thirty (30) days or more past due and (b) has
been thirty (30) days or more past due during the immediately preceding twelve
(12) month period.
“Reporting Date” means the 15th day of each month or, if such day is not a
Business Day, the next succeeding Business Day.
“Repurchase Assets” has the meaning assigned thereto in Section 8.a hereof.
“Repurchase Date” means the earliest of (a) the Termination Date, (b) the date
requested pursuant to Section 4.c and (c) the date determined by application of
Section 16.a hereof.
“Repurchase Price” means the price at which Purchased Assets are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) with
respect to Trust Interests, the aggregate Release Price of all REO Properties
and all Trust Mortgage Loans owned by the Trust Subsidiary.
“Request for Certification” means a notice sent to the Custodian reflecting the
transfer of one or more REO Properties or transfer of one or more Trust Mortgage
Loans to the Trust Subsidiary hereunder.
“Required Reserve Amount” has the meaning assigned to such term in the Pricing
Side Letter.
“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator, a court or other Governmental
Authority, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
“Reserve Account” means an account designated by Buyer and maintained by the
Bank on behalf of the Buyer into which the Seller shall maintain the Required
Reserve Amount in accordance with this Agreement.
“Responsible Officer” means (a) as to any Person, the chief executive officer
(or equivalent) or, with respect to financial matters, the chief financial
officer (or equivalent) of such Person and (b) as to the Owner Trustee for the
Trust Subsidiary, any officer in the corporate trust department with direct
responsibility for administering the Trust Subsidiary.
“S&P” means Standard & Poor's Ratings Services, or any successor thereto.
“SEC” means the Securities and Exchange Commission, or any successor thereto.




--------------------------------------------------------------------------------




“Seller” means Altisource Residential, L.P. or its permitted successors and
assigns.
“Servicer” means Ocwen or, with respect to newly acquired Trust Mortgage Loans
or REO Properties, a third party interim servicer approved by Buyer in its
reasonable discretion.
“Servicer Custodial Account” means the account established and referenced in
the Servicer Custodial Account Control Agreement, into which all Income relating
to the Trust Mortgage Loans and REO Properties being serviced by the Servicer
shall be deposited.
“Servicer Custodial Account Control Agreement” means that certain account
control agreement, among Buyer, Ocwen and an account bank reasonably
acceptable to Buyer, in form and substance reasonably acceptable to Buyer, as it
may be amended, supplemented or otherwise modified from time to time.
“Servicer Notice” means the notice acknowledged by each Servicer substantially
in the form and substance of Exhibit G hereto.
“Servicer Termination Event” means (i) the failure of any Servicer to
perform any of its duties in any material respect (including, but not limited to
any obligations set forth in this Agreement or any other Program Agreement and
the Servicing Guidelines); (ii)  the failure of Ocwen, as Servicer, to be a
Fannie Mae, Freddie Mac or GNMA approved servicer; (iii) the failure of any
Servicer to make servicing advances with respect to any Trust Mortgage Loan or
REO Property in accordance with the terms of the Servicing Agreement, (iv) the
occurrence of an Event of Default, (v) the occurrence of an Act of Insolvency
with respect to the Servicer or (vi) the occurrence of an Ocwen Change in
Control.
“Servicing Agreement” means (a) with respect to Ocwen, that certain Servicing
Agreement by and between Seller and Ocwen, dated as of December 21, 2012, as
amended by that certain Amendment No. 1 to the Servicing Agreement, dated as of
April 1, 2013, by and between Seller and Ocwen (and as may be further amended,
supplemented, restated, or otherwise modified from time to time) and (b) any
other servicing agreement with a Servicer in form and substance acceptable to
Buyer.
“Servicing Guidelines” means the standards, procedures and guidelines of each
Servicer for servicing Trust Mortgage Loans and REO Properties in accordance
with the Servicing Agreements and Accepted Servicing Practices.
“Servicing Rights” means rights of any Person to administer, service or
subservice, the Trust Mortgage Loans or REO Property or to possess related
Records.
“SIPA” means the Securities Investor Protection Act of 1970, as amended from
time to time.
“Stock Certificate” means, with respect to a Co-op Loan, the certificates
evidencing ownership of the Co-op Shares issued by the Co-op Corporation.
“Stock Power” means, with respect to a Co-op Loan, an assignment of the Stock
Certificate or an assignment of the Co-op Shares issued by the Co-op
Corporation.
“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have




--------------------------------------------------------------------------------




or might have voting power by reason of the happening of any contingency) is at
the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person.
“Take‑out Commitment” means a commitment of Seller or Trust Subsidiary, as
applicable, to sell one or more identified Trust Mortgage Loans or REO
Properties to a Take-out Investor.
“Take‑out Investor” means any Person which has made a commitment to purchase
from Seller or Trust Subsidiary, as applicable, one or more identified Trust
Mortgage Loans or REO Properties and has been approved by Buyer.
“Taxes” means any and all present or future taxes (including social security
contributions and value added taxes), levies, imposts, duties (including stamp
duties), deductions, charges (including ad valorem charges), withholdings or
other charges of any nature whatsoever imposed by any Governmental Authority.
“Termination Date” has the meaning assigned to such term in the Pricing Side
Letter.
“Third-Party Sale” means the sale of any Trust Mortgage Loan or REO Property to
a third party purchaser; provided that any sale of a Trust Mortgage Loan or REO
Property shall not be a Third-Party Sale if such sale results from an optional
or mandatory repurchase of such Trust Mortgage Loan or REO Property by such
third-party purchaser.
“Title Inquiry” means any of the following initiated by Buyer: (a) review title
and identify any clouds, encumbrances, vesting errors, exceptions, or other
items that may affect marketability and/or insurability based upon the title
review guidelines; (b) title curative services; (c) confirmation of compliance
with the representations and warranties set forth in Schedule I-B of this
Agreement for each REO Property; and (d) confirmation that the title company
providing the title insurance policy for a REO Property is a Qualified Title
Insurance Company.
“Transaction” has the meaning set forth in Section 1 hereof.
“Transaction Request” means a request via email, in the format approved by Buyer
and containing the information set forth in Exhibit B or in such other form as
may be mutually agreed to by Seller and Buyer, from the Seller to Buyer
notifying Buyer that Seller wishes to enter into a Transaction hereunder that
indicates that it is a Transaction Request under this Agreement.
“Transition Event” means either (i) the conversion of a Trust Mortgage Loan to a
REO Property, (ii) the conversion of a REO Property to a Rental Property under
clauses (ii) and (iii) of the definition of Rental Property subsequent to the
Purchase Date or related Purchase Price Increase Date, as applicable, or (iii)
the extinguishment of an Existing Lien on a Trust Mortgage Loan or REO Property.
“Transition Event Increase” means an increase in the Purchase Price for the
Trust Interests based upon the occurrence of a Transition Event as requested by
the Seller and approved by the Buyer pursuant to Section 3.f hereof.
“Transition Event Increase Date” means the date on which a Transition Event
Increase is made with respect to a Trust Mortgage Loan or a REO Property.
“Transition Event Increase Request” means a request via email, in the format
approved by Buyer and containing the information set forth in Exhibit A-2 or in
such other form as may be mutually




--------------------------------------------------------------------------------




agreed to by Seller and Buyer, from the Seller to Buyer requesting a Transition
Event Increase for Trust Interests and indicating that it is a Transition Event
Increase Request under this Agreement.
“Trust Agreement” means that certain Amended and Restated Trust Agreement, dated
as of September 12, 2013, between Seller as depositor and administrator and
Owner Trustee, as the same may be amended, supplemented or otherwise modified
from time to time.
“Trust Assignment Agreement” means, with respect to a transfer of Trust Mortgage
Loans or REO Properties to the Trust Subsidiary by the Seller, the Guarantor, or
an Affiliate or Subsidiary thereof, an Assignment and Assumption Agreement,
substantially in the form of Exhibit I hereto, between such transferor entity
and the Trust Subsidiary pursuant to which the Trust Subsidiary has acquired and
shall acquire REO Property and Trust Mortgage Loans.
“Trust Certificates” means, collectively, the certificates evidencing 100% of
the Trust Interests for the Trust Subsidiary.
“Trust Interests” means any and all of Seller's interests, as the case may be,
including units of trust interest designated as “securities” (as defined in
Section 8-102 of the Uniform Commercial Code), in Trust Subsidiary, including,
without limitation, all its rights to participate in the operation or management
of the Trust Subsidiary and all its rights to properties, assets, trust
interests and distributions under the Trust Agreements in respect of such trust
interests. “Trust Interests” also include (i) all accounts receivable arising
out of the Trust Agreement; (ii) all general intangibles arising out of the
Trust Agreement; and (iii) to the extent not otherwise included, all proceeds of
any and all of the foregoing (including within proceeds, whether or not
otherwise included therein, any and all contractual rights of Seller under any
revenue sharing or similar agreement to receive all or any portion of the
revenues or profits of such Trust Subsidiary).
“Trust Mortgage Loan” means a Mortgage Loan legal title to which is held by the
Trust Subsidiary.
“Trust Receipt” means, with respect to any Transaction as of any date, a receipt
in the form attached as an exhibit to the Custodial Agreement.
“Trust Subsidiary” means ARLP Trust 2.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect on the date hereof in the State of New York or the Uniform Commercial
Code as in effect in the applicable jurisdiction.
“VA” means the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.
“VA Approved Lender” means a lender which is approved by the VA to act as a
lender in connection with the origination of VA Loans.
“VA Loan” means a Mortgage Loan which is subject of a VA Loan Guaranty Agreement
as evidenced by a loan guaranty certificate.
“VA Loan Guaranty Agreement” means the obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen's Readjustment Act, as
amended.




--------------------------------------------------------------------------------




3.Program; Initiation of Transactions
a.On the initial Purchase Date, Buyer will purchase the Trust Interests from
Seller. This Agreement is a commitment by Buyer to enter into Transactions,
Purchase Price Increases and Transition Event Increases with Seller for an
aggregate amount up to the Maximum Aggregate Purchase Price. This Agreement is
not a commitment by Buyer to enter into Transactions, Purchase Price Increases
or Transition Event Increases with Seller for amounts exceeding the Maximum
Aggregate Purchase Price, but rather, sets forth the procedures to be used in
connection with periodic requests for Buyer to enter into such Transactions,
Purchase Price Increases or Transition Event Increases with Seller. Seller
hereby acknowledges that Buyer is under no obligation to agree to enter into, or
to enter into, any Transaction, Purchase Price Increase or Transition Event
Increases pursuant to this Agreement to the extent such Transaction, Purchase
Price Increase or Transition Event Increase would cause the Purchase Price to
exceed the Maximum Aggregate Purchase Price. All Trust Mortgage Loans shall be
serviced by Servicers and all REO Properties shall be managed by Servicers or
the Property Manager. The aggregate Purchase Price (including Purchase Price
Increases and Transition Event Increases) of Purchased Assets subject to
outstanding Transactions shall not exceed the Maximum Aggregate Purchase Price.
  
b.Seller shall request that Buyer enter into a Transaction or Purchase Price
Increase by delivering to Buyer, a Transaction Request or Purchase Price
Increase Request, as applicable, the related Seller Provided Diligence Package,
BPO valuation and valuation date for each Trust Mortgage Loan or REO Property,
as applicable, summary results of due diligence delivered in connection with
Section 10(b)(1) of this Agreement, compliance diligence information and upon
request of Buyer, a copy of the BPO and BPO results, in each case in the format
mutually agreed to by Buyer and Seller on or before 10:00 a.m. (New York City
time) seven (7) Business Days prior to the proposed Purchase Date or Purchase
Price Increase Date, as applicable; provided that if such REO Property is
related to a Trust Mortgage Loan, Seller shall not be required to deliver an
additional BPO at the time of such Purchase Price Increase, and, unless such
Purchase Price Increase relates solely to an increase in the Asset Value of the
related Trust Mortgage Loan or REO Property, either to Buyer and Custodian a
Request for Certification and related Asset Schedule, in accordance with the
Custodial Agreement. In the event the Asset Schedule provided by Seller contains
erroneous computer data, is not formatted properly or the computer fields are
otherwise improperly aligned, Buyer shall provide written or electronic notice
to Seller describing such error and Seller shall correct the computer data,
reformat or properly align the computer fields itself and resubmit the Asset
Schedule as required herein. Buyer shall review and advise Seller in writing of
Buyer's Market Value within five (5) Business Days of receipt of a Transaction
Request or Purchase Price Increase Request, as applicable; provided, however,
that, if the related Transaction Request or Purchase Price Increase Request
relates to more than 500 Trust Mortgage Loans and REO Properties, Buyer shall
have an additional reasonable time period to advise Seller in writing of Buyer's
Market Value and to enter into a Transaction or Purchase Price Increase pursuant
to the following sentence. Upon Buyer and Seller's mutual agreement of the Asset
Value, Buyer and Seller shall enter into a Transaction or Purchase Price
Increase, as applicable, within one (1) Business Day of such agreement as set
forth in Section 3(e) hereto.


c.Upon transfer of the Trust Interests to Buyer as set forth herein and until
termination of such Transaction as set forth herein, ownership of the Trust
Interests is vested in the Buyer,




--------------------------------------------------------------------------------




and record title (i) to each REO Property shall be retained by the Trust
Subsidiary and (ii) to each Trust Mortgage Loan shall be retained by Trust
Subsidiary, in each case in accordance with the terms of the Trust Agreement.


d.In no event shall Buyer have any obligation to fund any Transaction, Purchase
Price Increase or Transition Event Increase hereunder if it has not received
notice within the time period required by this Section 3. The Buyer reserves the
right, in its sole and exclusive discretion, to fund a Transaction, Purchase
Price Increase or Transition Event Increase without such required notice but the
exercise of such right on one or more occasions shall not amend, impair or
otherwise affect the absolute right of the Buyer to receive such notice in
respect of any subsequent funding before the obligation of the Buyer to make
such funding shall mature and become binding upon the Buyer.


e.Upon the satisfaction of the applicable conditions precedent set forth in
Section 10 hereof, all of Seller's interest in the Trust Interests shall pass to
Buyer on the Purchase Date, against the transfer of the Purchase Price for the
initial Trust Mortgage Loans and REO Properties to Seller. Upon transfer of (i)
the Purchased Assets to Buyer, (ii) Trust Mortgage Loans to the Trust Subsidiary
or (iii) REO Properties to the Trust Subsidiary, in each case, as set forth in
this Section and until termination of any related Transactions or the release of
REO Properties or Trust Mortgage Loans as set forth in Sections 4 or 16 of this
Agreement, ownership of each Purchased Asset, including beneficial ownership
interest in each document in the related Asset File and Records, is vested in
Buyer.


f.On or after the date on which the Seller provides notice to the Buyer of
the occurrence of a Transition Event, once per calendar month, on or before
10:00 a.m. (New York City time) seven (7) Business Days prior to the proposed
Transition Request Increase Date, the Seller may request a Transition Event
Increase by delivering to Buyer a Transition Event Increase Request and, at the
reasonable request of Buyer, other evidence with respect to the related
Transition Event. Buyer shall review and advise Seller in writing of
Buyer's updated Market Value within five (5) Business Days of receipt of
a Transition Event Increase Request. Upon Buyer and Seller's mutual agreement
of any related Asset Value and Buyer being reasonably satisfied with any
evidence delivered with respect to the related Transition Event, Buyer and
Seller shall enter into a Transition Event Increase within one (1) Business Day
of such agreement; provided, however, that no Transition Event Increase may be
consummated unless (i) a Transition Event Increase Date shall have not already
occurred in the related calendar month and (ii) (A) if the related Transition
Event Increase Date is also a Purchase Price Increase Date, the corresponding
increase in Purchase Price on such date would be $5,000,000 or more, in the
aggregate and (B) if the related Transition Event Increase Date is not also a
Purchase Price Increase Date, the corresponding increase in Purchase Price on
such date would be $325,000 or more, in the aggregate.


4.Repurchase; Release Price; Conversion to REO Property


a.Seller shall repurchase from Buyer the Trust Interests and the Purchased
Assets on the Termination Date. Such obligation to repurchase exists without
regard to any prior or intervening liquidation or foreclosure with respect to
any Trust Mortgage Loan or REO Property (but liquidation proceeds received by
Buyer shall be applied to reduce the Purchase Price for the Trust Interests on
each Payment Date except as otherwise provided herein). Seller is obligated to
repurchase and, with respect to Trust Mortgage Loans, take physical possession




--------------------------------------------------------------------------------




of the Trust Mortgage Loans from Buyer or its designee (including the Custodian)
then in Buyer's or its designee's possession at Seller's expense on the related
Repurchase Date.


b.Upon two (2) Business Days' prior written notice (an “Optional Prepayment
Notice”) to the Buyer, which such Optional Prepayment Notice shall include
reference to the related Trust Mortgage Loans and REO Properties, Seller may, at
its option prepay to the Buyer the Repurchase Price (an “Optional Prepayment”)
for any Trust Mortgage Loan and/or REO Property on any date (each, an “Optional
Prepayment Date”) in accordance with the terms of this Section 4.b; provided
that no such prepayment shall be permitted without the Buyer's consent in
connection with, or contemplation of, a Third-Party Sale unless in the
reasonable business judgment of the related Servicer or the Property Manager
such Third-Party Sale will maximize the net present value of the related REO
Properties or Trust Mortgage Loans; provided, further that Seller may not
conduct an Optional Prepayment (i) in an amount less than $500,000 or (ii) more
than four (4) times in any calendar month. On each Optional Prepayment Date,
Seller shall make an Optional Prepayment in an amount equal to the applicable
Release Price; provided that to extent that an Optional Prepayment is made in
connection with, or contemplation of, a Third-Party Sale, the Optional
Prepayment shall be in an amount equal to the greater of (i) the related Release
Price and (ii) 115% of the Purchase Price of the applicable REO Properties or
Trust Mortgage Loans (the “Alternate Optional Prepayment Price”); provided,
further that, notwithstanding anything to the contrary contained in this
Agreement or any other Program Agreement, if the Buyer determines that execution
of an Optional Prepayment proposed by Seller in an Optional Prepayment
Notice would result in a Margin Deficit, the related Release Price or the
Alternate Release Price shall be increased by an amount such that the related
Optional Prepayment will not result in a Margin Deficit. Such payment shall
serve as a partial prepayment of the Repurchase Price in connection with the
Transaction in respect of the Trust Interests. Seller shall pay the Optional
Prepayment and take (or cause its designee to take) physical possession of the
REO Properties or Trust Mortgage Loans, as applicable, from Trust Subsidiary or
its designee (including the Custodian) at Seller's expense on the related
Optional Prepayment Date. Immediately following such payment, the related REO
Property or Trust Mortgage Loan, as applicable, shall cease to be subject to
this Agreement or the other Program Agreements, and Buyer shall be deemed to
have released all of its interests in such REO Property or Trust Mortgage Loan,
as applicable, without further action by any Person and shall direct Custodian
to release the related Asset File to the Seller or its designee pursuant to the
Custodial Agreement.


c.Provided that no Default shall have occurred and be continuing, and Buyer has
received the related Repurchase Price, Buyer agrees to release, as applicable,
its ownership interest hereunder in the Trust Interests (including, the
Repurchase Assets related thereto). The applicable Trust Interests (and the
Repurchase Assets related thereto, as applicable) shall be retransferred by
delivery to the Seller or the designee of Seller free and clear of any lien,
encumbrance or claim of Buyer. Within one (1) Business Day of the payment of the
Repurchase Price and the satisfaction of all Obligations hereunder, Buyer shall
return the original Trust Certificate and all applicable transfer documents to
the Seller.


d.Provided that no Default shall have occurred and be continuing, and Buyer has
received the applicable Optional Prepayment, Buyer agrees to permit the release
from the Trust Subsidiary of the related REO Property or the related Trust
Mortgage Loans, as applicable, attributable to such Optional Prepayment
(including, the Repurchase Assets related thereto) at the request of Seller. The
applicable REO Property, Trust Mortgage Loans and the




--------------------------------------------------------------------------------




Repurchase Assets related thereto, shall be delivered to the Seller or the
designee of Seller free and clear of any lien, encumbrance or claim of Buyer and
Trust Subsidiary; provided, however, that Buyer has no obligation to extinguish
or cause to be extinguished any lien, encumbrance or claim on any Trust Mortgage
Loan or REO Property that existed immediately prior to the time such Trust
Mortgage Loan or REO Property was acquired by, or transferred to, Trust
Subsidiary.


e.With respect to a Liquidated Asset, Seller agrees to provide Buyer with a copy
of a report from the applicable Servicer or the Property Manager indicating that
such Trust Mortgage Loan or REO Property has been liquidated. Provided that no
Default shall have occurred and be continuing, Buyer agrees to permit the
release of the Liquidated Asset from the Trust Subsidiary concurrently with
receipt of confirmation that proceeds have been received by the applicable
Servicer or the Property Manager.


f.Seller shall (i) on or prior to the Reporting Date, deliver a monthly report
to Buyer setting forth such Trust Mortgage Loan that has become a REO Property
in the prior calendar month and the value attributed to such REO Properties by
Seller, (ii) deliver to Buyer and Custodian an Asset Schedule with respect to
such REO Properties, (iii) be deemed to make the representations and warranties
listed on Schedule 1-B hereto with respect to such REO Properties; and (iv)
deliver to Buyer a true and complete copy of a BPO of such REO Properties no
less frequently than once per 180 day period. The acquisition of such REO
Properties by the Trust Subsidiary shall result in an applicable change in the
value of the Trust Interests (as determined in accordance with the definition of
Asset Value) of the Trust Subsidiary and any Transition Event Increase or Margin
Deficit attributed to any change in Category shall be paid by the Buyer or
Seller as applicable.


5.Price Differential


a.The Pricing Rate shall be reset (i) in the event that the Conduit Cost of
Funds Rate (as defined in the Pricing Side Letter) is applicable to the Pricing
Rate, on a daily basis and (ii) in the event that LIBOR (as defined in the
Pricing Side Letter) is applicable to the Pricing Rate, once per Accrual Period
(as defined in the Pricing Side Letter), on the related LIBOR Determination Date
(as defined in the Pricing Side Letter), and, in each case, and, unless
otherwise agreed, the accrued and unpaid Price Differential shall be settled in
cash on each related Payment Date. Two (2) Business Days prior to the Payment
Date, Buyer shall give Seller written or electronic notice of the amount of the
Price Differential due on such Payment Date. On the Payment Date, Seller shall
pay to Buyer the Price Differential for such Payment Date (along with any other
amounts to be paid pursuant to Sections 7 hereof), by wire transfer in
immediately available funds.


b.If Seller fails to pay all or part of the Price Differential by 3:00 p.m. (New
York City time) on the related Payment Date, with respect to any Purchased
Asset, Seller shall be obligated to pay to Buyer (in addition to, and together
with, the amount of such Price Differential) interest on the portion of the
unpaid Repurchase Price related to the past due Price Differential at a rate per
annum equal to the Post Default Rate until the Price Differential is received in
full by Buyer.


6.Margin Maintenance


a.If at any time the aggregate outstanding Purchase Price of the Trust Mortgage
Loans and REO Properties subject to a Transaction is greater than the Minimum
Maintenance Amount (a




--------------------------------------------------------------------------------




“Margin Deficit”) and such Margin Deficit is greater than the Margin Threshold,
then Buyer may by notice to Seller require Seller to transfer to Buyer cash in
an amount at least equal to the Margin Deficit (such requirement, a “Margin
Call”), such amount to be applied to reduce the Purchase Price of the affected
Trust Mortgage Loan or REO Property, as applicable.


b.Notice delivered pursuant to Section 6.a above may be given by any written or
electronic means. Any notice given before 11:00 a.m. (New York City time) on a
Business Day shall be met, and the related Margin Call satisfied, no later than
5:00 p.m. (New York City time) on the following Business Day; notice given after
11:00 a.m. (New York City time) on a Business Day shall be met, and the related
Margin Call satisfied, no later than 2:00 p.m. (New York City time) on the
second following Business Day (the foregoing time requirements for satisfaction
of a Margin Call are referred to as the “Margin Deadlines”). The failure of
Buyer, on any one or more occasions, to exercise its rights hereunder, shall not
change or alter the terms and conditions to which this Agreement is subject or
limit the right of Buyer to do so at a later date. Seller and Buyer each agree
that a failure or delay by Buyer to exercise its rights hereunder shall not
limit or waive Buyer's rights under this Agreement or otherwise existing by law
or in any way create additional rights for Seller.


c.In the event that a Margin Deficit exists with respect to the Trust Mortgage
Loans or REO Properties, Buyer may retain any funds received by it to which the
Seller would otherwise be entitled hereunder, which funds (i) shall be held by
Buyer against the related Margin Deficit and (ii) may be applied by Buyer
against the Purchase Price of the Trust Mortgage Loans or REO Properties for
which the related Margin Deficit remains otherwise unsatisfied. Notwithstanding
the foregoing, the Buyer retains the right, in its sole discretion, to make a
Margin Call in accordance with the provisions of this Section 6.


7.Income Payments


a.All Income received on account of the Purchased Assets (including Income
derived from REO Properties and Trust Mortgage Loans owned by the Trust
Subsidiary) during the term of a Transaction shall be the property of Buyer
subject to the terms of this Agreement. Seller shall and shall cause the
applicable Servicer and the Property Manager to deposit into the Collection
Account, from the Servicer Custodial Account (or, with respect to an interim
Servicer, the related account) or the Property Manager Custodial Account, as
applicable, on or prior to the 10th Business Day of each month (i) all Income
received with respect to the Purchased Assets, Trust Mortgage Loans and REO
Properties during the immediately preceding calendar month and (ii) all amounts
on deposit in the Reserve Account in excess of the Required Reserve Amounts, if
any; provided, however, that notwithstanding the foregoing, the Servicers shall
be entitled to retain Ancillary Income to which it is entitled under the
applicable Servicing Agreement; provided that any interim Servicer shall also be
entitled to retain any other amounts to which it is entitled under the
applicable Servicing Agreement.


b.On each Payment Date, Buyer shall, or shall direct the Bank to remit amounts
on deposit in the Collection Account as follows:


(1)first, to any Servicer, the Bank and the Custodian, in payment of fees and
expenses owed to such parties;


(2)second, to Buyer in payment of (a) any accrued and unpaid Price Differential
to the extent not paid by Seller to Buyer pursuant to Section 5, (b) any accrued
and unpaid Non-Utilization Fees and (c) all other costs, fees and other amounts
due and




--------------------------------------------------------------------------------




payable to the Buyer (other than Margin Deficit) pursuant to this Agreement and
the other Program Agreement;


(3)third, to Buyer, in reduction of the Purchase Price of any Liquidated Asset,
an amount equal to the Purchase Price of such Liquidated Asset;


(4)fourth, without limiting the rights of Buyer under Section 6 of this
Agreement, to Buyer in reduction of the Purchase Price of the related Purchased
Assets, in the amount of any unpaid Margin Deficit after giving effect to the
distributions required to be made hereunder on such Payment Date;


(5)fifth, to the Reserve Account, if any, necessary such that the amount on
deposit in the Reserve Account equals the Required Reserve Amount;


(6)sixth, only to the extent of amounts then remaining on deposit in the
Collection Account, to the payment of unreimbursed advances of the applicable
Servicer attributable to the Trust Mortgage Loans or REO Properties, as
applicable made from such Servicer's own funds (including rehabilitation costs
for rental properties);


(7)seventh, to the Owner Trustee all trustee fees as set forth in the Trust
Agreement; and


(8)eighth, to Seller, any remaining amounts.


c.Notwithstanding any provision to the contrary in this Section 7, upon the
occurrence and continuance of an Event of Default or on the Termination Date,
all Income shall be remitted to Buyer for application to the aggregate
Repurchase Price and any other amounts owing by Seller hereunder as Buyer deems
appropriate and any remainder shall be paid to the Seller.


8.Conveyance; Security Interest; REO Property


a.Conveyance and Security Interest. On the initial Purchase Date, Seller hereby
sells, assigns and conveys all right, title and interest in the Trust Interests
to Buyer. On each subsequent Purchase Date and Purchase Price Increase Date,
Seller hereby sell, assign and convey all right, title and interest in all Trust
Interests and Purchased Assets identified on a Transaction Request and/or Trust
Receipt and the related Repurchase Assets. Although the parties intend that all
Transactions hereunder be sales and purchases and not loans, in the event any
such Transactions are deemed to be loans, and in any event, Seller hereby
pledges to     Buyer as security for the performance by Seller of its
Obligations and hereby grants, assigns and pledges to Buyer a fully perfected
first priority security interest in all of its right, title and interest in, to
and under the Purchased Assets, the Records, and all related Servicing Rights,
the Program Agreements, each Servicing Agreement and the REO Asset Management
Agreement (to the extent the Program Agreements, such Servicing Agreement and
the REO Asset Management Agreement and Seller's rights thereunder relate to the
Purchased Assets), any related Take-out Commitments, any Property relating to
Trust Mortgage Loans or REO Properties, all insurance policies and insurance
proceeds relating to any Trust Mortgage Loan or REO Property or the related
Mortgaged Property, including, but not limited to, any payments or proceeds
under any related primary insurance, hazard insurance and mortgage insurance
contracts and loan guaranty agreements (if any), to the extent of the Trust
Mortgage Loans or REO Properties protected thereby, Income, the Collection
Account, the Servicer Custodial Account and the Property Manager Custodial




--------------------------------------------------------------------------------




Account and, in each case, all amounts deposited therein, accounts (including
any interest of Seller and the Trust Subsidiary in escrow accounts) and any
other contract rights, instruments, accounts, payments, rights to payment
(including payments of interest or finance charges), general intangibles and
other assets relating to the Purchased Assets (including, without limitation,
any other accounts) or any interest in the Purchased Assets, and any proceeds of
the Purchased Assets, Trust Mortgage Loans and REO Properties (including the
related securitization proceeds) and dividends and distributions with respect to
any of the foregoing and any other property, rights, title or interests as are
specified on a Transaction Request and/or Trust Receipt, in all instances,
whether now owned or hereafter acquired, now existing or hereafter created
(collectively, the “Repurchase Assets”).


b.Acquisition of REO Property. If the Seller shall cause the Trust Subsidiary to
acquire, or contemplate the acquisition by Trust Subsidiary of, any REO
Property, or desire to extinguish any Mortgage Note in connection with the
foreclosure of the related Mortgage Loan, a transfer of the real property
underlying the Mortgage Note in lieu of foreclosure or other transfer of such
real property, the Seller shall cause such real property to be taken by Deed, or
by means of such instruments as is provided by the Governmental Authority
governing the transfer, or right to request transfer and issuance of the Deed,
or such instrument as is provided by the related Governmental Authority, or to
be acquired through foreclosure sale in the jurisdiction in which the REO
Property is located, in the name of the Trust Subsidiary and in accordance with
the terms of the Trust Agreement; provided that Seller or the applicable
Servicer may achieve this by initially taking such REO Property in the name of
the Seller or its nominee pursuant to a nominee agreement, and then transferring
(and hereby covenants to transfer) such REO Property to the Trust Subsidiary by
Deed within the period of time generally necessary in the applicable
jurisdiction for the applicable Servicer.


c.Trust Interests as Securities. The parties acknowledge and agree that the
Trust Interests shall constitute and remain “securities” as defined in Section
8-102 of the Uniform Commercial Code; Seller covenants and agrees that (i) the
Trust Interests are not and will not be dealt in or traded on securities
exchanges or securities markets and (ii) the Trust Interests are not and will
not be investment company securities within the meaning of Section 8-103 of the
Uniform Commercial Code. Seller shall, at its sole cost and expense, take all
steps as may be necessary in connection with the endorsement, transfer, delivery
and pledge of all Trust Interests to Buyer.


d.Additional Interests. If Seller shall, as a result of its ownership of the
Trust Interests, become entitled to receive or shall receive any certificate
evidencing any trust interest or other equity interest, any option rights, or
any equity interest in the Trust Subsidiary, whether in addition to, in
substitution for, as a conversion of, or in exchange for the Trust Interests, or
otherwise in respect thereof, Seller shall accept the same as the Buyer's agent,
hold the same in trust for the Buyer and deliver the same forthwith to the Buyer
in the exact form received, duly indorsed by Seller to the Buyer, if required,
together with an undated transfer power, if required, covering such certificate
duly executed in blank, or if requested, deliver the Trust Interests
re-registered in the name of Buyer, to be held by the Buyer subject to the terms
hereof as additional security for the Obligations. Any sums paid upon or in
respect of the Trust Interests upon the liquidation or dissolution of the Trust
Subsidiary or otherwise shall be paid over to the Buyer as additional security
for the Obligations. If following the occurrence and during the continuation of
an Event of Default any sums of money or property so paid or distributed in
respect of the Trust Interests shall be received by Seller, then Seller shall,
until such money or property is paid or delivered to the Buyer, hold such money
or property in trust for the Buyer segregated from other funds of Seller, as
additional security for the Obligations.






--------------------------------------------------------------------------------




e.Cash Dividends; Voting Rights. Unless an Event of Default shall have occurred
and be continuing, the Seller shall be permitted to receive all cash dividends
or other cash distributions paid in respect of the Trust Interests and to
exercise all voting and member rights with respect to the Trust Interests;
provided, however, that no vote shall be cast or member right exercised or other
action taken which would impair the Trust Interests or which would be
inconsistent with or result in a violation of any provision of this Agreement.
Without the prior consent of the Buyer, Seller shall not (i) vote to enable, or
take any other action to permit the Trust Subsidiary to issue any trust
interests of any nature or to issue any other trust interests convertible into
or granting the right to purchase or exchange for any trust interests of the
Trust Subsidiary, or (ii) sell, assign, transfer, exchange or otherwise dispose
of, or grant any option with respect to, the Trust Interests or (iii) create,
incur or permit to exist any Lien or option in favor of, or any claim of any
Person with respect to, the Trust Interests, or any interest therein, except for
the Lien provided for by this Agreement, or (iv) enter into any agreement (other
than the applicable Trust Agreement and this Agreement) or undertaking
restricting the right or ability of Seller to sell, assign or transfer any of
the Trust Interests.


f.Reserved.


g.Reserved.


h.Intent. The foregoing provision (a) is intended to constitute a security
agreement or other arrangement or other credit enhancement related to this
Agreement and Transactions hereunder as defined under Sections 101(47)(A)(v) and
741(7)(A)(xi) of the Bankruptcy Code.


i.Financing Statements. Seller agrees to execute, deliver and/or file such
documents and perform such acts as may be reasonably necessary to fully perfect
Buyer's security interest created hereby. Furthermore, Seller hereby authorizes
the Buyer to file financing statements relating to the Repurchase Assets, as the
Buyer, at its option, may deem appropriate. The Seller shall pay the filing
costs for any financing statement or statements prepared pursuant to this
Section 8. For the avoidance of doubt, the parties hereby agree that no
mortgages will be filed with respect to such security interest.


9.Payment and Transfer


Unless otherwise mutually agreed in writing, all transfers of funds to be made
by Seller hereunder shall be made in Dollars, in immediately available funds,
without deduction, set‑off or counterclaim, to Buyer at such account as Buyer
shall specify to Seller in writing. Seller acknowledges that it has no rights of
withdrawal from the foregoing account. All Purchased Assets transferred by one
party hereto to the other party shall be in the case of a purchase by Buyer in
suitable form for transfer or shall be accompanied by duly executed instruments
of transfer or assignment in blank and such other documentation as Buyer may
reasonably request. All Purchased Assets, Trust Mortgage Loans and REO
Properties shall be evidenced by a Trust Receipt. Any Repurchase Price received
by Buyer after 3:00 p.m. (New York City time) shall be deemed received on the
next succeeding Business Day.


10.Conditions Precedent


a.Initial Transaction. As conditions precedent to the initial Transaction, Buyer
shall have received on or before the day of such initial Transaction the
following, in form and substance satisfactory to Buyer and duly executed by
Seller, Guarantor and each other party thereto:




--------------------------------------------------------------------------------






(1)Program Agreements. The Program Agreements (other than the Electronic
Tracking Agreement) duly executed and delivered by the parties thereto and being
in full force and effect, free of any modification, breach or waiver.


(2)Security Interest. Evidence that all other actions necessary or, in the
opinion of Buyer, desirable to perfect and protect Buyer's interest in the
Purchased Assets and other Repurchase Assets have been taken, including, without
limitation, duly authorized and filed Uniform Commercial Code financing
statements on Form UCC‑1.


(3)Organizational Documents. A certificate of the secretary of each of General
Partner, Seller, Guarantor and Trust Subsidiary substantially in form and
substance acceptable to Buyer, attaching certified copies of such party's
organizational documents and corporate resolutions or written consents approving
the Program Agreements and transactions thereunder (either specifically or by
general resolution or consent) and all documents evidencing other necessary
corporate action or governmental approvals as may be required in connection with
the Program Agreements.


(4)Good Standing Certificate. A certified copy of a good standing certificate
from the jurisdiction of organization of General Partner, Seller, Guarantor and
Trust Subsidiary, dated as of no earlier than the date ten (10) Business Days
prior to the Purchase Date with respect to the initial Transaction hereunder.


(5)Incumbency Certificate. An incumbency certificate of the secretary of
Guarantor and Seller, certifying the names, true


(6)s and titles of the representatives duly authorized to request transactions
hereunder and to execute the Program Agreements.


(7)Opinion of Counsel. An opinion of Seller's, Trust Subsidiary's, and
Guarantor's counsel, as to such matters as Buyer may reasonably request and in
form and substance reasonably acceptable to Buyer, including, without
limitation, with respect to (i) Buyer's first priority lien on and perfected
security interest in the Purchased Assets, and Buyers first priority lien on the
Trust Mortgage Loans and REO Properties; (ii) Buyer's perfected security
interest in the Collection Account, the Servicer Custodial Account and the
Property Manager Custodial Account; (iii) the non-contravention, enforceability
and corporate opinions with respect to Seller, Guarantor and Trust Subsidiary;
(iv) matters of Delaware law with respect to the Trust Subsidiary and the Owner
Trustee, (v) the inapplicability of the Investment Company Act of 1940 to Seller
and Trust Subsidiary, (vi) qualification of this Agreement as a “Securities
Contract” under the Bankruptcy Code and (vii) nonconsolidation matters with
respect to the Seller, the Guarantor and the Trust Subsidiary.


(8)Fees. Payment of any fees due to Buyer hereunder.


(9)Security Interest. Evidence that all other actions necessary to perfect and
protect Buyer's interest in the Repurchase Assets and in the Trust Interests
have been taken, including, without limitation, ensuring that any trust
interests in the Trust Subsidiary are evidenced by certificates in registered
form and that such trust interests constitute and remain “securities” (as
defined in Section 8-102 of the Uniform Commercial Code). Seller shall take all
steps as may be necessary in connection with the indorsement, transfer of power,
delivery and pledge of all Trust Interests to Buyer, and




--------------------------------------------------------------------------------




perform UCC searches and duly authorize and file Uniform Commercial Code
financing statements on Form UCC-1.


(10)Trust Interests. Seller shall deliver the original Trust Certificate and all
applicable transfer documents in blank to the Buyer.


b.All Transactions, Purchase Price Increases and Transition Event Increases. The
obligation of Buyer to enter into each Transaction, Purchase Price Increase or
Transition Event Increase, pursuant to this Agreement is subject to the
following conditions precedent:


(1)Due Diligence Review. Without limiting the generality of Section 36 hereof,
Buyer shall have completed, to its good faith satisfaction, its due diligence
review of the related Trust Mortgage Loans, REO Properties, Seller, General
Partner, Guarantor, the Trust Subsidiary, the Servicers (excluding any interim
servicer) and the Property Manager. In addition to the foregoing, at least seven
(7) Business Days prior to the related Purchase Date, Purchase Price Increase
Date or Transition Event Increase Date, Seller shall have delivered to Buyer
summary results of the due diligence Seller performed in connection with the
acquisition of Trust Mortgage Loans and REO Properties and Buyer shall have
excluded such assets as it deemed appropriate in its good faith discretion.


(2)Required Documents.


(a)Solely with respect to a Transaction or Purchase Price Increase, with respect
to each of the Trust Mortgage Loans and REO Properties, to the extent not
delivered previously, the items set forth as deliverables to Custodian under the
first sentence of Section 4(a) of the Custodial Agreement have been delivered to
the Custodian in accordance with the Custodial Agreement;


(b)Solely with respect to a Transaction or Purchase Price Increase, with respect
to each of the Trust Mortgage Loans and REO Properties, all applicable Servicers
and the Property Manager have delivered a fully executed Servicer Notice and
Property Manager Notice, as applicable;


(c)Solely with respect to a Transaction or Purchase Price Increase with respect
to which a Trust Mortgage Loan is being newly acquired by the Trust Subsidiary
from the Seller, the Guarantor or an Affiliate or Subsidiary thereof, the Trust
Subsidiary and the related assignor shall have entered into a Trust Assignment
Agreement; and


(d)Solely with respect to a Transaction or Purchase Price Increase, the Seller
shall have delivered the related Seller Provided Diligence Package.


(3)Transaction Documents. Buyer or its designee shall have received on or before
the day of such Transaction, Purchase Price Increase or Transition Event
Increase, as applicable (unless otherwise specified in this Agreement) the
following, in form and substance satisfactory to Buyer and (if applicable) duly
executed:


(a)A Transaction Request, Purchase Price Increase Request or Transition Event
Increase Request, as applicable, and with respect to a Transaction or Purchase
Price Increase, the Asset Schedule or other information required to be delivered
by the Seller pursuant to




--------------------------------------------------------------------------------




Section 3.b hereof and with respect to a Transition Event Increase, the
information required to be delivered by the Seller pursuant to Section 3.f
hereof;


(b)Solely with respect to a Transaction or Purchase Price Increase, the Request
for Certification and the related Asset Schedule delivered by Seller, and the
Trust Receipt and Custodial Asset Schedule delivered by Custodian; and


(c)Such certificates, opinions of counsel or other documents as Buyer may
reasonably request in good faith.


(4)No Default. No Default, Event of Default, Regulatory Capital Event, Servicer
Termination Event or Property Manager Termination Event shall have occurred and
be continuing.


(5)Requirements of Law. Buyer shall not have determined that the introduction of
or a change in any Requirement of Law or in the interpretation or administration
of any Requirement of Law applicable to Buyer has made it unlawful, and no
Governmental Authority shall have asserted that it is unlawful, for Buyer to
enter into Transactions or remit Purchase Price Increases or Transition Event
Increases with a Pricing Rate based on LIBOR (as defined in the Pricing Side
Letter).


(6)Representations and Warranties. Both immediately prior to the related
Transaction, Purchase Price Increase or Transition Event Increase, as
applicable, and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by Seller in each Program
Agreement shall be true, correct and complete on and as of such Purchase Date in
all material respects with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).


(7)Electronic Tracking Agreement. To the extent Seller is selling Mortgage Loans
which are registered on the MERS System and to the extent Trust Mortgage Loans
owned by the Trust Subsidiary are registered on the MERS System, upon request of
Buyer, Electronic Tracking Agreements entered into, duly executed and delivered
by the parties thereto and being in full force and effect (subject to the
following proviso), free of any modification, breach or waiver; provided that
executed signature pages by MERS and MERSCORP, Inc. may be produced following
the dates hereof.


(8)Delivery of Broker's Price Opinion. With respect to each Trust Mortgage Loan
and REO Property, Seller shall have delivered to Buyer a BPO valuation and
valuation date, and such other information as may be required by Buyer pursuant
to Section 3 for such Purchased Asset.


(9)Material Adverse Change. None of the following shall have occurred and/or be
continuing:


(a)Deutsche Bank AG's corporate bond rating as calculated by S&P or Moody's has
been lowered or downgraded to a rating below investment grade by S&P or Moody's;






--------------------------------------------------------------------------------




(b)an event or events shall have occurred in the good faith determination of
Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in Buyer not
being able to finance Purchased Assets, Trust Mortgage Loan or REO Properties
through the “repo market” or “lending market” with traditional counterparties at
rates which would have been reasonable prior to the occurrence of such event or
events;
 
(c)an event or events shall have occurred resulting in the effective absence of
a “securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in Buyer not being able to sell securities
backed by mortgage loans at prices which would have been reasonable prior to
such event or events;


(d)there shall have occurred a material adverse change in the financial
condition of Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of Buyer to fund its obligations under this
Agreement; or


(e)there shall have occurred any act of God, outbreak of hostility or war, or
material adverse change or material disruption in current financial, banking or
capital market conditions, in each case, which could reasonably be expected to
adversely affect the Buyer's ability to enter into or maintain the Transactions.


(10)Insurance. Evidence that Seller has added Buyer as an additional loss payee
under the Seller's Fidelity Insurance.


(11)Number of Purchase Dates. The occurrence of such Transaction or Purchase
Price Increase shall not cause the cumulative number of Purchase Dates, Purchase
Price Increase Dates and Transition Event Increase Dates in the related calendar
month, together, to exceed four (4) and the occurrence of such Transition Event
Increase shall not cause the number of Transition Event Increase Dates in the
related calendar month to exceed one (1).


(12)Minimum Purchase Price. The Purchase Price payable on the related Purchase
Date, Purchase Price Increase Date or Transition Event Increase Date shall be no
less than $5,000,000 unless such date is not a Purchase Date or a Purchase Price
Increase Date (i.e. such date is only a Transition Event Increase Date), in
which case the Purchase Price payable on such date shall be no less than
$325,000.


(13)Maximum Aggregate Purchase Price; Margin Deficit. Immediately following the
occurrence of such Transaction, Purchase Price Increase or Transition Event
Increase (i) the aggregate outstanding Purchase Price shall not exceed the
Maximum Aggregate Purchase Price and (ii) there shall not be a Margin Deficit.


(14)Amortization Period. The Amortization Period shall not have commenced.


(15)Required Reserve Amount. After giving effect to the requested Transaction,
Purchase Price Increase or Transition Event Increase, the amount on deposit in
the Reserve Account shall be at least equal to the Required Reserve Amount.






--------------------------------------------------------------------------------




11.Program; Costs


a.Seller shall reimburse Buyer for any of Buyer's reasonable and documented
out-of-pocket costs, including, but not limited to, due diligence review and
Title Inquiry costs and reasonable attorney's fees, incurred by Buyer in
determining the acceptability to Buyer of any Mortgage Loans and property
inspections conducted by Buyer or its designee to confirm that the related
Rental Properties comply with the Renovation Standards, in an aggregate amount
not to exceed the Due Diligence Cap. Seller shall also reimburse Buyer for the
costs and expenses incurred by Buyer in connection with monthly lien searches
conducted by Buyer on REO Properties and such reimbursement shall not be subject
to the Due Diligence Cap. Seller shall also pay, or reimburse Buyer if Buyer
shall pay, any termination fee, which may be due any Servicer or the Property
Manager. Seller shall pay the reasonable and documented fees and expenses of
Buyer's counsel and rating confirmation costs relating to any commercial paper
conduit utilized by Buyer to finance the Transactions, in each case, in
connection with the Program Agreements. Reasonable and documented legal fees for
any subsequent amendments to this Agreement or related documents shall be borne
by Seller. Seller shall pay ongoing custodial fees and expenses as set forth in
the Custodial Agreement, and any other ongoing fees and expenses under any other
Program Agreement.


b.Upon the occurrence of a Regulatory Capital Event under clause (ii)(A) of the
definition thereof, from time to time, upon demand by Buyer (with a copy to
Custodian), Seller shall pay to Buyer an amount equal to the Buyer's additional
costs resulting from such Regulatory Capital Event (as specified by Buyer) but
only to the extent that such additional costs are not reflected in the
definition of “Pricing Rate”.


c.With respect to any Transaction, Purchase Price Increase or Transition Event
Increase, as applicable, Buyer may conclusively rely upon, and shall incur no
liability to Seller in acting upon, any request or other communication that
Buyer reasonably believes to have been given or made by a person authorized to
enter into a Transaction or request a Purchase Price Increase or Transition
Event Increase, as applicable, on Seller's behalf, whether or not such person is
listed on the certificate delivered pursuant to Section 10(a)(5) hereof. In each
such case, Seller hereby waives the right to dispute Buyer's record of the terms
of the request or other communication.


d.Notwithstanding the assignment of the Program Agreements with respect to each
Purchased Asset to Buyer, Seller agrees and covenants with Buyer to enforce
diligently Seller's rights and remedies set forth in the Program Agreements.


e.(i) Any payments made by Seller or Guarantor to Buyer or a Buyer assignee
hereunder shall be made free and clear of and without deduction for any Taxes,
except as required by law. If Seller or Guarantor shall be required by law (as
determined in their good faith discretion) to deduct or withhold any Tax from
any sums payable to Buyer or a Buyer assignee, then (i) the Seller or Guarantor
shall make such deductions or withholdings and pay the full amount deducted to
the relevant official body in accordance with applicable law; (ii) to the extent
the withheld or deducted Tax is an Indemnified Tax or Other Tax, the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
11(e)(i)) the Buyer or Buyer assignee receives an amount equal to the sum it
would have received had no such deductions been made; and (iii) the Seller shall
notify the Buyer or Buyer assignee of the amount paid and shall provide the
original or a certified copy of a receipt issued by the relevant Governmental
Authority evidencing such payment within ten (10) days thereafter. Seller and
Guarantor shall otherwise indemnify Buyer for any Indemnified Taxes or Other
Taxes imposed on Buyer (including




--------------------------------------------------------------------------------




Indemnified Taxes and Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 11(e)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally asserted by the relevant Governmental
Authority.


(ii) Buyer and any Buyer assignee shall deliver to each of the Seller and the
Guarantor, at the time or times reasonably requested by the Seller or the
Guarantor, such properly completed and executed documentation reasonably
requested by the Seller or the guarantor as will permit payments made hereunder
to be made without withholding or at a reduced rate of withholding. In addition,
Buyer and any Buyer assignee, if reasonably requested by Seller or Guarantor,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Seller or Guarantor as will enable the Seller or
Guarantor to determine whether or not such Buyer or Buyer assignee is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, Buyer or Buyer assignee shall deliver to each of
the Seller and the Guarantor:
(A) in the case of a Buyer or Buyer assignee which is a “U.S. Person” as defined
in section 7701(a)(30) of the Code, a properly completed and executed Internal
Revenue Service (“IRS”) Form W-9 certifying that it is not subject to backup
withholding;
(B) in the case of a Buyer or Buyer assignee which is not a “U.S. Person” as
defined in Code section 7701(a)(30): (I) a properly completed and executed IRS
Form W-8BEN or W-8ECI, as appropriate, evidencing entitlement to a zero percent
or reduced rate of U.S. federal income tax withholding on any payments made
hereunder, (II) in the case of such non-U.S. Person claiming exemption from the
withholding of U.S. federal income tax under Code sections 871(h) or 881(c) with
respect to payments of “portfolio interest,” a duly executed certificate to the
effect that such non-U.S. Person is not (x) a “bank” within the meaning of Code
section 881(c)(3)(A), (y) a “10 percent shareholder” of Seller, Guarantor of
affiliate thereof, within the meaning of Code section 881(c)(3)(B), or (z) a
“controlled foreign corporation” described in Code section 881(c)(3)(C), (III)
to the extent such non-U.S. person is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if such
non-U.S. person is a partnership and one or more direct or indirect partners of
such non-U.S. person are claiming the portfolio interest exemption, such
non-U.S. person may provide a U.S. Tax Compliance Certificate on behalf of each
such direct and indirect partner, and (IV) executed originals of any other form
or supplementary documentation prescribed by law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax together
with such supplementary documentation as may be prescribed by law to permit the
Seller or Guarantor to determine the withholding or deduction required to be
made.
(C) if a payment made to a Buyer or Buyer assignee under this Agreement would be
subject to U.S. federal withholding tax imposed by FATCA if such Buyer or
assignee were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Buyer or assignee shall deliver to the Seller or Guarantor at
the time or times prescribed by law and at such time or times reasonably
requested by the Seller such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Seller as may be necessary
for the Seller to comply with their obligations under FATCA or to determine the
amount to deduct and withhold from




--------------------------------------------------------------------------------




such payment. Solely for purposes of this Section 11(e), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
The applicable IRS forms referred to above shall be delivered by each applicable
Buyer or Buyer assignee on or prior to the date on which such person becomes a
Buyer or Buyer assignee under this Agreement, as the case may be, and upon the
obsolescence or invalidity of any IRS form previously delivered by it hereunder.
f.Any indemnification payable by Seller to Buyer or any Buyer assignee for
Indemnified Taxes or Other Taxes that are imposed on Buyer or a Buyer assignee,
as described in Section 11(e)(i) hereof, shall be paid by Seller within ten (10)
days after written demand therefor. As part of any such written demand for
payment, the Buyer or the relevant Buyer assignee shall deliver a certificate to
Seller (along with a copy of the applicable documents from the relevant
Governmental Authority) setting forth a calculation of the amount of Indemnified
Taxes or Other Tax for which the demand is made, which calculated amount shall
be conclusive absent manifest error. The Buyer or relevant Buyer assignee also
shall timely deliver to the Seller a receipt (or other evidence reasonably
satisfactory to the Seller) of the actual payment of Indemnified Taxes or Other
Taxes with respect to which the indemnification request relates.


g.If the Buyer or Buyer assignee determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Seller or Guarantor or with respect to which the Seller has
paid additional amounts pursuant to this Section, it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Seller or Guarantor
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses incurred by the Buyer or Buyer assignee and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the indemnifying party, upon the
request of the Buyer or Buyer assignee, agrees to repay the amount paid over to
them (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event the Buyer or Buyer assignee is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 11(g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
11(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.


h.Each party to this Agreement acknowledges that it is its intent for purposes
of U.S. federal, state and local income and franchise taxes to treat each
Transaction as indebtedness of Seller that is secured by the Purchased Assets,
and the Purchased Assets as owned by Seller in the absence of an Event of
Default by Seller. Buyer and Seller agree that they will treat and report for
all tax purposes the Transactions entered into hereunder as one or more loans
from Buyer to Seller secured by the Purchased Assets, unless otherwise
prohibited by law or upon a final determination by any taxing authority that the
Transactions are not loans for tax purposes.


12.Servicing and Management of Trust Mortgage Loans and REO Properties


a.Pursuant to the Servicing Agreements and the REO Asset Management Agreement,
Seller, Trust Subsidiary and their Affiliates, respectively, have contracted
with the Servicers and the




--------------------------------------------------------------------------------




Property Manager to service and manage the Trust Mortgage Loans and REO
Properties, as applicable, consistent with the degree of skill and care that
Seller customarily requires with respect to similar Mortgage Loans and REO
properties owned or managed by it and in accordance with Servicing Guidelines.
The Seller shall, and shall cause the Servicers and the Property Manager to
(i) comply with all applicable Federal, State and local laws and regulations,
(ii) maintain all state and federal licenses necessary for it to perform its
servicing and management responsibilities hereunder and (iii) not impair the
rights of Buyer in any Trust Mortgage Loans or REO Properties or any payment
thereunder. Buyer may terminate the servicing or management of any Trust
Mortgage Loans or REO Properties with the then‑existing servicer or managers in
accordance with Section 12(e) hereof.


b.Seller shall and shall cause the Servicers to hold or cause to be held all
escrow funds collected by Seller and Servicers with respect to any Trust
Mortgage Loans in the Servicer Custodial Account or other trust accounts and
shall apply the same for the purposes for which such funds were collected.


c.Seller shall and shall cause Ocwen and the Property Manager to deposit, no
later than two (2) Business Days after receipt thereof, all Income received by
Ocwen and the Property Manager in respect of the Purchased Assets into the
Servicer Custodial Account and the Property Manager Custodial Account; provided,
however, that any such proceeds payable in connection with (i) sales of Trust
Mortgage Loans and (ii) a Bulk REO Sale shall be deposited by Ocwen and the
Property Manager, as applicable, directly into the into Collection Account.


d.Seller shall provide to Buyer a Servicer Notice and Property Manager Notice
addressed to and agreed to by each Servicer and the Property Manager, as
applicable, advising Servicers and the Property Manager, as applicable, of such
matters as Buyer may reasonably request, including, without limitation,
recognition by Servicers and the Property Manager of Buyer's interest in such
Trust Mortgage Loans and REO Properties and each Servicer's and the Property
Manager's agreement that upon receipt of notice of an Event of Default from
Buyer, it will follow the instructions of Buyer with respect to the Trust
Mortgage Loans and REO Properties and any related Income with respect thereto.


e.Upon prior written notice following the occurrence and during the continuance
of an Event of Default, a Servicer Termination Event or a Property Manager
Termination Event, Buyer shall have the right to immediately terminate any
Servicer's right to service the Trust Mortgage Loans or the Property Manager's
right to manage the REO Properties, as applicable, without payment of any
penalty or termination fee under the Servicing Agreement, the REO Asset
Management Agreement or any other related agreement, as applicable. Upon receipt
of such notice or upon resignation of any Servicer or the Property Manager,
Seller and the applicable Servicers or the Property Manager shall cooperate in
transferring the applicable servicing and management of the Trust Mortgage Loans
and REO Properties to a successor appointed by Buyer in its sole discretion.


f.If Seller should discover that, for any reason whatsoever, Seller or any
entity responsible to Seller for managing or servicing any such Trust Mortgage
Loan or REO Property has failed to perform fully Seller's obligations under the
Program Agreements or any of the obligations of such entities with respect to
the Trust Mortgage Loans and REO Properties, Seller shall promptly notify Buyer.


g.For the avoidance of doubt, the Seller retains no economic rights to the
servicing and management of the Trust Mortgage Loans and REO Properties;
provided that the Seller shall and shall cause the Servicers and the Property
Manager to continue to service and manage the Trust Mortgage




--------------------------------------------------------------------------------




Loans and REO Properties hereunder as part of the Obligations hereunder. As
such, the Seller expressly acknowledges that the Trust Mortgage Loans and REO
Properties are transferred the Trust Subsidiary on a “servicing released” basis.


13.Representations and Warranties


a.Each of Seller and Guarantor represents and warrants to Buyer as of the date
hereof and as of each Purchase Date for any Transaction, Purchase Price Increase
Date or Transition Event Increase Date, as applicable, that:


(1)Seller and Guarantor Existence. Seller has been duly organized and is validly
existing as a limited partnership in good standing under the laws of the State
of Delaware. Guarantor has been duly organized and is validly existing as a REIT
in good standing under the laws of the State of Maryland. Trust Subsidiary is
duly organized and validly existing and in good standing under the laws of the
State of Delaware.


(2)Licenses. Each of Seller, Trust Subsidiary and Guarantor is duly licensed or
is otherwise qualified in each jurisdiction in which it transacts business for
the business which it conducts and is not in default of any applicable federal,
state or local laws, rules and regulations unless, in either instance, the
failure to take such action or such default is not reasonably likely (either
individually or in the aggregate) to cause a Material Adverse Effect. Each of
Seller, Guarantor and Trust Subsidiary has the requisite power and authority and
legal right to purchase Mortgage Loans and REO Properties (as applicable) and to
own, sell and grant a lien on all of its right, title and interest in and to the
Mortgage Loans and REO Properties, and to execute and deliver, engage in the
transactions contemplated by, and perform and observe the terms and conditions
of, each Program Agreement and any Transaction Request, Purchase Price Increase
Request or Transition Event Increase Date.


(3)Power. Each of Seller, Guarantor and Trust Subsidiary has all requisite
corporate or other power, and has all governmental licenses, authorizations,
consents and approvals necessary to own its assets and carry on its business as
now being or as proposed to be conducted, except where the lack of such
licenses, authorizations, consents and approvals would not be reasonably likely
to have a Material Adverse Effect.


(4)Due Authorization. Each of Seller, Guarantor and Trust Subsidiary has all
necessary corporate or other power, authority and legal right to execute,
deliver and perform its obligations under each of the Program Agreements, as
applicable. Each Program Agreement has been (or, in the case of Program
Agreements not yet executed, will be) duly authorized, executed and delivered by
Seller, Guarantor and Trust Subsidiary, all requisite or other corporate action
having been taken, and each is valid, binding and enforceable against Seller,
Guarantor and Trust Subsidiary in accordance with its terms except as such
enforcement may be affected by bankruptcy, by other insolvency laws, or by
general principles of equity.


(5)Financial Statements. The Guarantor has heretofore furnished to Buyer a copy
of (a) its consolidated balance sheet and the consolidated balance sheets of its
consolidated Subsidiaries for the fiscal year (partial year, beginning in July
2012) of the Guarantor ended December 31, 2012 and the related consolidated
statements of income and retained earnings and of cash flows for the Guarantor
and its consolidated Subsidiaries for such fiscal year, setting forth in each
case in comparative form the figures for the previous year, with the opinion
thereon of Deloitte & Touche




--------------------------------------------------------------------------------




LLP and (b) its consolidated balance sheet and the consolidated balance sheets
of its consolidated Subsidiaries for the quarterly fiscal period of the Seller
ended December 31, 2012, and the related consolidated statements of income and
retained earnings and of cash flows for the Guarantor and its consolidated
Subsidiaries for such quarterly fiscal period, setting forth in each case in
comparative form the figures for the previous year. All such financial
statements are complete and correct and fairly present, in all material
respects, the consolidated financial condition of the Guarantor and its
Subsidiaries and the consolidated results of their operations as at such dates
and for such fiscal periods, all in accordance with GAAP (other than monthly
financial statements solely with respect to footnotes, year‑end adjustments and
cash flow statements) applied on a consistent basis. Since December 31, 2012,
there has been no material adverse change in the consolidated business,
operations or financial condition of the Guarantor and its consolidated
Subsidiaries taken as a whole from that set forth in said financial statements
nor is Guarantor aware of any state of facts which (with notice or the lapse of
time) would or could result in any such material adverse change. The Guarantor
has, on the date of the statements delivered pursuant to this Section no
liabilities, direct or indirect, fixed or contingent, matured or unmatured,
known or unknown, or liabilities for taxes, long‑term leases or unusual forward
or long‑term commitments not disclosed by, or reserved against in, said balance
sheet and related statements, and at the present time there are no material
unrealized or anticipated losses from any loans, advances or other commitments
of Guarantor except as heretofore disclosed to Buyer in writing.
 
(6)Event of Default. There exists no Event of Default under Section 15.b hereof,
which default gives rise to a right to accelerate indebtedness as referenced in
Section 15.b hereof, under any mortgage, borrowing agreement or other instrument
or agreement pertaining to indebtedness for borrowed money or to the repurchase
of mortgage loans or securities.


(7)Solvency. Each of Seller, Guarantor and Trust Subsidiary is solvent and will
not be rendered insolvent by any Transaction, Purchase Price Increase or
Transition Event Increase and, after giving effect to such Transaction, Purchase
Price Increase or Transition Event Increase, will not be left with an
unreasonably small amount of capital with which to engage in its business.
Neither Seller, Guarantor nor Trust Subsidiary intends to incur, and does not
believe that it has incurred, debts beyond its ability to pay such debts as they
mature and is not contemplating the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of such entity
or any of its assets. The amount of consideration being received by Seller upon
the sale of the Purchased Assets to Buyer constitutes reasonably equivalent
value and fair consideration for such Purchased Assets. Seller is not
transferring any Purchased Assets with any intent to hinder, delay or defraud
any of its creditors. Each transfer of REO Property to the Trust Subsidiary
constitutes reasonably equivalent value and fair consideration for such REO
Property. Each transfer of Trust Mortgage Loans to the Trust Subsidiary
constitutes reasonably equivalent value and fair consideration for such Trust
Mortgage Loan.


(8)No Conflicts. The execution, delivery and performance by Seller, Guarantor
and Trust Subsidiary of each Program Agreement (i) do not conflict with any term
or provision of the formation documents, by‑laws or other governing documents of
Seller, Guarantor or Trust Subsidiary or any law, rule, regulation, order,
judgment, writ, injunction or decree applicable to Seller, Guarantor or Trust
Subsidiary of any court, regulatory body, administrative agency or governmental
body having jurisdiction over Seller, Guarantor or Trust Subsidiary, which
conflict would be reasonably expected to have a Material Adverse Effect and (ii)
will not result in any violation of any such mortgage, instrument, agreement or
obligation to which Seller, Guarantor or Trust Subsidiary is a party.




--------------------------------------------------------------------------------






(9)True and Correct Disclosure. All information, reports, exhibits, schedules,
financial statements or certificates of Seller, Guarantor, Trust Subsidiary or
any Affiliate thereof or any of their officers furnished or to be furnished to
Buyer in connection with the initial or any ongoing due diligence of Seller,
Guarantor, Trust Subsidiary or any Affiliate or officer thereof, negotiation,
preparation, or delivery of the Program Agreements are true and correct in all
material respects and do not omit to disclose any material facts necessary to
make the statements herein or therein, in light of the circumstances in which
they are made, not misleading. All financial statements have been prepared in
accordance with GAAP (other than monthly financial statements solely with
respect to footnotes, year‑end adjustments and cash flow statements).


(10)Approvals. No consent, approval, authorization or order of, registration or
filing with, or notice to any Governmental Authority or court is required under
applicable law in connection with the execution, delivery and performance by
Seller, Guarantor and Trust Subsidiary of each Program Agreement.


(11)Litigation. There is no action, proceeding or investigation pending with
respect to which either the Seller or Guarantor has received service of process
or, to the best of Seller's or Guarantor's knowledge threatened against it
before any court, administrative agency or other tribunal (A) asserting the
invalidity of any Program Agreement, (B) seeking to prevent the consummation of
any of the transactions contemplated any Program Agreement, (C) making a claim
individually in an amount greater than $2,500,000 or in an aggregate amount
greater than $5,000,000, (D) which requires filing with the Securities and
Exchange Commission in accordance with the 1934 Act or any rules thereunder or
(E) which might materially and adversely affect the validity of the Purchased
Assets, Trust Mortgage Loans, REO Properties or the performance by it of its
obligations under, or the validity or enforceability of any Program Agreement.


(12)Material Adverse Change. There has been no material adverse change in the
business, operations, financial condition or properties of Seller, Guarantor or
its Affiliates taken as a whole since the date set forth in the most recent
financial statements supplied to Buyer as determined by Buyer in its good faith
discretion.


(13)Ownership. Upon (a) payment of the Purchase Price and the filing of the
financing statement and delivery of the Asset Files to the Custodian and the
Custodian's receipt of the related Request for Certification, Buyer shall become
the sole owner of the Purchased Assets and related Repurchase Assets (b)
transfer of each REO Property to the Trust Subsidiary, the Trust Subsidiary
shall become the sole owner of the REO Properties and (c) transfer of each Trust
Mortgage Loan to the Trust Subsidiary, the Trust Subsidiary shall become the
sole owner of the Trust Mortgage Loans, in each instance free and clear of all
liens and encumbrances other than those created pursuant to this Agreement or
the other Program Agreements.


(14)Reserved.


(15)Taxes. Seller, Guarantor and its Subsidiaries have timely filed all tax
returns that are required to be filed by them (taking into account any
applicable extensions) and have paid all Taxes due and payable (whether or not
shown on such returns), except for any such Taxes as are being appropriately
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been provided. The charges, accruals and
reserves on the




--------------------------------------------------------------------------------




books of Seller, Guarantor and its Subsidiaries in respect of Taxes and other
governmental charges are, in the opinion of Seller or Guarantor, as applicable,
adequate.


(16)Investment Company. Neither Seller, Guarantor nor any of its Subsidiaries is
an “investment company”, or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.


(17)Chief Executive Office; Jurisdiction of Organization. On the Effective Date,
Seller's chief executive office, is, and has been, located at 402 Strand Street,
Frederiksted U.S. Virgin Islands. On the Effective Date, Seller's jurisdiction
of organization is Delaware. Seller shall provide Buyer with thirty (30) days
advance notice of any change in Seller's principal office or place of business,
legal name or jurisdiction. Seller has no trade name. During the preceding five
years, Seller has not been known by or done business under any other name,
corporate or fictitious, and has not filed or had filed against it any
bankruptcy receivership or similar petitions nor has it made any assignments for
the benefit of creditors.


(18)Location of Books and Records. The location where Seller keeps its books and
records, including all computer tapes and records relating to the Purchased
Assets, Trust Mortgage Loans, REO Properties and the related Repurchase Assets
is its chief executive office.


(19)Adjusted Tangible Net Worth. On the Effective Date, Guarantor's Adjusted
Tangible Net Worth is not less than the amount set forth in Section 2(a) of the
Pricing Side Letter.


(20)ERISA. Each Plan to which Seller, Guarantor or its Subsidiaries make direct
contributions, and, to the knowledge of Seller, each other Plan and each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law.


(21)Adverse Selection. Seller has not selected the Purchased Assets, Trust
Mortgage Loans or REO Properties in a manner so as to adversely affect Buyer's
interests.


(22)Agreements. Neither Seller nor any Subsidiary of Seller is a party to any
agreement, instrument, or indenture or subject to any restriction materially and
adversely affecting its business, operations, assets or financial condition,
except as disclosed in the financial statements described in Section 13.a(5)
hereof. Neither Seller nor any Subsidiary of Seller is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement, instrument, or indenture which default
could have a material adverse effect on the business, operations, properties, or
financial condition of Seller as a whole. No holder of any indebtedness of
Seller or of any of its Subsidiaries has given notice of any asserted default
thereunder.


(23)Other Indebtedness. All Indebtedness (other than Indebtedness evidenced by
this Agreement) of Seller in excess of $5,000,000 existing on the date hereof is
listed on Exhibit F hereto (the “Existing Indebtedness”).


(24)No Reliance. Each of Seller, Guarantor and Trust Subsidiary has made its own
independent decisions to enter into the Program Agreements and each Transaction,
Purchase Price Increase or Transition Event Increase, as applicable, and as to
whether such Transaction, Purchase Price Increase or Transition Event Increase,
as applicable, is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel




--------------------------------------------------------------------------------




and accountants) as it has deemed necessary. Neither Seller nor Guarantor is
relying upon any advice from Buyer as to any aspect of the Transactions,
Purchase Price Increases or Transition Event Increases, as applicable, including
without limitation, the legal, accounting or tax treatment of such Transactions,
Purchase Price Increases or Transition Event Increases, as applicable.


(25)Plan Assets. Neither Seller nor Guarantor is an “employee benefit plan” as
defined in Section 3(3) of ERISA that is subject to Title I of ERISA, or a
“plan” described in Section 4975(e)(1) of the Code that is subject to Section
4975 of the Code, and the Purchased Assets are not “plan assets” within the
meaning of 29 CFR §2510.3-101 as amended by Section 3(42) of ERISA, and
transactions by or with Seller or Guarantor are not subject to any state or
local statute regulating investments or fiduciary obligations with respect to
governmental plans (within the meaning of Section 3(32) of ERISA) that would be
violated by the transactions contemplated hereunder.


(26)No Prohibited Persons. Neither the Seller nor Guarantor nor any of their
Affiliates, officers, directors, partners or members, is an entity or person (or
to the Seller's or Guarantor's knowledge, owned or controlled by an entity or
person): (i) that is listed in the Annex to, or is otherwise subject to the
provisions of Executive Order 13224 issued on September 24, 2001 (“EO13224”);
(ii) whose name appears on the United States Treasury Department's Office of
Foreign Assets Control (“OFAC”) most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).


(27)Servicing and Management. Seller has adequate financial standing and,
through each Servicing Agreement with a Servicer and the REO Asset Management
Agreement with the Property Manager, access to servicing facilities, procedures
and experienced personnel necessary for the sound servicing of mortgage loans
and management of REO properties of the same types as may from time to time
constitute Trust Mortgage Loans and REO Properties and in accordance with
Accepted Servicing Practices.


(28)Real Estate Investment Trust. Guarantor is a REIT.


b.With respect to every Trust Mortgage Loan, REO Property and Purchased Assets,
each of Seller and Guarantor represents and warrants to Buyer as of the
applicable Purchase Date for any Transaction and each date thereafter that each
representation and warranty set forth on Schedule 1-A, 1-B and 1-C, as
applicable, is true and correct.


c.The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Assets, Trust Mortgage Loans and REO Properties to
Buyer and shall continue for so long as the Purchased Assets, Trust Mortgage
Loans and REO Properties are subject to this Agreement. Upon discovery by
Guarantor, Seller, Trust Subsidiary, any Servicer or Buyer of any breach of any
of the representations or warranties set forth in this Agreement, the party
discovering such breach shall promptly give notice of such discovery to the
others. If such breach relates to the representations and warranties referenced
in Section 13(b) and is not cured within thirty (30) days (provided, however, if
such breach is reasonably susceptible of cure, but not within such 30-day
period, then the Seller or Guarantor, as applicable, shall have an additional
sixty (60) days to cure such breach




--------------------------------------------------------------------------------




provided that the Seller or the Guarantor, as applicable, diligently and
continuously pursues such cure) of the earlier of (i) Seller's or Guarantor's
knowledge thereof or (ii) the receipt by Seller or Guarantor of notice thereof,
Buyer has the right to require, in its unreviewable discretion, Seller to
repurchase or Trust Subsidiary to remit the applicable Release Price within one
(1) Business Day after receipt of notice from Buyer.


14.Covenants


Each of Seller and Guarantor covenants with Buyer that, during the term of this
facility:
a.Litigation. Seller and Guarantor, as applicable, will promptly, and in any
event within ten (10) Business Days after service of process on any of the
following, give to Buyer notice of all litigation, actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
threatened or pending) or other legal or arbitrable proceedings affecting
Seller, Guarantor or any of their Subsidiaries or affecting any of the Property
of any of them before any Governmental Authority that (i) questions or
challenges the validity or enforceability of any of the Program Agreements or
any action to be taken in connection with the transactions contemplated hereby,
(ii) makes a claim individually in an amount greater than $2,500,000 or in an
aggregate amount greater than $5,000,000, or (iii) which, individually or in the
aggregate, if adversely determined, could be reasonably likely to have a
Material Adverse Effect. Seller and Guarantor, as applicable, will promptly
provide notice of any judgment, which with the passage of time, could reasonably
be expected to cause an Event of Default hereunder.


b.Prohibition of Fundamental Changes. Seller shall not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or other
than as contemplated by the Program Agreements or otherwise in the ordinary
course of business sell all or substantially all of its assets; provided, that
Seller may merge or consolidate with (a) any wholly owned subsidiary of Seller,
or (b) any other Person if Seller is the surviving corporation; and provided
further, that if after giving effect thereto, no Default would exist hereunder.


c.Servicing and Management. Seller shall not cause the Purchased Assets, Trust
Mortgage Loans and REO Properties to be serviced by any Servicer or managed by
another property manager other than a Servicer or property manager, as
applicable, expressly approved in writing by Buyer, which approval shall be
deemed granted by Buyer with respect to Seller, Ocwen and the Property Manager
with the execution of this Agreement. Seller represents, warrants and covenants
that it will use commercially reasonable efforts to seek to modify Trust
Mortgage Loans for, or offer modifications of Trust Mortgage Loans to, qualified
and willing borrowers.


d.Insurance. The Seller or Guarantor shall continue to maintain, for Seller and
its Subsidiaries, Fidelity Insurance in an aggregate amount at least equal to
$1,000,000. The Seller or Guarantor shall maintain, for Seller and its
Subsidiaries, Fidelity Insurance in respect of its officers, employees and
agents, with respect to any claims made in connection with all or any portion of
the Repurchase Assets. The Seller or Guarantor shall notify the Buyer of any
material change in the terms of any such Fidelity Insurance. The Trust
Subsidiary shall continue to maintain homeowners or other liability insurance
covering each REO Property as contemplated by the applicable Servicing Agreement
and the REO Asset Management Agreement.






--------------------------------------------------------------------------------




e.No Adverse Claims. Seller warrants and will defend, and shall cause Servicer
and the Property Manager, as applicable, to defend, the right, title and
interest of (i) Buyer in and to all Purchased Assets and the related Repurchase
Assets, (ii) Trust Subsidiary in and to all REO Properties held by it and (iii)
Trust Subsidiary in and to all Trust Mortgage Loans held by it, in each case,
against all adverse claims and demands.


f.Assignment. Except as permitted herein, neither Seller nor the Trust
Subsidiary shall sell, assign, transfer or otherwise dispose of, or grant any
option with respect to, or pledge, hypothecate or grant a security interest in
or lien on or otherwise encumber (except pursuant to the Program Agreements),
any of the Purchased Assets, Trust Mortgage Loans and REO Properties or any
interest therein, provided that this Section shall not prevent any transfer of
Purchased Assets, Trust Mortgage Loans and REO Properties in accordance with the
Program Agreements.


g.Security Interest. Seller shall do all things necessary to preserve the
Purchased Assets and the related Repurchase Assets so that they remain subject
to a first priority perfected security interest hereunder. Without limiting the
foregoing, Seller will comply with all rules, regulations and other laws of any
Governmental Authority and cause the Purchased Assets, Trust Mortgage Loans, REO
Properties or the related Repurchase Assets to comply with all applicable rules,
regulations and other laws. Seller will not allow any default for which Seller
is responsible to occur under any Purchased Assets, Trust Mortgage Loans and REO
Properties and the related Repurchase Assets or any Program Agreement and Seller
shall fully perform or cause to be performed when due all of its obligations
under any Purchased Assets, Trust Mortgage Loans and REO Properties and the
related Repurchase Assets and any Program Agreement.


h.Records.


(1)Seller shall collect and maintain or cause to be collected and maintained all
Records relating to the Purchased Assets, Trust Mortgage Loans and REO
Properties in accordance with industry custom and practice for assets similar to
the Purchased Assets, Trust Mortgage Loans and REO Properties, including those
maintained pursuant to the preceding subparagraph, and all such Records shall be
in Custodian's possession pursuant to the terms of the Custodial Agreement
unless Buyer otherwise approves. Except in accordance with the Custodial
Agreement, Seller will not allow any such papers, records or files that are an
original or an only copy to leave Custodian's possession, except for individual
items removed in connection with servicing a specific Purchased Asset, Trust
Mortgage Loan or REO Property, in which event Seller will obtain or cause to be
obtained a receipt from a financially responsible person for any such paper,
record or file. Seller, the Servicer or the Property Manager of the Purchased
Assets, Trust Mortgage Loans and REO Properties will maintain all such Records
not in the possession of Custodian in good and complete condition in accordance
with industry practices for assets similar to the Purchased Assets, Trust
Mortgage Loans and REO Properties and preserve them against loss.


(2)For so long as Buyer has an interest in or lien on any Purchased Asset,
Seller will hold or cause to be held all related Records in trust for Buyer.
Seller shall notify, or cause to be notified, every other party holding any such
Records of the interests and liens in favor of Buyer granted hereby. For so long
as the Trust Subsidiary has an interest in or lien on any REO Property or Trust
Mortgage Loan, the Seller shall cause the Trust Subsidiary to hold or cause to
be held all related Records in trust for Buyer. The Seller shall cause the Trust
Subsidiary to notify, or cause to be notified, every other party holding any
such Records of the interests and liens in favor of Buyer granted hereby.




--------------------------------------------------------------------------------






(3)Upon reasonable advance notice from Custodian or Buyer, Seller shall (x) make
any and all such Records available to Custodian or Buyer to examine any such
Records, either by its own officers or employees, or by agents or contractors,
or both, and make copies of all or any portion thereof, and (y) permit Buyer or
its authorized agents to discuss the affairs, finances and accounts of Seller
with its chief operating officer and chief financial officer and to discuss the
affairs, finances and accounts of Seller with its independent certified public
accountants.


i.Books. Seller shall keep or cause to be kept in reasonable detail books and
records of account of its assets and business and shall clearly reflect therein
the transfer of Purchased Assets to Buyer. The Seller shall cause the Trust
Subsidiary to keep in reasonable detail books and records of account of its
assets and business and shall clearly reflect therein the transfer of REO
Property and Trust Mortgage Loans to the Trust Subsidiary.


j.Approvals. Seller shall maintain all material licenses, permits or other
approvals necessary for Seller to conduct its business and to perform its
obligations under the Program Agreements, and Seller shall conduct its business
strictly in accordance with applicable law.


k.Material Change in Business. Neither Seller nor Guarantor shall make any
material change in the nature of its business as carried on at the date hereof
other than as contemplated by Guarantor's public filings.


l.Use of Proceeds. Seller shall not, and shall cause the Property Manager to
not, use the proceeds received in connection with the Transactions contemplated
by this Agreement to unlawfully evict any tenant of a REO Property that is a
Rental Property or to otherwise unlawfully dispossess any such tenant of such
REO Property.


m.Distributions. Seller shall not pay any dividends greater than its taxable
income in any given calendar year. If an Event of Default has occurred and is
continuing, neither Seller nor Guarantor shall pay any dividends with respect to
any capital stock or other equity interests in such entity, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of Seller
or Guarantor, as applicable; provided that notwithstanding anything herein to
the contrary, Guarantor and Seller shall be permitted to pay any such dividends
as are required for Guarantor to meet any REIT distribution requirements.


n.Applicable Law. Seller and Guarantor shall comply with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority.


o.Existence. Seller, Guarantor and Trust Subsidiary shall preserve and maintain
their legal existence and all of their material rights, privileges, licenses and
franchises.


p.Chief Executive Office; Jurisdiction of Organization. Seller shall not move
its chief executive office from the address referred to in Section 13.a(17) or
change its jurisdiction of organization from the jurisdiction referred to in
Section 13.a(17) unless it shall have provided Buyer thirty (30) days' prior
written notice of such change.


q.Taxes. Seller and Guarantor shall timely file all tax returns that are
required to be filed by them and shall timely pay and discharge all Taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its property prior to the date on which




--------------------------------------------------------------------------------




penalties attach thereto, except for any such tax, assessment, charge or levy
the payment of which is being contested in good faith and by proper proceedings
and against which adequate reserves are being maintained.


r.Transactions with Affiliates. Seller will not enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate, other than any contribution
of REO Property or Trust Mortgage Loans to Trust Subsidiary, unless such
transaction is (a) in the ordinary course of Seller's business and (b) upon fair
and reasonable terms no less favorable to Seller than it would obtain in a
comparable arm's length transaction with a Person which is not an Affiliate, or
make a payment that is not otherwise permitted by this Section to any Affiliate.


s.Guarantees. Seller shall not create, incur, assume or suffer to exist any
Guarantees, except (i) to the extent reflected in Seller's financial statements
or notes thereto and (ii) to the extent the aggregate Guarantees of Seller do
not exceed $100,000.


t.Indebtedness. Seller shall not, without the prior written consent of the
Buyer, incur any additional material Indebtedness, including without limitation,
any Indebtedness relating to any mortgage servicing rights or corporate or
servicing advances (other than (i) the Existing Indebtedness, (ii) any mortgage
loan and REO property financing, and (iii) usual and customary accounts payable
for a mortgage company).


u.Asset Manager, Property Manager and Servicer. Neither Seller nor Guarantor
shall, without the prior written consent of Buyer, (i) remove any of the Asset
Manager, the Property Manager or any Servicer (other than an interim Servicer);
provided, however, that Seller or Guarantor may cause or permit the transfer of
the Property Manager's obligations among Subsidiaries or (ii) amend or modify
any of the Asset Management Agreement, the REO Asset Management Agreement or any
Servicing Agreement in a manner that would be reasonably likely to materially
and adversely affect the interests of the Buyer; provided that Seller shall
notify Buyer of all amendments and modifications of the Asset Management
Agreement, the REO Asset Management Agreement and any Servicing Agreement by
providing a copy of such amendment to Buyer promptly after execution thereof.


v.True and Correct Information. All information, reports, exhibits, schedules,
financial statements or certificates of Seller, Guarantor, any Affiliate thereof
or any of their officers furnished to Buyer hereunder and during Buyer's
diligence of Seller and Guarantor are and will be true and correct in all
material respects and do not omit to disclose any material facts necessary to
make the statements herein or therein, in light of the circumstances in which
they are made, not misleading, in each case as of the date provided or such
other date expressly set forth therein. All required financial statements,
information and reports delivered by Seller to Buyer pursuant to this Agreement
shall be prepared in accordance with U.S. GAAP, or, if applicable, the
appropriate SEC accounting regulations.


w.No Pledge. Seller shall not and shall cause each of its Affiliates, including
the Trust Subsidiary, to not pledge, transfer or convey any security interest in
the Collection Account, the Servicer Custodial Account or the Property Manager
Custodial Account to any Person without the express written consent of Buyer.


x.Plan Assets. Neither Seller nor Guarantor shall be an “employee benefit plan”
as defined in Section 3(3) of ERISA that is subject to Title I of ERISA, or a
“plan” described in Section 4975(e)(1) of the Code that is subject to Section
4975 of the Code and the Seller shall not use




--------------------------------------------------------------------------------




“plan assets” within the meaning of 29 CFR §2510.3-101, as amended by
Section 3(42) of ERISA, to engage in this Agreement or any Transaction
hereunder. Transactions by or with Seller or Guarantor shall not be subject to
any state or local statute regulating investments of or fiduciary obligations
with respect to governmental plans (within the meaning of Section 3(32) of
ERISA) that would be violated by the transactions contemplated hereunder.


y.Sharing of Information. The Seller shall allow the Buyer to exchange
information related to the Seller and the Transaction hereunder with third party
lenders and the Seller shall permit each third party lender to share such
information with the Buyer.


z.Regulation G, T, U or X. Seller is not in the business of acquiring a security
that is margin stock or that would violate or be inconsistent with the
provisions of Regulation G, T, U or X of the Board of Governors of the Federal
Reserve System. The proceeds of each Transaction paid to Seller will be used
only for its benefit, the Guarantor or any subsidiary of the Guarantor and not
for any other Person.


aa.Financial Covenants. Guarantor shall at all times comply with all financial
covenants and financial ratios set forth in Section 2 of the Pricing Side
Letter.


ab.Most Favored Status. Seller, Guarantor and the Buyer each agree that should
Seller or Guarantor or any Affiliate thereof enter into a repurchase agreement
or credit facility with any Person other than the Buyer or an Affiliate of the
Buyer which by its terms provides more favorable terms to the Buyer with respect
to any financial covenants set forth in Sections 14.m and 14.aa hereof or any
substantially similar covenants (a “More Favorable Agreement”), the terms of
this Agreement shall be deemed automatically amended to include such more
favorable terms contained in such More Favorable Agreement; provided, that in
the event that such More Favorable Agreement is terminated, upon notice by the
Seller to the Buyer of such termination, the original terms of this Agreement
shall be deemed to be automatically reinstated. The Seller, the Guarantor and
the Buyer further agree to execute and deliver any new guaranties, agreements or
amendments to this Agreement evidencing such provisions, provided that the
execution of such amendment shall not be a precondition to the effectiveness of
such amendment, but shall merely be for the convenience of the parties hereto.
Promptly upon Seller or Guarantor or any Affiliate thereof entering into a
repurchase agreement or other credit facility with any Person other than the
Buyer, the Seller shall deliver to the Buyer (x) a true, correct and complete
copy of such repurchase agreement, loan agreement, guaranty or other financing
documentation (excluding pricing terms) or (y) to the extent the Seller is
prohibited from delivering any such document pursuant to a confidentiality
agreement with such Person, to the fullest extent permitted pursuant to such
confidentiality agreement, a certificate of the Seller setting forth the terms
of any financial covenants or substantially similar terms thereof.


ac.Special Purpose Entity. Seller shall cause Trust Subsidiary to be a special
purpose entity that shall (i) own no assets other than the assets specifically
contemplated by the Program Agreements, and will not engage in any business,
other than the assets and transactions specifically contemplated by the Program
Agreements; (ii) not incur any Indebtedness or obligation, secured or unsecured,
direct or indirect, absolute or contingent (including guaranteeing any
obligation), other than pursuant to the Program Agreements; (iii) not make any
loans or advances to any Affiliate or third party, and shall not acquire
obligations or securities of Seller's or Guarantor's Affiliates; (iv) pay its
debts and liabilities (including, as applicable, shared personnel expenses and
overhead expenses) only from its own assets; (v) comply with the provisions of
its organizational documents; (vi) do all things necessary to observe
organizational formalities and to preserve its existence, and not amend, modify




--------------------------------------------------------------------------------




or otherwise change its organizational documents, or suffer same to be amended,
modified or otherwise changed, without the Buyer's prior written consent; (vii)
maintain all of its books, records and financial statements separate from those
of its Affiliates; (viii) be, and at all times will hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate), shall correct any known misunderstanding regarding its status as
a separate entity, shall conduct business in its own name, shall not identify
itself or any of its Affiliates as a division or part of the other and shall
maintain and utilize a separate telephone number and separate stationery,
invoices and checks; (ix) not enter into any transactions other than
transactions specifically contemplated by the Program Agreements with any
Affiliates except on commercially reasonable terms similar to those available to
unaffiliated parties in an arm's length transaction; (x) maintain adequate
capital in light of its contemplated business purpose, transactions and
liabilities; (xi) not engage in or suffer any change of ownership, dissolution,
winding up, liquidation, consolidation or merger or transfer all or
substantially all of its properties and assets to any Person (except as
contemplated herein); (xii) not commingle its funds or other assets with those
of any Affiliate or any other Person and shall maintain its properties and
assets in such manner that it would not be costly or difficult to identify,
segregate or ascertain its properties and assets from those of others; (xiii)
not institute against, or join any other Person in instituting against the Trust
Subsidiary any proceedings of the type referred to in the definition of Act of
Insolvency hereunder or seek to substantively consolidate the Trust Subsidiary
in connection with any Act of Insolvency with respect to Seller; (xiv) will not
hold itself out to be responsible for the debts or obligations of any other
Person other than as set forth in the Program Agreements; (xv) not form, acquire
or hold any Subsidiary or own any equity interest in any other entity; (xvi)
allocate fairly and reasonably any overhead for shared office space and services
performed by an employee of an Affiliate; and (xvii) not pledge its assets to
secure the obligations of any other Person other than as contemplated by the
Program Agreements.


15.Events of Default


Each of the following shall constitute an “Event of Default” hereunder:
a.Payment Failure. Failure of Seller to (i) make any payment of Price
Differential or Repurchase Price or any other sum which has become due, on a
Payment Date, Optional Prepayment Date or a Repurchase Date or otherwise,
whether by acceleration or otherwise, under the terms of this Agreement, any
other warehouse and security agreement or any other document evidencing or
securing Indebtedness of Seller to Buyer or to any Affiliate of Buyer (subject
to any applicable cure periods) (an “Affiliate Payment”), provided that in the
event a Price Differential payment or an Affiliate Payment is made that is no
more than ten percent (10%) less than the actual payment due on such date (a
“Payment Shortfall”), Seller shall have two (2) Business Days to remit such
Payment Shortfall to Buyer, or (ii) cure any Margin Deficit when due pursuant to
Section 6 hereof.


b.Cross Default. Seller, Guarantor or any of their Affiliates shall be in
default under (i) any Indebtedness, in the aggregate, in excess of $1,000,000 of
Seller or of such Affiliate which default (1) involves the failure to pay
(subject to any applicable cure period) a matured obligation, or (2) permits the
acceleration of the maturity of such Indebtedness by any other party to or
beneficiary with respect to such Indebtedness, or (ii) any other contract or
contracts (excluding any Non-Recourse Debt), in the aggregate in excess of
$2,500,000 to which Seller, Guarantor or such Affiliate is a party which default
(1) involves the failure by Seller, Guarantor or such Affiliate to pay (subject
to any applicable cure period) a matured obligation, or (2) permits the
acceleration of the maturity of obligations of Seller, Guarantor or such
Affiliate by any other party to or beneficiary of such contract.






--------------------------------------------------------------------------------




c.Assignment. Assignment or attempted assignment by Seller or Guarantor of this
Agreement or any rights hereunder without first obtaining the specific written
consent of Buyer, or the granting by Seller of any security interest, lien or
other encumbrances on any Purchased Assets to any person other than Buyer, the
granting by the Trust Subsidiary of any security interest, lien or other
encumbrances on any Trust Mortgage Loan or any REO Property to any person other
than Buyer or nominee approved by Buyer.


d.Insolvency. An Act of Insolvency shall have occurred with respect to Seller,
Guarantor, the Trust Subsidiary or any Affiliate.


e.Material Adverse Change. Any material adverse change in the Property,
business, financial condition or operations of Seller, Guarantor, Trust
Subsidiary, any of their respective Affiliates shall occur, in each case as
determined by Buyer in its sole good faith discretion, or any other condition
shall exist which, in Buyer's sole good faith discretion, constitutes a material
impairment of Seller's ability to perform its obligations under this Agreement
or any other Program Agreement.


f.Breach of Financial Representation or Covenant or Obligation. A breach by
Seller or Guarantor of any of the representations, warranties or covenants or
obligations set forth in Sections 13.a(1), 13.a(7), 13.a(12), 13.a(19),
13.a(23), 14.b, 14.m, 14.o, 14.s, 14.t, 14.w, 14.x, 14.z or 14.aa of this
Agreement.


g.Breach of Non‑Financial Representation or Covenant. A breach by Seller or
Guarantor of any other material representation, warranty or covenant set forth
in this Agreement (and not otherwise specified in Section 15.f above), including
any failure of the Seller or the Guarantor to deliver any report required to be
delivered under this Agreement or any other Program Agreement, if such breach is
not cured within ten (10) Business Days of Seller's or Guarantor's knowledge
thereof (other than the representations and warranties set forth in Schedule 1,
which shall be considered solely for the purpose of determining the Asset Value,
the existence of a Margin Deficit and the obligation to repurchase such
Purchased Asset for the Release Price with respect to such REO Property or Trust
Mortgage Loan, as applicable, unless (i) such party shall have made any such
representations and warranties with knowledge that they were materially false or
misleading at the time made, (ii) any such representations and warranties have
been determined by Buyer in its sole good faith discretion to be materially
false or misleading on a regular basis, or (iii) Buyer, in its sole good faith
discretion, determines that such breach of a material representation, warranty
or covenant materially and adversely affects (A) the condition (financial or
otherwise) of such party, its Subsidiaries or Affiliates; or (B) Buyer's sole
good faith determination to enter into this Agreement or Transactions, Purchase
Price Increases or Transition Event Increases with such party, then such breach
shall constitute an immediate Event of Default and Seller shall have no cure
right hereunder).


h.Change of Control. The occurrence of a Change in Control.


i.Failure to Transfer. Seller fails to transfer the Purchased Assets to Buyer
(or with respect to REO Properties, fails to transfer such REO Properties to the
Trust Subsidiary, or with respect to Trust Mortgage Loans, fails to transfer
such Trust Mortgage Loans to the Trust Subsidiary) on or prior to the applicable
Purchase Date.


j.Judgment. A final judgment or judgments for the payment of money in excess of
$5,000,000 in the aggregate shall be rendered against the Seller or any of its
Affiliates by one or more courts, administrative tribunals or other bodies
having jurisdiction and the same shall not be satisfied,




--------------------------------------------------------------------------------




discharged (or provision shall not be made for such discharge) or bonded, or a
stay of execution thereof shall not be procured, within thirty (30) days from
the date of entry thereof.


k.Government Action. Any Governmental Authority or any person, agency or entity
acting or purporting to act under Governmental Authority shall have received any
judicial or administrative order permitting such Governmental Authority to take
any action that is reasonably likely to result in a condemnation, seizure or
appropriation, or assumption of custody or control of, all or any substantial
part of the Property of Seller, Guarantor or any Affiliate thereof, or shall
have taken any action that is reasonably likely to result in the displacement of
the management of Seller, Guarantor or any Affiliate thereof or to materially
curtail its authority in the conduct of the business of Seller, Guarantor or any
Affiliate thereof, or takes any action in the nature of enforcement to remove,
limit or restrict the approval of Seller, Guarantor or Affiliate as an issuer,
buyer or a seller of Mortgage Loans or REO Properties or securities backed
thereby, and such action provided for in this Section 15.k shall not have been
discontinued or stayed within thirty (30) days.


l.Inability to Perform. An officer of Seller, Guarantor or Trust Subsidiary
shall admit its inability to, or its intention not to, perform any of the
Obligations hereunder or Guarantor's obligations hereunder or under the
Guaranty.


m.Security Interest. This Agreement shall for any reason cease to create a
valid, first priority security interest in any portion of the Purchased Assets
or other Repurchase Assets purported to be covered hereby.


n.Financial Statements. Seller's or Guarantor's audited annual financial
statements or the notes thereto or other opinions or conclusions stated therein
shall be qualified or limited by reference to the status of Seller or Guarantor
as a “going concern” or a reference of similar import.


o.Trust Subsidiary Breach. A breach by Trust Subsidiary of any material
representation, warranty or covenant set forth in the Trust Assignment Agreement
or any other Program Agreement, any repudiation of the Trust Assignment
Agreement by Trust Subsidiary, or if the Trust Assignment Agreement is not
enforceable against the applicable Trust Subsidiary.


p.Guarantor Breach. Any “event of default” by Guarantor under the Guaranty, any
repudiation of the Guaranty by the Guarantor, or if the Guaranty is not
enforceable against the Guarantor.


q.REIT Asset and Income Tests. The failure of Guarantor to qualify as a REIT for
federal income tax purposes.


r.Servicer or Property Manager Default. (i) The Seller has not appointed a
successor servicer acceptable to Buyer within thirty (30) days of an uncured
Servicer Termination Event or an Event of Default relating to any Servicer or
(ii) the Seller or the Guarantor has not appointed a successor property manager
acceptable to Buyer within thirty (30) days of an uncured Property Manager
Termination Event or an Event of Default relating to the Property Manager.


s.Reserve Account. The failure of Seller to maintain on deposit in the Reserve
Account at an amount greater than or equal to the product of (i) the Required
Reserve Amount and (ii) 50% for more than five (5) Business Days of such
failure.






--------------------------------------------------------------------------------




t.Investment Company. Seller or Guarantor shall have become an “investment
company”, or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.


u.Amortization Utilization Fee. The Seller shall fail to pay the Amortization
Utilization Fee to the Buyer on or prior to the first Business Day in the
Amortization Period.


v.Deposits of Collections. Failure of Seller to cause each Servicer and the
Property Manager to comply with the deposit requirements set forth in Section
7.a, Section 12.b and Section 12.c hereof, if such failure is not cured
within two (2) days.


An Event of Default shall be deemed to be continuing unless expressly waived by
Buyer in writing.
16.Remedies Upon Default


In the event that an Event of Default shall have occurred:
a.Buyer may, at its option (which option shall be deemed to have been exercised
immediately upon the occurrence of an Act of Insolvency of Seller or any
Affiliate), declare an Event of Default to have occurred hereunder and, upon the
exercise or deemed exercise of such option, the Repurchase Date for each
Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur (except that, in the event that the Purchase Date for any
Transaction or Purchase Price Increase Date for any Purchase Price Increase or
the or Transition Event Increase Date for any or Transition Event Increase has
not yet occurred as of the date of such exercise or deemed exercise, such
Transaction, Purchase Price Increase or Transition Event Increase shall be
deemed immediately canceled). Buyer shall (except upon the occurrence of an Act
of Insolvency) give notice to Seller and Guarantor of the exercise of such
option as promptly as practicable.


b.If Buyer exercises or is deemed to have exercised the option referred to in
subparagraph (a) of this Section, (i) Seller's obligations in such Transactions
to repurchase all Purchased Assets, at the Repurchase Price therefor on the
Repurchase Date determined in accordance with subparagraph (a) of this Section,
shall thereupon become immediately due and payable, (ii) all Income paid after
such exercise or deemed exercise shall be retained by Buyer and applied, in
Buyer's sole discretion, to the aggregate unpaid Repurchase Prices for all
outstanding Transactions and any other amounts owing by Seller hereunder and any
remainder shall be paid to Seller, and (iii) Seller shall immediately deliver to
Buyer the Asset Files relating to any Purchased Assets, Trust Mortgage Loans or
REO Properties subject to such Transactions then in Seller's possession or
control.


c.Buyer also shall have the right to obtain physical possession, and to commence
an action to obtain physical possession, of all Records and files of Seller or
Trust Subsidiary relating to the Purchased Assets, Trust Mortgage Loans and REO
Properties and all documents relating to the Purchased Assets, Trust Mortgage
Loans and REO Properties (including, without limitation, any legal, credit or
servicing files with respect to the Purchased Assets, Trust Mortgage Loans and
REO Properties) which are then or may thereafter come in to the possession of
Seller, Trust Subsidiary or any third party (including their Affiliates) acting
for Seller. To obtain physical possession of any Purchased Assets, Trust
Mortgage Loans and REO Properties held by Custodian, Buyer shall present to
Custodian a Trust Receipt. Without limiting the rights of Buyer hereto to pursue
all other legal and equitable rights available to Buyer for Seller's failure to
perform its obligations under this Agreement,




--------------------------------------------------------------------------------




Seller acknowledges and agrees that the remedy at law for any failure to perform
obligations hereunder would be inadequate and Buyer shall be entitled to
specific performance, injunctive relief, or other equitable remedies in the
event of any such failure. The availability of these remedies shall not prohibit
Buyer from pursuing any other remedies for such breach, including the recovery
of monetary damages.


d.Buyer shall have the right to direct all servicers then servicing, or managers
then managing, any Purchased Assets, Trust Mortgage Loans and REO Properties to
remit all collections thereon to Buyer, and if any such payments are received by
Seller, Seller shall not commingle the amounts received with other funds of
Seller and shall promptly pay them over to Buyer. Buyer shall also have the
right to terminate any one or all of the servicers then servicing, or managers
then managing, any Purchased Assets, Trust Mortgage Loans and REO Properties
with or without cause. In addition, Buyer shall have the right to immediately
sell the Purchased Assets, cause the Trust Subsidiary to sell the REO
Properties, cause the Trust Subsidiary to sell the Trust Mortgage Loans and
liquidate all Repurchase Assets. Such disposition of Purchased Assets, Trust
Mortgage Loans and REO Properties may be, at Buyer's option, on either a
servicing‑released or a servicing‑retained basis. Buyer shall not be required to
give any warranties as to the Purchased Assets, Trust Mortgage Loans or REO
Properties with respect to any such disposition thereof. Buyer may specifically
disclaim or modify any warranties of title or the like relating to the Purchased
Assets, Trust Mortgage Loans or REO Properties. The foregoing procedure for
disposition of the Purchased Assets, Trust Mortgage Loans or REO Properties and
liquidation of the Repurchase Assets shall not be considered to adversely affect
the commercial reasonableness of any sale thereof. Seller agrees that it would
not be commercially unreasonable for Buyer to dispose of the Purchased Assets,
cause the disposition of REO Properties and Trust Mortgage Loans or dispose of
the Repurchase Assets or any portion thereof by using Internet sites that
provide for the auction of assets similar to the Purchased Assets, Trust
Mortgage Loans, REO Properties or the Repurchase Assets, or that have the
reasonable capability of doing so, or that match buyers and Seller of assets.
Buyer shall be entitled to place the Purchased Assets or cause the placement of
the REO Properties and Trust Mortgage Loans in a pool for issuance of securities
at the then‑prevailing price for such securities and to sell such securities for
such prevailing price in the open market. Buyer shall also be entitled to sell
any or all of such Purchased Assets, Trust Mortgage Loans or REO Properties
individually for the prevailing price. Buyer shall also be entitled, in its sole
discretion to elect, in lieu of selling all or a portion of such Purchased
Assets or causing the sale of all or a portion of such REO Properties and Trust
Mortgage Loans, to give the Seller credit for such Purchased Assets and the
Repurchase Assets in an amount equal to the Market Value of the Purchased Assets
against the aggregate unpaid Repurchase Price and any other amounts owing by the
Seller hereunder.


e.Upon the happening of one or more Events of Default, Buyer may apply any
proceeds from the liquidation of the Purchased Assets and Repurchase Assets to
the Repurchase Prices hereunder and all other Obligations in the manner Buyer
deems appropriate in its sole discretion until all Obligations are paid in full,
and shall pay any remainder to Seller.


f.Seller recognizes that the market for the Purchased Assets, Trust Mortgage
Loans or REO Properties may not be liquid and as a result it may not be possible
for Buyer to sell all of the Purchased Assets on a particular Business Day, or
in a transaction with the same purchaser, or in the same manner. Seller further
recognizes that Buyer may be unable to effect a public sale of any or all of the
Purchased Assets that are Trust Interests, by reason of certain prohibitions
contained in the 1934 Act and applicable state securities laws or otherwise, and
may be compelled to resort to one or more private sales thereof to a restricted
group of purchasers which will be obliged to agree, among other things, to
acquire such securities for their own account for investment and not a view to
the distribution




--------------------------------------------------------------------------------




or resale thereof. In view of the nature of the Purchased Assets, Trust Mortgage
Loans or REO Properties, Seller agrees that liquidation of any Purchased Asset,
Trust Mortgage Loan or REO Property may be conducted in a private sale and at
such price as Buyer may deem commercially reasonable. Buyer shall be under no
obligation to delay a sale of any of any Purchased Assets that are the Trust
Interests for the period of time necessary to permit the Seller to register the
Trust Interests for public sale under the 1934 Act, or under applicable state
securities laws, even if Seller would agree to do so.


g.Seller agrees to use its reasonable efforts to do or cause to be done all such
other acts as may be reasonably necessary to make any sale or sales of any
portion of the Trust Interests pursuant to this Agreement valid and binding and
in compliance with any and all other applicable laws other than registration
under applicable securities laws, provided that Seller shall have no obligation
to register the Trust Interests for public sale under the 1934 Act. Seller
further agrees that a breach of any of the covenants contained in this Section
will cause irreparable injury to Buyer, that Buyer has no adequate remedy at law
in respect of such breach and, as a consequence, that each and every covenant
contained in this Section shall be specifically enforceable against the Seller,
and Seller hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for defense that no Event of
Default has occurred hereunder.


h.Seller shall be liable to Buyer for (i) the amount of all reasonable legal or
other expenses (including, without limitation, all costs and expenses of Buyer
in connection with the enforcement of this Agreement or any other agreement
evidencing a Transaction, whether in action, suit or litigation or bankruptcy,
insolvency or other similar proceeding affecting creditors' rights generally,
further including, without limitation, the reasonable fees and expenses of
counsel (including the costs of internal counsel of Buyer) incurred in
connection with or as a result of an Event of Default, (ii) damages in an amount
equal to the cost (including all fees, expenses and commissions) of entering
into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and
(iii) any other loss, damage, cost or expense directly arising or resulting from
the occurrence of an Event of Default in respect of a Transaction.


i.To the extent permitted by applicable law, Seller shall be liable to Buyer for
interest on any amounts owing by Seller hereunder, from the date Seller becomes
liable for such amounts hereunder until such amounts are (i) paid in full by
Seller or (ii) satisfied in full by the exercise of Buyer's rights hereunder.
Interest on any sum payable by Seller under this Section 16.i shall accrue at a
rate equal to the Post Default Rate.


j.Buyer shall have, in addition to its rights hereunder, any rights otherwise
available to it under any other agreement or applicable law.


k.Buyer may exercise one or more of the remedies available to Buyer immediately
upon the occurrence of an Event of Default and, except to the extent provided in
subsections (a) and (d) of this Section, at any time thereafter without notice
to Seller. All rights and remedies arising under this Agreement as amended from
time to time hereunder are cumulative and not exclusive of any other rights or
remedies which Buyer may have.


l.Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Seller hereby expressly waives any defenses Seller might
otherwise have to require Buyer to enforce its rights by judicial process.
Seller also waives any defense (other than a defense of payment or performance)
Seller might otherwise have arising from the use of nonjudicial process,
enforcement and sale of all or any portion of the Repurchase Assets, or from any
other election of




--------------------------------------------------------------------------------




remedies. Seller recognizes that nonjudicial remedies are consistent with the
usages of the trade, are responsive to commercial necessity and are the result
of a bargain at arm's length.


m.Buyer shall have the right to perform reasonable due diligence with respect to
Seller, Trust Subsidiary and the Purchased Assets, Trust Mortgage Loans and REO
Properties, which review shall be at the expense of Seller.


17.Reports


a.Default Notices. Seller and Guarantor shall each furnish to Buyer
(i) promptly, copies of any material and adverse notices (including, without
limitation, notices of defaults, breaches, potential defaults or potential
breaches) and any material financial information that is not otherwise required
to be provided by Seller or Guarantor hereunder which is given to Seller's or
Guarantor's lenders and (ii) immediately, notice of the occurrence of any
(A) Event of Default hereunder, (B) material default or breach by Seller,
Guarantor, Trust Subsidiary, a Servicer or the Property Manager of any
obligation under any Program Agreement or any material contract or agreement of
Seller, Guarantor, Trust Subsidiary, a Servicer or the Property Manager or
(C) event or circumstance that such party reasonably expects has resulted in, or
will, with the passage of time, result in, a Material Adverse Effect or an Event
of Default.


b.Financial Notices. Seller and Guarantor shall each furnish to Buyer (solely to
the extent not publicly available):


(1)as soon as available and in any event within thirty (30) calendar days after
the end of each calendar month, the unaudited consolidated balance sheets of
Seller and Guarantor and its consolidated Subsidiaries as of the end of such
period and the related unaudited consolidated statements of income and retained
earnings and of cash flows for the Seller and Guarantor and its consolidated
Subsidiaries for such period and the portion of the fiscal year through the end
of such period, accompanied by a certificate of a Responsible Officer of Seller
and Guarantor, which certificate shall state that said consolidated financial
statements fairly present in all material respects the consolidated financial
condition and results of operations of Seller and Guarantor and its consolidated
Subsidiaries in accordance with GAAP (other than solely with respect to
footnotes, year‑end adjustments and cash flow statements) consistently applied,
as at the end of, and for, such period;


(2)as soon as available and in any event within ninety (90) days after the end
of each fiscal year of Guarantor, the consolidated balance sheets of Guarantor
and its consolidated Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income and retained earnings and of cash
flows for the Guarantor and its consolidated Subsidiaries for such year, setting
forth in each case in comparative form the figures for the previous year,
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall have no “going concern”
qualification and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of
Guarantor and its respective consolidated Subsidiaries as at the end of, and
for, such fiscal year in accordance with GAAP;


(3)at the time the Seller and Guarantor furnishes each set of financial
statements pursuant to Section 17.b(1) or (2) above, an Officer's Compliance
Certificate of a Responsible Officer of Seller and Guarantor in the form
attached as Exhibit A to the Pricing Side Letter;






--------------------------------------------------------------------------------




(4)reserved;


(5)as soon as available and in any event within thirty (30) days of receipt
thereof;


(a)reserved;


(b)copies of relevant portions of all final written Agency, FHA, VA,
Governmental Authority and investor audits, examinations, evaluations,
monitoring reviews and reports of its operations (including those prepared on a
contract basis) which provide for or relate to (i) material corrective action
required, (ii) material sanctions proposed, imposed or required, including
without limitation notices of defaults, notices of termination of approved
status, notices of imposition of supervisory agreements or interim servicing
agreements, and notices of probation, suspension, or non‑renewal, or
(iii) “report cards,” “grades” or other classifications of the quality of
Seller's and Guarantor's operations to the extent such delivery is permitted
under the terms thereof;


(c)such other information regarding the financial condition, operations, or
business of the Seller and Guarantor as Buyer may reasonably request; and


(d)the particulars of any Event of Termination in reasonable detail.


(6)Seller shall provide Buyer, as part of the Officer's Compliance Certificate
delivered pursuant to Section 17.b(3) above, a list of all actions, notices,
proceedings or investigations pending with respect to which Seller has received
service of process or other form of notice or, to the best of Seller's
knowledge, threatened against it, before any court, administrative or
governmental agency or other regulatory body or any rules or actions of a stock
exchange or tribunal as of such date (A) asserting the invalidity of any Program
Agreement, (B) seeking to prevent the consummation of any of the transactions
contemplated under any Program Agreement, (C) making a claim individually in an
amount greater than $2,500,000 or in an aggregate amount greater than
$5,000,000, (D) which requires filing with the Securities and Exchange
Commission in accordance with the 1934 Act or any rules thereunder or (E) which
might materially and adversely affect the validity of the Purchased Assets,
Trust Mortgage Loans, REO Properties or the performance by it of its obligations
under, or the validity or enforceability of any Program Agreement.


c.Notices of Certain Events. As soon as possible and in any event within five
(5) Business Days, in the case of the events specified in clauses (2), (5) and
(7) - (9), ten (10) Business Days in the case of the event specified in clause
(10), thirty (30) days prior in the case of the event specified in clause (11)
and fifteen (15) Business Days in the case of the other events specified below,
of knowledge thereof, or with respect to clause (10), of the occurrence thereof,
Seller shall furnish to Buyer notice of the following events:


(1)a change in the insurance coverage required of Seller or any other Person
pursuant to any Program Agreement, with a copy of evidence of same attached;


(2)any material dispute, litigation, investigation (excluding any ordinary
course investigations), proceeding or suspension between Seller, on the one
hand, and any Governmental Authority or any Person;






--------------------------------------------------------------------------------




(3)any material change in accounting policies or financial reporting practices
of Seller;


(4)that the underlying Mortgaged Property with respect to any Purchased Asset or
Trust Mortgage Loan or any REO Property has been damaged by waste, fire,
earthquake or earth movement, windstorm, flood, tornado or other casualty, or
otherwise damaged so as to affect materially and adversely the value of such
Mortgage Loan or REO Property;


(5)any material issues raised upon examination of Seller or Seller's facilities
by any Governmental Authority;


(6)any material change in the Indebtedness of the Seller, including, without
limitation, any default, renewal, non‑renewal, termination, increase in
available amount or decrease in available amount related thereto;


(7)any material default related to any Repurchase Asset or any Lien or security
interest (other than security interests created hereby or by the other Program
Agreements) on, or claim asserted against, any of the Purchased Asset, any Trust
Mortgage Loan or any REO Property;


(8)any other event, circumstance or condition that has resulted, or could
reasonably be expected to result, in a Material Adverse Effect with respect to
Seller;


(9)the occurrence of any material employment dispute and a description of the
strategy for resolving it that could reasonably be expected to result in a
Material Adverse Effect;


(10)any REO Property becoming a Rental Property; and


(11)the anticipated occurrence of the Amortization Period.


d.Portfolio Performance Data. On or prior to each Reporting Date, Seller shall
furnish to Buyer (i) electronic Trust Mortgage Loan and REO Property performance
data, including, without limitation, delinquency reports and volume information,
broken down by product (i.e., delinquency, foreclosure and net charge-off
reports) and (ii) for Mortgage Loans and REO Properties serviced by a Servicer,
or managed by the Property Manager, electronically, in a format mutually
acceptable to Buyer and Seller, servicing information, including, without
limitation, the current BPO and the occurrence of any Transition Event not
previously reported in connection with a prior Reporting Date, on an
asset-by-asset basis and in the aggregate, with respect to the Trust Mortgage
Loans and the REO Properties serviced by Seller, any Servicer or the Property
Manager for the month (or any portion thereof) prior to the Reporting Date. In
addition to the foregoing information on each Reporting Date, Seller will
furnish to Buyer such information upon (i) the occurrence and continuation of an
Event of Default and (ii) any Trust Mortgage Loan being modified.


e.Other Reports. Seller shall deliver to Buyer any other reports or information
reasonably requested by Buyer or as otherwise required pursuant to this
Agreement or as set forth in the Officer's Compliance Certificate delivered
pursuant to Section 17.b(3) above.


f.Loan Activity Report. On or prior to each Reporting Date, Seller will furnish
to Buyer (i) an Asset Schedule and (ii) a loan activity report comprised of the
information set forth in Exhibit C attached hereto.




--------------------------------------------------------------------------------






18.Repurchase Transactions


Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Assets or its interests in REO Properties and Trust Mortgage Loans or
otherwise pledge, hypothecate, assign, transfer or otherwise convey the
Purchased Assets with a counterparty of Buyer's choice with Seller's prior
written consent, not to be unreasonably withheld or delayed. Unless an Event of
Default shall have occurred, no such transaction shall relieve Buyer of its
obligations to transfer Purchased Assets to Seller pursuant to Section 4 hereof,
or of Buyer's obligation to credit or pay Income to, or apply Income to the
obligations of, Seller pursuant to Section 7 hereof. In the event Buyer engages
in a repurchase transaction with any of the Purchased Assets or its interests in
the REO Properties and Trust Mortgage Loans or otherwise pledges or hypothecates
any of the Purchased Assets or its interests in the Trust Mortgage Loan or REO
Properties, Buyer shall have the right to assign to Buyer's counterparty any of
the applicable representations or warranties herein and the remedies for breach
thereof, as they relate to the Purchased Assets or its interests in the Trust
Mortgage Loan or REO Properties that are subject to such repurchase transaction.
19.Single Agreement


Buyer and Seller acknowledge they have and will enter into each Transaction
hereunder, in consideration of and in reliance upon the fact that, all
Transactions hereunder constitute a single business and contractual relationship
and have been made in consideration of each other. Accordingly, each of Buyer
and Seller agrees (i) to perform all of its obligations in respect of each
Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set‑off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.
20.Notices and Other Communications


Any and all notices (with the exception of Transaction Requests, Purchase Price
Increase Requests and or Transition Event Increase Requests, as applicable,
which shall be delivered via electronic mail or other electronic medium agreed
to by the Buyer and the Seller), statements, demands or other communications
hereunder may be given by a party to the other by mail, email, facsimile,
messenger or otherwise to the address specified below, or so sent to such party
at any other place specified in a notice of change of address hereafter received
by the other. All notices, demands and requests hereunder may be made orally, to
be confirmed promptly in writing, or by other communication as specified in the
preceding sentence. In all cases, to the extent that the related individual set
forth in the respective “Attention” line is no longer employed by the respective
Person, such notice may be given to the attention of a Responsible Officer of
the respective Person or to the attention of such individual or individuals as
subsequently notified in writing by a Responsible Officer of the respective
Person.
If to Seller:
Altisource Residential, L.P.
c/o Altisource Asset Management Corporation
402 Strand Street
Frederiksted, USVI 00840-3531




--------------------------------------------------------------------------------




Attention: General Counsel
Phone Number: 770-644-7450
Fax Number: 340-692-1046
E‑mail: Stephen.Gray@AltisourceAMC.com


If to Guarantor:
Altisource Residential Corporation
c/o Altisource Asset Management Corporation
402 Strand Street
Frederiksted, USVI 00840-3531
Attention: General Counsel
Phone Number: 770-644-7450
Fax Number: 340-692-1046
E‑mail: Stephen.Gray@AltisourceAMC.com


If to Buyer:
Deutsche Bank AG, Cayman Islands Branch
60 Wall Street, 3rd Floor
New York, NY 10005
Attention: Loan Operations  
Email:    abs.conduits@db.com
bilat.deals-ny@db.com


With a Copy to:


Deutsche Bank Securities Inc.
60 Wall Street, 3rd Floor
New York, NY 10005
Attention: Structured Credit Mortgage Team
Email:    csg.repo@list.db.com


21.Entire Agreement; Severability


This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.


22.Non assignability


The Program Agreements are not assignable by Seller or Guarantor. Buyer may from
time to time assign all or a portion of its rights and obligations under this
Agreement and the Program Agreements with Seller's prior written consent, not to
be unreasonably withheld or delayed; provided that such consent shall not be
required if Buyer assigns its rights and obligations (i) to an Affiliate (that
is not an “employee




--------------------------------------------------------------------------------




benefit plan” (as defined in Section 3(3) of ERISA) that is subject to Title I
of ERISA, a “plan” as defined by and subject to Section 4975 of the Code, or an
entity deemed to hold “plan assets” of either of the foregoing, that would cause
Seller to incur any prohibited transaction excise tax penalties under Section
4975 of the Code) of Buyer, (ii) after the occurrence and during the continuance
of an Event of Default or (iii) after the occurrence of a Regulatory Capital
Event (so long as the related assignee is not an “employee benefit plan” (as
defined in Section 3(3) of ERISA) that is subject to Title I of ERISA, a “plan”
as defined by and subject to Section 4975 of the Code, or an entity deemed to
hold “plan assets” of either of the foregoing, that would cause Seller to incur
any prohibited transaction excise tax penalties under Section 4975 of the Code);
provided, further that in no event shall an assignment to an Affiliate of Buyer
prior to an Event of Default cause any amount payable by Seller under Sections
5, 11.b, 11.d, 11.e, or 11.f to be greater than such amounts that would be
payable if Deutsche Bank AG, Cayman Islands Branch was the Buyer and provided,
further, however that Buyer shall maintain as agent of Seller, for review by
Seller upon written request, a register of assignees and a copy of an executed
assignment and acceptance by Buyer and assignee (“Assignment and Acceptance”),
specifying the percentage or portion of such rights and obligations assigned.
Upon such assignment, (a) such assignee shall be a party hereto and to each
Program Agreement to the extent of the percentage or portion set forth in the
Assignment and Acceptance, and shall succeed to the applicable rights and
obligations of Buyer hereunder, and (b) Buyer shall, to the extent that such
rights and obligations have been so assigned by it to either (i) an Affiliate of
Buyer which does not hold ERISA “plan assets” and assumes the obligations of
Buyer or (ii) another Person approved by Seller (such approval not to be
unreasonably withheld) which assumes the obligations of Buyer, be released from
its obligations hereunder and under the Program Agreements. Unless otherwise
stated in the Assignment and Acceptance, Seller shall continue to take
directions solely from Buyer unless otherwise notified by Buyer in writing.
Buyer may distribute to any permitted assignee any document or other information
delivered to Buyer by Seller.
23.Set‑off


In addition to any rights and remedies of the Buyer hereunder and by law, the
Buyer shall have the right, upon the occurrence and continuance of an Event of
Default, without prior notice to the Seller or Guarantor, any such notice being
expressly waived by the Seller and Guarantor to the extent permitted by
applicable law to set-off and appropriate and apply against any Obligation from
Seller, the Guarantor or any Affiliate thereof to Buyer or any of its Affiliates
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other obligation (including to return excess margin),
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by or due from the Buyer or any Affiliate thereof to or for the credit or
the account of the Seller, the Guarantor or any Affiliate thereof. The Buyer
agrees promptly to notify the Seller or Guarantor after any such set off and
application made by the Buyer; provided that the failure to give such notice
shall not affect the validity of such set off and application.
24.Binding Effect; Governing Law; Jurisdiction


a.This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Seller acknowledges that
the obligations of Buyer hereunder or otherwise are not the subject of any
guaranty by, or recourse to, any direct or indirect parent or other Affiliate of
Buyer. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY,
THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.


b.SELLER AND GUARANTOR HEREBY WAIVE TRIAL BY JURY. SELLER AND GUARANTOR HEREBY
IRREVOCABLY CONSENT TO THE EXCLUSIVE JURISDICTION OF




--------------------------------------------------------------------------------




ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS IN ANY ACTION OR PROCEEDING. SELLER AND GUARANTOR HEREBY SUBMIT TO,
AND WAIVE ANY OBJECTION THEY MAY HAVE TO, EXCLUSIVE PERSONAL JURISDICTION AND
VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY DISPUTES
ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS.


25.No Waivers, Etc.


No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6.a, 16.a or otherwise, will not constitute a
waiver of any right to do so at a later date.
26.Intent


a.The parties intend that each Transaction be a “repurchase agreement” as that
term is defined in Section 101(47)(A)(i) of Title 11 of the United States Code,
as amended, a “securities contract” as that term is defined in
Section 741(7)(A)(i) of Title 11 of the United States Code, as amended, and a
“master netting agreement” as that term is defined in Section 101(38A)(A) of the
Bankruptcy Code, that all payments hereunder are deemed “margin payments” or
“settlement payments” as defined in Title 11 of the United States Code, and that
the pledge of the Repurchase Assets constitutes “a security agreement or other
arrangement or other credit enhancement” that is “related to” the Agreement and
Transactions hereunder within the meaning of Sections 101(38A)(A), 101(47)(A)(v)
and 741(7)(A)(xi) of the Bankruptcy Code. The parties intend that each
Transaction is a “repurchase transaction” or “reverse repurchase transaction” on
”interests” in “mortgage loans” (as such terms are used in section 741(7) of the
Bankruptcy Code) and on a “security” (as such term is defined in section 101(49)
of the Bankruptcy Code).


b.The parties further intend that (i) Buyer be entitled to, without limitation,
the liquidation, termination, acceleration, netting, set-off, and
non-avoidability rights afforded to parties such as Buyer to “repurchase
agreements” pursuant to Sections 559, 362(b)(7) and 546(f) of the Bankruptcy
Code; “securities contracts” pursuant to Sections 555, 362(b)(6) and 546(e) of
the Bankruptcy Code; and “master netting agreements” pursuant to Sections 561,
362(b)(27) and 546(j) of the Bankruptcy Code, and (ii) Buyer's right to
liquidate the Purchased Assets, Trust Mortgage Loans and REO Property delivered
to it in connection with the Transactions hereunder or to accelerate or
terminate this Agreement or otherwise exercise any other remedies pursuant to
Section 16 hereof is a contractual right to liquidate, accelerate or terminate
such Transaction as described in Bankruptcy Code Sections 555, 559 and 561; any
payments or transfers of property made with respect to this Agreement or any
Transaction to satisfy a Margin Deficit shall be considered a “margin payment”
as such term is defined in Bankruptcy Code Section 741(5).


c.The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then




--------------------------------------------------------------------------------




each Transaction hereunder is a “qualified financial contract,” as that term is
defined in FDIA and any rules, orders or policy statements thereunder (except
insofar as the type of assets subject to such Transaction would render such
definition inapplicable).


d.It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).


e.This Agreement is intended to be a “repurchase agreement” and a “securities
contract,” within the meaning of Section 555 and Section 559 under the
Bankruptcy Code. The parties hereto intend that each Transaction constitutes a
purchase and a true sale and not a secured financing.


f.Each party agrees that this Agreement is intended to create mutuality of
obligations among the parties, and as such, the Agreement constitutes a contract
which (i) is between all of the parties and (ii) places each party in the same
right and capacity.


27.Disclosure Relating to Certain Federal Protections


The parties acknowledge that they have been advised that:
a.in the case of Transactions in which one of the parties is a broker or dealer
registered with the SEC under Section 15 of the 1934 Act, the Securities
Investor Protection Corporation has taken the position that the provisions of
the SIPA do not protect the other party with respect to any Transaction
hereunder;


b.in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and


c.in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.


28.Power of Attorney


Seller hereby authorizes Buyer to file such financing statement or statements
relating to the Repurchase Assets without Seller's signature thereon as Buyer,
at its option, may deem appropriate. Seller hereby appoints Buyer as Seller's
agent and attorney-in-fact to execute any such financing statement or statements
in Seller's name and to perform all other acts which Buyer deems appropriate to
perfect and continue its ownership interest in and/or the security interest
granted hereby, if applicable, and to protect, preserve and realize upon the
Repurchase Assets, including, but not limited to, the right to endorse notes,
complete blanks in documents, transfer servicing, and sign assignments on behalf
of Seller as its agent and attorney-in-fact. This agency and power of attorney
is coupled with an interest and is irrevocable without Buyer's consent.
Notwithstanding the foregoing, the power of attorney hereby granted may be
exercised only during the occurrence and continuance of any Event of Default
hereunder. Seller shall pay the filing




--------------------------------------------------------------------------------




costs for any financing statement or statements prepared pursuant to this
Section 28. In addition the foregoing, the Seller agrees to execute a Power of
Attorney, in the form of Exhibit D-1 hereto, to be delivered on the date hereof.
Seller shall cause the Trust Subsidiary to execute a Power of Attorney in the
form of Exhibit D-2 attached hereto. Buyer shall not take any action pursuant to
the foregoing Powers of Attorneys unless an Event of Default has occurred and is
continuing.
29.Buyer May Act Through Affiliates


Buyer may, from time to time, designate one or more Affiliates for the purpose
of performing any action hereunder.
30.Indemnification; Obligations


a.Each of Seller and Guarantor agrees to hold Buyer and each of its respective
Affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) harmless from and indemnify each Indemnified Party (and
will reimburse each Indemnified Party as the same is incurred) against all
liabilities, losses, damages, judgments, costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) of any kind which may be
imposed on, incurred by, or asserted against any Indemnified Party relating to
or arising out of this Agreement, any Transaction Request, Purchase Price
Increase Request or Transition Event Increase Request, any Program Agreement or
any transaction contemplated hereby or thereby resulting from anything other
than the Indemnified Party's gross negligence or willful misconduct. Each of
Seller and Guarantor also agrees to reimburse each Indemnified Party for all
reasonable and documented expenses in connection with the enforcement of this
Agreement and the exercise of any right or remedy provided for herein, any
Transaction Request, Purchase Price Increase Request, or Transition Event
Increase Request and any Program Agreement, including, without limitation, the
reasonable fees and disbursements of counsel. Seller's and Guarantor's
agreements in this Section 30 shall survive the payment in full of the
Repurchase Price and the expiration or termination of this Agreement. Each of
Seller and Guarantor hereby acknowledges that its obligations hereunder are
recourse obligations of Seller and the Guarantor and are not limited to
recoveries each Indemnified Party may have with respect to the Purchased Assets,
Trust Mortgage Loans or REO Property. Each of Seller and the Guarantor also
agrees not to assert any claim against Buyer or any of its Affiliates, or any of
their respective officers, directors, employees, attorneys and agents, on any
theory of liability, for special, indirect, consequential or punitive damages
arising out of or otherwise relating to the facility established hereunder, the
actual or proposed use of the proceeds of the Transactions, Purchase Price
Increases or Transition Event Increases, this Agreement or any of the
transactions contemplated thereby. THE FOREGOING INDEMNITY AND AGREEMENT NOT TO
ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES.


b.Without limitation to the provisions of Section 4, if any payment of the
Repurchase Price of any Transaction, Purchase Price Increase or Transition Event
Increase is made by Seller other than on the then scheduled Repurchase Date
thereto as a result of an acceleration of the Repurchase Date pursuant to
Section 16, Seller shall, upon demand by Buyer, pay to Buyer an amount
sufficient to compensate Buyer for any losses, costs or expenses that it may
reasonably incur as of a result of such payment.


c.Without limiting the provisions of Section 30.a hereof, if Seller fails to pay
when due any costs, expenses or other amounts payable by it under this
Agreement, including, without limitation,




--------------------------------------------------------------------------------




fees and expenses of counsel and indemnities, such amount may be paid on behalf
of Seller by Buyer, in its sole discretion.


31.Counterparts


This Agreement may be executed in one or more counterparts (which may be
delivered electronically), each of which shall be deemed to be an original, and
all such counterparts shall together constitute one and the same instrument.
32.Confidentiality


a.This Agreement and its terms, provisions, supplements and amendments, and
notices hereunder, are proprietary to the parties hereto and shall be held by
the parties hereto in strict confidence and shall not be disclosed to any third
party without the written consent of the other parties except for (i) disclosure
to such party's direct and indirect Affiliates and Subsidiaries, attorneys or
accountants, but only to the extent such disclosure is necessary and such
parties agree to hold all information in strict confidence, or (ii) disclosure
required by law, rule, regulation or order of a court or other regulatory body
or any rules or actions of a stock exchange. Notwithstanding the foregoing or
anything to the contrary contained herein or in any other Program Agreement, the
parties hereto may disclose to any and all Persons, without limitation of any
kind, the federal, state and local tax treatment of the Transactions, any fact
relevant to understanding the federal, state and local tax treatment of the
Transactions, and all materials of any kind (including opinions or other tax
analyses) relating to such federal, state and local tax treatment and that may
be relevant to understanding such tax treatment; provided that parties may not
disclose the name of or identifying information with respect to the other
parties or any pricing terms (including, without limitation, the Pricing Rate,
Non‑Utilization Fee, Purchase Price Percentage, Purchase Price and other pricing
terms or fees contained in or payable pursuant to this Agreement, the Pricing
Side Letter or any other Program Agreement) or other nonpublic business or
financial information (including any sublimits and financial covenants) that is
unrelated to the federal, state and local tax treatment of the Transactions and
is not relevant to understanding the federal, state and local tax treatment of
the Transactions, without the prior written consent of the other parties.
Notwithstanding anything contained in this Agreement to the contrary or any
disclosure requirements contained in agreements that Seller, Guarantor or any of
their respective Affiliates have entered into with third parties, the Pricing
Side Letter and its terms may not be disclosed to any Person without the prior
written consent of the Buyer except to the extent required by applicable law,
which such consent may be withheld for any reason.


b.Notwithstanding anything in this Agreement to the contrary, each of the
parties hereto shall comply with all applicable local, state and federal laws,
including, without limitation, all privacy and data protection law, rules and
regulations that are applicable to the Purchased Assets, Trust Mortgage Loans
and REO Properties and/or any applicable terms of this Agreement (the
“Confidential Information”). Each of the parties understands that the
Confidential Information may contain “nonpublic personal information”, as that
term is defined in Section 509(4) of the Gramm‑Leach‑Bliley Act (the “Act”), and
each party agrees to maintain such nonpublic personal information that it
receives hereunder in accordance with the Act and other applicable federal and
state privacy laws. Each of the parties shall implement such physical and other
security measures as shall be necessary to (a) ensure the security and
confidentiality of the “nonpublic personal information” of the “customers” and
“consumers” (as those terms are defined in the Act) of each other party or any
Affiliate of such other party which such party holds, (b) protect against any
threats or hazards to the security and integrity of such nonpublic personal
information, and (c) protect against any unauthorized




--------------------------------------------------------------------------------




access to or use of such nonpublic personal information. Each party represents
and warrants that it has implemented appropriate measures to meet the objectives
of Section 501(b) of the Act and of the applicable standards adopted pursuant
thereto, as now or hereafter in effect. Upon request, each party will provide
evidence reasonably satisfactory to allow the other party to confirm that the
providing party has satisfied its obligations as required under this Section.
Without limitation, this may include the other party's review of audits,
summaries of test results, and other equivalent evaluations of such party. Each
party shall notify the other parties immediately following discovery of any
breach or compromise of the security, confidentiality, or integrity of nonpublic
personal information of the customers and consumers of such other party or any
Affiliate of such other party provided directly to such party by the other party
or such Affiliate. Each party shall provide such notice to the other parties by
personal delivery, by facsimile with confirmation of receipt, or by overnight
courier with confirmation of receipt to the applicable requesting individual.


33.Recording of Communications


Buyer, Seller and Guarantor shall have the right (but not the obligation) from
time to time to make or cause to be made tape recordings of communications
between its employees and those of the other party with respect to Transactions.
Buyer, Seller and Guarantor consent to the admissibility of such tape recordings
in any court, arbitration, or other proceedings. The parties agree that a duly
authenticated transcript of such a tape recording shall be deemed to be a
writing conclusively evidencing the parties' agreement.
34.Periodic Due Diligence Review


Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews (including Title Inquiries) with respect to the Seller, Trust Subsidiary
and the Purchased Assets, Trust Mortgage Loans and REO Properties, for purposes
of verifying compliance with the representations, warranties and specifications
made hereunder, for the purpose of performing quality control review of the
Purchased Assets, Trust Mortgage Loans and REO Properties or otherwise, and
Seller agrees that upon reasonable (but no less than ten (10) Business Day's)
prior notice unless an Event of Default shall have occurred, in which case no
notice is required, to Seller, Buyer or its authorized representatives will be
permitted during normal business hours to examine, inspect, and make copies and
extracts of, the Asset Files and any and all documents, data, records,
agreements, instruments or information relating to such Purchased Assets, Trust
Mortgage Loans and REO Properties (including, without limitation, quality
control review) in the possession or under the control of Seller, Trust
Subsidiary, a Servicer, the Property Manager and/or the Custodian; provided
that, unless an Event of Default has occurred and is continuing, such
examination and inspections shall be limited to one occurrence per calendar
year. Seller also shall make available to Buyer a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the Asset
Files and the Purchased Assets, Trust Mortgage Loans and REO Properties. Without
limiting the generality of the foregoing, Seller acknowledges that Buyer may
purchase Purchased Assets, Trust Mortgage Loans and REO Properties from Seller
based solely upon the information provided by Seller to Buyer in the Asset
Schedule and the representations, warranties and covenants contained herein, and
that Buyer, at its option, has the right at any time to conduct a partial or
complete due diligence review on some or all of the Purchased Assets, Trust
Mortgage Loans and REO Properties purchased in a Transaction or Purchase Price
Increase, including, without limitation, ordering BPOs, new credit reports and
new appraisals, conducting lien searches on REO Properties and conducting
property inspections to confirm compliance with the Renovation Standards, on the
related Mortgaged Properties and REO Properties and otherwise re‑generating the
information used to determine the Asset Value of such Purchased Assets, Trust
Mortgage Loans and REO Properties. Seller agrees to cooperate with Buyer and any
third party underwriter in connection with such underwriting, including, but not
limited to, providing Buyer and any third party underwriter with access to




--------------------------------------------------------------------------------




any and all documents, records, agreements, instruments or information relating
to such Purchased Assets, Trust Mortgage Loans and REO Properties in the
possession, or under the control, of Seller. Seller further agrees that Seller
shall pay all reasonable and documented out‑of‑pocket costs and expenses
incurred by Buyer in connection with Buyer's activities pursuant to this
Section 34 in an amount not to exceed the Due Diligence Cap; provided that the
Due Diligence Cap shall not apply (i) upon the occurrence of an Event of
Default, (ii) with respect to lien searches on REO Properties conducted by Buyer
or its designee.
35.Authorizations


Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly, to act for Seller or Buyer to the extent set forth
therein, as the case may be, under this Agreement.
36.Acknowledgement of Anti‑Predatory Lending Policies


Buyer has in place internal policies and procedures that expressly prohibit its
purchase of any High Cost Mortgage Loan.
37.Documents Mutually Drafted


The Seller and the Buyer agree that this Agreement and each other Program
Agreement prepared in connection with the Transactions set forth herein have
been mutually drafted and negotiated by each party, and consequently such
documents shall not be construed against either party as the drafter thereof.
38.General Interpretive Principles


For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:
a.the terms defined in this Agreement have the meanings assigned to them in this
Agreement and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender;


b.accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with GAAP;


c.references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”, and
other subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Agreement;


d.a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;


e.the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;


f.the term “include” or “including” shall mean without limitation by reason of
enumeration;






--------------------------------------------------------------------------------




g.all times specified herein or in any other Program Agreement (unless expressly
specified otherwise) are local times in New York, New York unless otherwise
stated; and


h.all references herein or in any Program Agreement to “good faith” means good
faith as defined in Section 1‑201(19) of the UCC as in effect in the State of
New York.


39.Conflicts


In the event of any conflict between the terms of this Agreement and any other
Program Agreement, the documents shall control in the following order of
priority: first, the terms of the Pricing Side Letter shall prevail, then the
terms of this Agreement shall prevail, and then the terms of the other Program
Agreements shall prevail.
40.Rental of REO Properties


a.In accordance with the Accepted Servicing Practices, the Property Manager may
select a REO Property for participation in a rental program. The Seller shall
cause the Property Manager to manage and operate any such rental program,
including whether to liquidate such REO Property or include such REO Property
in such program, based on the following standards: (a) those management, rental,
sales and collection practices of prudent professional management companies that
manage single family and 2-4 family residential homes for rent and sale of a
type similar to the REO Properties included in such program in the jurisdiction
where such REO Property is located, (b) in material compliance with all the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority, including, but not limited to, all state and local
landlord tenant laws, and any applicable homeowners or condominium association;
and (c) using commercially reasonable efforts.


b.Notwithstanding anything contained in this Section the contrary, the Seller
shall not permit the Rental Percentage to exceed 30%.


41.Limitation on Liability of Owner Trustee


It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, a federal savings bank (“Christiana
Trust”), not individually or personally but solely as Owner Trustee of the Trust
Subsidiary, in the exercise of the powers and authority conferred and vested in
it under the Trust Agreement, (b) each of the representations, undertakings and
agreements herein made on the part of the Trust Subsidiary is made and intended
not as personal representations, undertakings and agreements by Christiana Trust
but is made and intended for the purpose for binding only the Trust Subsidiary,
(c) nothing herein contained shall be construed as creating any liability on
Christiana Trust, individually or personally, to perform any covenant either
express or implied contained herein, all such liability, if any, being expressly
waived by the parties hereto and any Person claiming by, through or under the
parties hereto, and (d) under no circumstances shall Christiana Trust be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Trust Subsidiary under this
Agreement or the other related documents.
[Signature Page Follows]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.
Deutsche Bank AG, Cayman Islands Branch, as Buyer


By:____________________            
Name:    
Title:    


By:____________________            
Name:    
Title:    




Altisource Residential, L.P., as Seller


By: Altisource Residential GP, LLC,
its general partner


By: Altisource Residential Corporation,
the sole member of the general partner


By:____________________            
Name: Kenneth D. Najour
Title: Chief Financial Officer    


Altisource Residential Corporation, as Guarantor


By:____________________            
Name:
Kenneth D. Najour

Title: Chief Financial Officer
    






--------------------------------------------------------------------------------




SCHEDULE 1-A


REPRESENTATIONS AND WARRANTIES WITH RESPECT TO Trust MORTGAGE LOANS
The Seller makes the following representations and warranties to the Buyer, with
respect to the Trust Mortgage Loans owned by the Trust Subsidiary, as of the
initial Purchase Date and each Purchase Price Increase Date and Transition Event
Increase Date relating to the extinguishment of an Existing Lien for such Trust
Mortgage Loans and as of any date on which any Transaction hereunder relating to
the Trust Mortgage Loans is outstanding subject to any exceptions agreed to by
Buyer.
(a)Payments Current. Solely with respect to Performing Mortgage Loans, no
payments of principal or interest are thirty (30) days or more past due.


(b)No Outstanding Charges. All taxes, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid. Neither Seller nor Trust
Subsidiary has advanced funds, or induced, solicited or knowingly received any
advance of funds by a party other than the Mortgagor, directly or indirectly,
for the payment of any amount required under the Mortgage Loan, except for
interest accruing from the date of the Mortgage Note or date of disbursement of
the proceeds of the Mortgage Loan, whichever is earlier, to the day which
precedes by one month the Due Date of the first installment of principal and/or
interest thereunder.


(c)Original Terms Unmodified. Other than with respect to Modified Mortgage
Loans, the terms of the Mortgage Note (and the Proprietary Lease, the Assignment
of Proprietary Lease and Stock Power with respect to each Co-op Loan) and
Mortgage have not been impaired, waived, altered or modified in any respect,
from the date of origination; except by a written instrument which has been
recorded, if necessary to protect the interests of Buyer, and which has been
delivered to the Custodian and the terms of which are reflected in the Custodial
Asset Schedule. The substance of any such waiver, alteration or modification has
been approved by the title insurer, to the extent required, and its terms are
reflected on the Custodial Asset Schedule. No Mortgagor in respect of the
Mortgage Loan has been released, in whole or in part, except in connection with
an assumption agreement approved by the title insurer, to the extent required by
such policy, and which assumption agreement is part of the Asset File delivered
to the Custodian and the terms of which are reflected in the Custodial Asset
Schedule.


(d)No Defenses. The Mortgage Loan (and the Assignment of Proprietary Lease
related to each Co-op Loan) is not subject to any right of rescission, set‑off,
counterclaim or defense, including, without limitation, the defense of usury,
nor will the operation of any of the terms of the Mortgage Note or the Mortgage,
or the exercise of any right thereunder, render either the Mortgage Note or the
Mortgage unenforceable, in whole or in part and no such right of rescission,
set‑off, counterclaim or defense has been asserted with respect thereto.


(e)Hazard Insurance. The Mortgaged Property is insured by a fire and extended
perils insurance policy, issued by a generally acceptable insurance carrier, and
such other hazards as are customary in the area where the Mortgaged Property is
located, and to the extent required by Trust Subsidiary as of the date of
acquisition, against earthquake and other risks insured against by Persons
operating like properties in the locality of the Mortgaged Property, in an
amount not less than the lesser of (i) 100% of the insurable value and (ii) the
outstanding principal balance of the Mortgage Loan. If any portion of the
Mortgaged Property is in an area identified by any federal Governmental
Authority as having special flood hazards, and flood insurance is reasonably
available, a flood insurance policy meeting the current guidelines of the
Federal




--------------------------------------------------------------------------------




Emergency Management Agency is in effect with a generally acceptable insurance
carrier, in an amount representing coverage not less than the least of (1) the
outstanding principal balance of the Mortgage Loan (2) the full insurable value
of the Mortgaged Property, and (3) the maximum amount of insurance available
under the National Flood Insurance Act of 1968, as amended by the Flood Disaster
Protection Act of 1974. All such insurance policies (collectively, the “hazard
insurance policy”) contain a standard mortgagee clause naming Trust Subsidiary,
its successors and assigns (including, without limitation, subsequent owners of
the Mortgage Loan), as mortgagee, and may not be reduced, terminated or canceled
without thirty (30) days' prior written notice to the mortgagee. No such notice
has been received by Trust Subsidiary. All premiums that have become due on such
insurance policy have been paid. The related Mortgage obligates the Mortgagor to
maintain all such insurance and, at such Mortgagor's failure to do so,
authorizes the mortgagee to maintain such insurance at the Mortgagor's cost and
expense and to seek reimbursement therefor from such Mortgagor. Where required
by state law or regulation, the Mortgagor has been given an opportunity to
choose the carrier of the required hazard insurance, provided the policy is not
a “master” or “blanket” hazard insurance policy covering a condominium, or any
hazard insurance policy covering the common facilities of a planned unit
development. The hazard insurance policy is the valid and binding obligation of
the insurer and is in full force and effect. Neither Seller nor Trust Subsidiary
has engaged in, and has no knowledge of the Mortgagor's having engaged in, any
act or omission which would impair the coverage of any such policy, the benefits
of the endorsement provided for herein, or the validity and binding effect of
either including, without limitation, no unlawful fee, commission, kickback or
other unlawful compensation or value of any kind has been or will be received,
retained or realized by any attorney, firm or other Person, and no such unlawful
items have been received, retained or realized by Seller or Trust Subsidiary.


(f)Environmental Compliance. There does not exist on the Mortgaged Property any
hazardous substances, hazardous wastes or solid wastes, as such terms are
defined in the Comprehensive Environmental Response Compensation and Liability
Act, the Resource Conservation and Recovery Act of 1976, or other applicable
federal, state or local environmental laws including, without limitation,
asbestos, in each case in excess of the permitted limits and allowances set
forth in such environmental laws to the extent such laws are applicable to the
Mortgaged Property. There is no pending action or proceeding directly involving
the Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; there is no violation of any applicable environmental
law (including, without limitation, asbestos), rule or regulation with respect
to the Mortgaged Property; and nothing further remains to be done to satisfy in
full all requirements of each such law, rule or regulation constituting a
prerequisite to use and enjoyment of said property.


(g)Compliance with Applicable Laws. Any and all requirements of any federal,
state or local law including, without limitation, usury, truth‑in‑lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws applicable to the Mortgage Loan have been
complied with, the consummation of the transactions contemplated hereby will not
involve the violation of any such laws or regulations, and Trust Subsidiary
shall maintain or shall cause its agent to maintain in its possession, available
for the inspection of Buyer, and shall deliver to Buyer, upon demand, evidence
of compliance with all such requirements. Trust Subsidiary is in substantial
compliance with any applicable law, regulation or rule that (A) imposes
liability on a mortgagee or a lender to a mortgagee for upkeep to a Mortgaged
Property prior to completion of foreclosure thereon, or (B) imposes liability on
a lender to a mortgagee for acts or omissions of the mortgagee or otherwise
defines a mortgagee in a manner that would include a lender to a mortgagee.


(h)No Satisfaction of Mortgage. The Mortgage has not been satisfied, canceled,
subordinated or rescinded, in whole or in part, and the Mortgaged Property has
not been released from the lien of the Mortgage, in whole or in part, nor has
any instrument been executed that would affect any such




--------------------------------------------------------------------------------




release, cancellation, subordination or rescission. Trust Subsidiary has not
waived the performance by the Mortgagor of any action, if the Mortgagor's
failure to perform such action would cause the Mortgage Loan to be in default,
nor has Trust Subsidiary waived any default resulting from any action or
inaction by the Mortgagor.


(i)Location and Type of Mortgaged Property. The Mortgaged Property is located in
the state identified in the Custodial Asset Schedule and consists of a single
parcel of real property with a detached single family residence erected thereon,
or a two‑ to four‑family dwelling, or an individual condominium unit in a
low‑rise Co-op Project, or an individual unit in a planned unit development or a
de minimis planned unit development; provided, however, that any condominium
unit, Co-op Unit or planned unit development shall conform with the applicable
Fannie Mae and Freddie Mac requirements regarding such dwellings or shall
conform to underwriting guidelines acceptable to Buyer in its sole discretion
and that no residence or dwelling is a manufactured home or a mobile home. No
portion of the Mortgaged Property is used for commercial purposes; provided,
that, the Mortgaged Property may be a mixed use property if such Mortgaged
Property conforms to underwriting guidelines acceptable to Buyer in its sole
discretion.


(j)Valid First Lien. The Mortgage is a valid, subsisting, enforceable and
perfected with respect to each first lien Mortgage Loan, first priority lien and
first priority security interest on the real property included in the Mortgaged
Property, including all buildings on the Mortgaged Property and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems located in or annexed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing. The lien of the
Mortgage is subject only to:


a.    the lien of current real property taxes and assessments not yet due and
payable;
b.    covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions generally and specifically referred to in Buyer's
title insurance policy delivered to the originator of the Mortgage Loan;
c.    other matters to which like properties are commonly subject which do not,
individually or in the aggregate, materially interfere with the benefits of the
security intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property.
Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest on
the property described therein and Trust Subsidiary has full right to pledge and
assign the same to Buyer.
(k)Validity of Mortgage Documents. The Mortgage Note and the Mortgage and any
other agreement executed and delivered by a Mortgagor or guarantor, if
applicable, in connection with a Mortgage Loan are genuine, and each is the
legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. No fraud, error, omission, misrepresentation,
negligence or similar occurrence with respect to a Mortgage Loan has taken place
on the part of Seller or the Trust Subsidiary or the Servicer at the time of
acquisition.


(l)Full Disbursement of Proceeds. There is no further requirement for future
advances under the Mortgage Loan, and any and all requirements as to completion
of any on‑site or off‑site improvement and as to disbursements of any escrow
funds therefor have been complied with.






--------------------------------------------------------------------------------




(m)Ownership. Other than as notified by Seller to Buyer in writing on or prior
to the related Purchase Date, Trust Subsidiary, is the sole and lawful owner and
holder of the related Mortgage Loan and has good and marketable title, free and
clear of any encumbrance, equity, participation interest, lien, pledge, charge,
claim or security interest, and has full right and authority subject to no
interest or participation of, or agreement with, any other party, to grant a
security interest in each Mortgage Loan pursuant to this Agreement.


(n)Title Insurance. The Mortgage is insured as a first priority lien by either
an ALTA lender's title insurance policy (including endorsements and riders
thereto) or other generally acceptable form of policy of title insurance
acceptable to prudent mortgage lending institutions making loans in the area
where the related Mortgaged Property is located, in each case, issued by a title
insurer generally acceptable to prudent mortgage lenders.


(o)Data. The information on the Asset Schedule required to be provided thereon
pursuant to the Custodial Agreement is true and correct in all material respects
as of the Cut-off Date or such other date or dates on which the information is
furnished as specified therein.


(p)No Mechanics' Liens. There are no mechanics' or similar liens or claims which
have been filed for work, labor or material (and no rights are outstanding that
under the law could give rise to such liens) affecting the Mortgaged Property
which are or may be liens prior to, or equal or coordinate with, the lien of the
Mortgage.


(q)No Encroachments; Compliance with Zoning. Except for Mortgage Loans secured
by Co-op Shares and Mortgage Loans secured by residential long-term leases, (A)
the related Mortgaged Property consists of a fee simple estate in real property;
(B) to the Seller's knowledge, all of the improvements that are included for the
purpose of determining the appraised value of such Mortgaged Property lie wholly
within the boundaries and building restriction lines of such property and no
improvements on adjoining properties encroach on such Mortgaged Property (unless
insured against under the related title insurance policy); and (C) to the
Seller's knowledge such Mortgaged Property and all improvements thereon comply
with all requirements of any applicable zoning and subdivision laws and
ordinances.


(r)No Litigation. Other than any customary claim or counterclaim arising out of
any foreclosure or collection proceeding relating to any Mortgaged Property,
there is no litigation, proceeding or governmental investigation pending, or any
order, injunction or decree outstanding, existing or relating to Seller, the
Trust Subsidiary or any of their Subsidiaries with respect to the Mortgaged
Property that would materially and adversely affect the value of the Mortgaged
Property.


(s)Customary Provisions. The Mortgage contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including, (i) in the case of a Mortgage
designated as a deed of trust, by trustee's sale, and (ii) otherwise by judicial
foreclosure. Upon default by a Mortgagor on a Mortgage Loan and foreclosure on,
or trustee's sale of, the Mortgaged Property pursuant to the proper procedures,
the holder of the Mortgage Loan will be able to deliver good and merchantable
title to the Mortgaged Property. There is no homestead or other exemption or
other right available to the Mortgagor or any other person, or restriction on
the Trust Subsidiary or any other person, including without limitation, any
federal, state or local, law, ordinance, decree, regulation, guidance, attorney
general action, or other pronouncement, whether temporary or permanent in
nature, that would interfere with, restrict or delay, either (y) the ability of
the Trust Subsidiary, Buyer or any servicer or any successor servicer to sell
the related




--------------------------------------------------------------------------------




Mortgaged Property at a trustee's sale or otherwise, or (z) the ability of the
Trust Subsidiary, Buyer or any servicer or any successor servicer to foreclose
on the related Mortgage.


(t)Occupancy of the Mortgaged Property. All material inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of the Mortgaged Property and, with respect to the use and occupancy of the
same, including but not limited to certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
authorities. Trust Subsidiary has not received notification from any
Governmental Authority that the Mortgaged Property is in material non‑compliance
with such laws or regulations, is being used, operated or occupied unlawfully or
has failed to have or obtain such inspection, licenses or certificates, as the
case may be. Trust Subsidiary has not received notice of any violation or
failure to conform with any such law, ordinance, regulation, standard, license
or certificate. With respect to any Mortgage Loan originated with an
“owner‑occupied” Mortgaged Property, the Mortgagor represented at the time of
origination of the Mortgage Loan that the Mortgagor would occupy the Mortgaged
Property as the Mortgagor's primary residence.


(u)No Additional Collateral. The Mortgage Note is not secured by any collateral
except the lien of the corresponding Mortgage and the security interest of any
applicable security agreement or chattel mortgage referred to in clause (i)
above.


(v)Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Custodian or
Buyer to the trustee under the deed of trust, except in connection with a
trustee's sale after default by the Mortgagor.


(w)Mortgage Recorded; Transfer of Mortgage Loans. Each original Mortgage was
recorded or submitted for recordation in the jurisdiction in which the Mortgaged
Property is located. Except with respect to Mortgage Loans intended for purchase
by GNMA and for Mortgage Loans registered with MERS, the Assignment of Mortgage
is in recordable form and is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located.


(x)Due‑On‑Sale. Except with respect to Mortgage Loans intended for purchase by
GNMA, and to the extent permitted by applicable law, the Mortgage contains an
enforceable provision for the acceleration of the payment of the unpaid
principal balance of the Mortgage Loan in the event that the Mortgaged Property
is sold or transferred without the prior written consent of the mortgagee
thereunder.


(y)No Buydown Provisions; No Graduated Payments or Contingent Interests. Except
with respect to Agency Mortgage Loans, the Mortgage Loan does not contain
provisions pursuant to which Monthly Payments are paid or partially paid with
funds deposited in any separate account established by Trust Subsidiary, the
Mortgagor, or anyone on behalf of the Mortgagor, or paid by any source other
than the Mortgagor nor does it contain any other similar provisions which may
constitute a “buydown” provision. The Mortgage Loan is not a graduated payment
mortgage loan and the Mortgage Loan does not have a shared appreciation or other
contingent interest feature.


(z)Consolidation of Future Advances. Any future advances made to the Mortgagor
prior to the Purchase Date have been consolidated with the outstanding principal
amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien




--------------------------------------------------------------------------------




priority by a title insurance policy, an endorsement to the policy insuring the
mortgagee's consolidated interest or by other title evidence acceptable to
Fannie Mae and Freddie Mac.


(aa)No Condemnation Proceeding; No Damage. Neither the Trust Subsidiary nor
Ocwen has knowledge of any condemnation proceedings with respect to the
Mortgaged Property. To the Seller's knowledge, the Mortgaged Property is
undamaged by water, fire, earthquake, earth movement other than earthquake,
windstorm, flood, tornado, defective construction materials or work, or similar
casualty, which would cause such Mortgaged Property to become uninhabitable.


(ab)Collection Practices; Escrow Deposits; Interest Rate Adjustments. The
servicing and collection practices used by each Servicer following the
acquisition by Trust Subsidiary of the Mortgage Loan with respect to such
Mortgage Loan have been in all respects in compliance with Accepted Servicing
Practices, applicable laws and regulations, and have been in all respects legal
and proper. With respect to escrow deposits and Escrow Payments, all such
payments are in the possession of, or under the control of, Trust Subsidiary and
there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made. All Escrow Payments
collected by each Servicer following the acquisition by Trust Subsidiary of the
Mortgage Loan have been collected in full compliance with state and federal law.
An escrow of funds is not prohibited by applicable law and has been established
in an amount sufficient to pay for every item that remains unpaid and has been
assessed but is not yet due and payable. All Mortgage Interest Rate adjustments
made by each Servicer following the acquisition by Trust Subsidiary of the
Mortgage Loan have been made in strict compliance with state and federal law and
the terms of the related Mortgage Note.


(ac)Servicemembers Civil Relief Act. The Mortgagor has not notified Trust
Subsidiary, and Trust Subsidiary has no knowledge, of any relief requested or
allowed to the Mortgagor under the Servicemembers Civil Relief Act of 2003.


(ad)No Defense to Insurance Coverage. No action has been taken or failed to be
taken, no event has occurred and no state of facts exists or has existed on or
prior to the Purchase Date (whether or not known to Trust Subsidiary on or prior
to such date) which has resulted or will result in an exclusion from, denial of,
or defense to coverage under any private mortgage insurance (including, without
limitation, any exclusions, denials or defenses which would limit or reduce the
availability of the timely payment of the full amount of the loss otherwise due
thereunder to the insured) whether arising out of actions, representations,
errors, omissions, negligence, or fraud of Trust Subsidiary, the related
Mortgagor or any party involved in the application for such coverage, including
the appraisal, plans and specifications and other exhibits or documents
submitted therewith to the insurer under such insurance policy, or for any other
reason under such coverage, but not including the failure of such insurer to pay
by reason of such insurer's breach of such insurance policy or such insurer's
financial inability to pay.


(ae)No Equity Participation. No document relating to the Mortgage Loan provides
for any contingent or additional interest in the form of participation in the
cash flow of the Mortgaged Property or a sharing in the appreciation of the
value of the Mortgaged Property. The indebtedness evidenced by the Mortgage Note
is not convertible to an ownership interest in the Mortgaged Property or the
Mortgagor and Trust Subsidiary has not financed nor does it own directly or
indirectly, any equity of any form in the Mortgaged Property or the Mortgagor.


(af)No Exception. The Custodian has not noted any material exceptions on a
Custodial Asset Schedule with respect to the Mortgage Loan which would
materially adversely affect the Mortgage Loan or Buyer's interest in the
Mortgage Loan.




--------------------------------------------------------------------------------






(ag)No Defaults by Seller. There are no defaults by the Seller or, to the
Seller's knowledge, the Servicer or any prior originator or servicer in
complying with the terms of the related Mortgage, except any such defaults the
occurrence of which, in the aggregate, would not reasonably be expected to have
a material adverse effect on the value of the related Trust Mortgage Loan or the
enforcement of the related Mortgage.


(ah)Description. Each Trust Mortgage Loan conforms in all material respects to
the description thereof as set forth on the related Custodial Asset Schedule
delivered to the Custodian and Buyer.


(ai)Located in U.S. No collateral (including, without limitation, the related
real property and the dwellings thereon and otherwise) relating to a Trust
Mortgage Loan is located in any jurisdiction other than in one of the fifty (50)
states of the United States of America, the District of Columbia or a territory
of the United States.


(aj)Tax Service. If the Mortgage Loan is a Performing Mortgage Loan, such
Mortgage Loan is, within sixty (60) days of the related Purchase Date, covered
by a life of loan, transferrable real estate tax service contract that may be
assigned to Buyer.


(ak)Predatory Lending Regulations; Usury; High Cost Loans. The Mortgage Loan
meets or is exempt from applicable state, federal or local laws, regulations and
other requirements pertaining to usury. No Mortgage Loan is classified as High
Cost Mortgage Loans.


(al)FHA Mortgage Insurance; VA Loan Guaranty. With respect to the FHA Loans (for
the avoidance of doubt excluding any Mortgage Loans, with respect to which the
FHA Mortgage Insurance has been removed), the FHA Mortgage Insurance Contract is
or eligible to be in full force and effect and there exists no impairment to
full recovery without indemnity to the Department of Housing and Urban
Development or the FHA under FHA Mortgage Insurance. With respect to the VA
Loans, the VA Loan Guaranty Agreement is in full force and effect to the maximum
extent stated therein. All necessary steps have been taken to keep such guaranty
or insurance valid, binding and enforceable and each of such is the binding,
valid and enforceable obligation of the FHA and the VA, respectively, to the
full extent thereof, without surcharge, set‑off or defense. Each FHA Loan and VA
Loan was originated in accordance with the criteria of an Agency for purchase of
such Mortgage Loans.


(am)Co-op Loan: Valid First Lien. With respect to each Co-op Loan, the related
Mortgage is a valid, enforceable and subsisting first security interest on the
related cooperative shares securing the related cooperative note and lease,
subject only to (a) liens of the cooperative for unpaid assessments representing
the Mortgagor's pro rata share of the cooperative's payments for its blanket
mortgage, current and future real property taxes, insurance premiums,
maintenance fees and other assessments to which like collateral is commonly
subject and (b) other matters to which like collateral is commonly subject which
do not materially interfere with the benefits of the security intended to be
provided by the security interest. There are no liens against or security
interests in the cooperative shares relating to each Co-op Loan (except for
unpaid maintenance, assessments and other amounts owed to the related
cooperative which individually or in the aggregate will not have a material
adverse effect on such Co-op Loan), which have priority equal to or over
Seller's security interest in such Co-op Shares.


(an)Co-op Loan: Compliance with Law. With respect to each Co-op Loan, the
related cooperative corporation that owns title to the related cooperative
apartment building is a “cooperative housing corporation” within the meaning of
Section 216 of the Internal Revenue Code, and is in material compliance




--------------------------------------------------------------------------------




with applicable federal, state and local laws which, if not complied with, could
have a material adverse effect on the Mortgaged Property.


(ao)Co-op Loan: No Pledge. With respect to each Co-op Loan, there is no
prohibition against pledging the shares of the cooperative corporation or
assigning the Proprietary Lease. With respect to each Co-op Loan, (i) the term
of the related Proprietary Lease is longer than the term of the Co-op Loan, (ii)
there is no provision in any Proprietary Lease which requires the Mortgagor to
offer for sale the Co-op Shares owned by such Mortgagor first to the Co-op
Corporation, (iii) there is no prohibition in any Proprietary Lease against
pledging the Co-op Shares or assigning the Proprietary Lease and (iv) the
Recognition Agreement is on a form of agreement published by Aztech Document
Systems, Inc. as of the date hereof or includes provisions which are no less
favorable to the lender than those contained in such agreement.


(ap)Co-op Loan: Acceleration of Payment. With respect to each Co-op Loan, each
Assignment of Proprietary Lease contains enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization of the material benefits of the security provided thereby. The
Assignment of Proprietary Lease contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Note
in the event the Co-op Unit is transferred or sold without the consent of the
holder thereof.


(aq)No Bankruptcy. As of the initial Purchase Date, except as otherwise
disclosed on the Asset Schedule, no Mortgage Loan is subject to any pending
bankruptcy or insolvency proceeding.


(ar)Asset File. All documents required to be delivered as part of the Asset
File, have been delivered to the Custodian or held by an attorney in connection
with a foreclosure pursuant to an Attorney Bailee Letter and all information
contained in the related Asset File (or as otherwise provided to Buyer) in
respect of such Trust Mortgage Loan is accurate and complete in all material
respects.


(as)Previously Financed Trust Mortgage Loans. The Trust Mortgage Loan shall not
have been a Trust Mortgage Loan which has previously been included as collateral
(directly or indirectly, through an assignment of related equity or otherwise)
under any other financing arrangement sponsored by the Guarantor, the Seller or
their respective Affiliates and Subsidiaries and removed therefrom as a result
of a breach of the eligibility criteria thereunder; provided, however that this
representation and warranty shall not apply to any Trust Mortgage Loan that has
been removed from such a financing arrangement if the reason for such removal
was solely that such Trust Mortgage Loan breached a concentration limit
contained therein and such Trust Mortgage Loan was otherwise in compliance with
the representations and warranties of such financing arrangement.


(at)Qualified Mortgage. Such Trust Mortgage Loan was not originated or
refinanced on or after January 10, 2014, or such Trust Mortgage Loan is a
“Qualified Mortgage” pursuant to Section 129C of the federal Truth-in-Lending
Act, 15 U.S.C. 1639c, and its promulgating regulation, Regulation Z, 12 C.F.R.
Part 1026.
    






--------------------------------------------------------------------------------




SCHEDULE 1-B
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO REO PROPERTIES
    
The Seller makes the following representations and warranties to the Buyer, with
respect to the REO Property owned by the Trust Subsidiary, as of the initial
Purchase Date and each Purchase Price Increase Date and Transition Event
Increase Date for such REO Properties and as of any date on which Transaction
hereunder relating to the REO Properties is outstanding subject to any
exceptions agreed to by Buyer.


(a)Asset File. All documents required to be delivered as part of the Asset File,
have been delivered to the Custodian (or solely with respect to REO Property
that was a Trust Mortgage Loan subject to a Transaction under the Agreement
within fifteen (15) Business Days of such REO Property being acquired by the
Trust Subsidiary) or held by an attorney in connection with a foreclosure
pursuant to an Attorney Bailee Letter and all information contained in the
related Asset File (or as otherwise provided to Buyer) in respect of such REO
Property is accurate and complete in all material respects.


(b)Ownership. Other than as notified by Seller to Buyer in writing on or prior
to the related Purchase Date, Trust Subsidiary, is the sole and lawful owner and
holder of the related REO Property and has good and marketable title, free and
clear of any encumbrance, equity, participation interest, lien, pledge, charge,
claim or security interest, and has full right and authority subject to no
interest or participation of, or agreement with, any other party, to grant a
security interest in each REO Property pursuant to this Agreement.


(c)REO Property as Described. The information set forth in the Asset Schedule
required to be provided thereon pursuant to the Custodial Agreement is true and
correct in all material respects as of the initial Purchase Date and each
Purchase Price Increase Date.


(d)Taxes, Assessments and Other Charges. All taxes, homeowner or similar
association fees, charges, and assessments, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid.
 
(e)No Litigation. Other than any customary claim or counterclaim arising out of
any foreclosure or collection proceeding relating to any REO Property, there is
no litigation, proceeding or governmental investigation pending, or any order,
injunction or decree outstanding, existing or relating to Seller, the Trust
Subsidiary or any of their Subsidiaries with respect to the REO Property that
would materially and adversely affect the value of the REO Property.


(f)Hazard Insurance. All buildings or other customarily insured improvements
upon the REO Property are insured by an insurer against loss by fire, hazards of
extended coverage and such other hazards in an amount not less than the BPO
value.


(g)Flood Insurance.    If the improvements on the REO Property were in an area
identified in the Federal Register by the Federal Emergency Management Agency as
having special flood hazards at the time of origination of the Mortgage Loan
that resulted in the REO Property, a flood insurance policy meeting the
requirements of the current guidelines of the Federal Insurance Administration
is in effect with a generally acceptable insurance carrier in an amount
representing commercially reasonable coverage.






--------------------------------------------------------------------------------




(h)Property Management. The ownership, leasing, management and collection
practices used by the Property Manager and any sub-contract managers with
respect to the REO Properties have been in all material respects legal, proper,
prudent and customary in the residential ownership, leasing, and property
management business, and are in compliance with all applicable laws and
regulatory requirements, and all necessary licenses, permits and regulatory
requirements pertaining thereto have been obtained and remain in full force and
effect, except to the extent it does not have and would not be reasonably
expected to have a material adverse effect on the value, use, leasing or
marketability of such REO Property or result in any liability to, claim against
or obligation of Buyer or material liability or obligation on the part of Seller
or Guarantor.


(i)No Mechanics' Liens. To the best of the Seller's knowledge, there are no
mechanics' or similar liens or claims which have been filed for work, labor or
material affecting the related REO Property.


(j)No Damage. To the best of the Seller's knowledge, the REO Property is
undamaged by water, fire, earthquake, earth movement other than earthquake,
windstorm, flood, tornado, defective construction materials or work, or similar
casualty (excluding casualty from the presence of hazardous wastes or hazardous
substances) which would cause such REO Property to become uninhabitable.


(k)No Condemnation. To the best of the Seller's knowledge, there is no
proceeding pending, or threatened, for the total or partial condemnation of the
REO Property.


(l)Environmental Matters. To the best of the Seller's knowledge, there is no
pending action or proceeding directly involving the REO Property in which
compliance with any environmental law, rule or regulation is an issue or is
secured by a secured lender's environmental insurance policy.


(m)Location and Type of REO Property. Each REO Property is located in the U.S.
or a territory of the U.S. and consists of a one- to four-unit residential
property, which may include, but is not limited to, a single-family dwelling,
townhouse, condominium unit, or unit in a planned unit development. No REO
Property is a manufactured home.


(n)Renovation Standards. If the REO Property is a Rental Property, it satisfies
the Renovation Standards.


(o)Leases. If the REO Property is a Rental Property, it has a written, executed
lease agreement in the form approved by Buyer, with an initial lease term of at
least 6 months, a tenant gross income ratio of less than 40%, is with a third
party tenant (on an arms-length basis without payment support by borrower or its
affiliates), and such tenant shall not be in bankruptcy at the time of the lease
is signed.


(p)Eviction. Each eviction proceeding relating to a REO Property has been
properly commenced and there is no valid defense or counterclaim by anyone with
respect thereto.


(q)Illegal Activity; Compliance with Requirements of Law. No portion of any REO
Property has been or will be purchased by the Seller, the Trust Subsidiary or
any Affiliate thereof with proceeds of any illegal activity. Each REO Property
(including the leasing and intended use thereof) complies with all applicable
Requirements of Law, including, without limitation, building and zoning
ordinances and codes and all certifications, permits, licenses and approvals,
including without limitation, certificates of completion and occupancy permits,
required for the legal leasing, use, occupancy, habitability and operation of
the REO Property, have been obtained and are in full force and effect, except as
would not reasonably be expected to have a material adverse effect on the value,
use, occupation, leasing or marketability of such




--------------------------------------------------------------------------------




REO Property or to result in any liability to, claim against or obligation of
Buyer or material liability or obligation on the part of the Seller, the
Guarantor or the Trust Subsidiary. There is no consent, approval, order or
authorization of, and no filing with or notice to, any court or Governmental
Authority related to the operation, use or leasing of the REO Property that has
not been obtained, except as would not reasonably be expected to have a material
adverse effect on the value, use, occupation, leasing or marketability of such
REO Property or to result in any liability to, claim against or obligation of
Buyer or material liability or obligation on the part of the Seller, the
Guarantor or the Trust Subsidiary. There has not been committed by the Seller,
the Guarantor, the Trust Subsidiary, or any other Person in occupancy of or
involved with the operation, use or leasing of the REO Property any act or
omission affording any Governmental Authority the right of forfeiture as against
the REO Property or any part thereof.


(r)Previously Financed REO Properties. The REO Property shall not have been
a REO Property which has previously been included as collateral (directly or
indirectly, through an assignment of related equity or otherwise) under any
other financing arrangement sponsored by the Guarantor, the Seller or their
respective Affiliates and Subsidiaries and removed therefrom as a result of a
breach of the eligibility criteria thereunder; provided, however that this
representation and warranty shall not apply to any REO Property that has been
removed from such a financing arrangement if the reason for such removal was
solely that such REO Property breached a concentration limit contained therein
and such REO Property was otherwise in compliance with the representations and
warranties of such financing arrangement.


(s)Title Insurance and Deed. With respect to any REO Property that has been a
Rental Property for 90 days or more, the Asset File for such REO Property shall
include the following:
(1) Either (x) a title insurance policy insuring fee simple ownership of such
REO Property by the Trust Subsidiary in an amount equal to or greater than (i)
with respect to any REO Property the related Mortgage Loan of which was not
owned by the Trust Subsidiary at the time such Mortgage Loan converted to a REO
property, the most recent BPO value at the time such REO Property was acquired
by the Trust Subsidiary and (ii) with respect to any REO Property the related
Mortgage Loan of which was owned by the Trust Subsidiary at the time such
Mortgage Loan converted to a REO Property, the most recent BPO value at the time
of such conversion, in each case, issued by a Qualified Title Insurance Company
with no title exceptions other than Liens of the type described in clause (j) of
Schedule 1-A or (y) a marked or initialed binding commitment that is effective
as a title insurance policy in respect of such REO Property in an amount equal
to or greater than the price at which such REO Property was purchased, issued by
a Qualified Title Insurance Company with no title exceptions other than Liens of
the type described in clause (j) of Schedule 1-A, which commitment shall be
accompanied by such other affidavits, transfer declarations and other documents
necessary for the recordation of the deed for such Property and issuance of such
title insurance policy. If a title insurance policy provided in the Asset File
with respect to a REO Property initially consists of a marked or initialed
binding commitment, then the Seller shall include in the Asset File a fully
issued title insurance policy for such REO Property in the form and with the
coverages and endorsements as provided in such marked or initialed binding
commitment within ninety (90) days following the acquisition date for any REO
Property by the Trust Subsidiary.
(2) A deed for such REO Property conveying the REO Property to the Trust
Subsidiary, with vesting in the actual name of the Trust Subsidiary with a
certification from a Responsible Officer that such REO Property's deed has been
recorded.




--------------------------------------------------------------------------------




(t)Utilities and Public Access. To the Seller's knowledge, the REO Property has
rights of access to public ways and is served by water, sewer, sanitary sewer
and storm drain facilities adequate to service the REO Property for its intended
uses and all public utilities necessary or convenient to the full use and
enjoyment of the REO Property are located either in the public right-of-way
abutting the REO Property (which are connected so as to serve the REO Property
without passing over other property) or in recorded easements serving the REO
Property and such easements are set forth in and insured by the applicable title
insurance policy and all roads necessary for the use of the REO Property for its
intended purposes have been completed and dedicated to public use and accepted
by all Governmental Authorities, except as would not reasonably be expected to
have a material adverse effect on the value, use, occupation, leasing or
marketability of such REO Property or to result in any liability to, claim
against or obligation of Buyer or material liability or obligation on the part
of the Seller, the Guarantor or the Trust Subsidiary.
    






--------------------------------------------------------------------------------




SCHEDULE 1-C
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO INTERESTS
The Seller makes the following representations and warranties to the Buyer, with
respect to the Trust Interests, as of the Purchase Date for the Trust Interests,
as of the date of this Agreement and as of any date on which Transaction
hereunder relating to the Trust Interests is outstanding.


(a)Trust Interests. The Trust Interests constitute all the issued and
outstanding trust interests of all classes of the Trust Subsidiary and are
certificated.


(b)Duly and Validly Issued. All of the shares of the Trust Interests have been
duly and validly issued.


(c)Trust Interests as Securities. The Trust Interests (a) constitute
“securities” as defined in Section 8-102 of the Uniform Commercial Code (b) are
not dealt in or traded on securities exchanges or in securities markets, (c) do
not constitute investment company securities (within the meaning of
Section 8-103(c) of the Uniform Commercial Code) and (d) are not held in a
securities account (within the meaning of Section 8-103(c) of the Uniform
Commercial Code).


(d)Beneficial Owner. Subject to the terms of the Program Agreements, Seller is
the sole record and beneficial owner of, and has title to, the Trust Interests,
free of any and all Liens or options in favor of, or claims of, any other
Person, except the Lien created herein pursuant to the terms of the Program
Agreements.


(e)Reserved.


(f)Conveyance; First Priority Lien. Upon delivery to the Buyer of the
certificates evidencing the Trust Interests (and assuming the continuing
possession by the Buyer of such certificate in accordance with the requirements
of applicable law) and the filing of a financing statement covering the Trust
Interests in the State of Delaware and naming the Seller as debtor and the Buyer
as secured party, Seller has conveyed and transferred to Buyer all of its right,
title and interest to the Trust Interests, including taking all steps as may be
necessary in connection with the indorsement, transfer of power, delivery and
pledge of all Trust Interests as “securities” (as defined in Section 8-102 of
the Uniform Commercial Code) to Buyer. The Lien granted hereunder is a first
priority Lien on the Trust Interests.


(g)No Waiver. The Seller has not waived or agreed to any waiver under, or agreed
to any amendment or other modification of, the Trust Agreements except as agreed
to by Buyer in writing.














--------------------------------------------------------------------------------




SCHEDULE 2


AUTHORIZED REPRESENTATIVES
SELLER AUTHORIZATIONS
Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller under this Agreement:
Authorized Representatives for execution of Program Agreements and amendments
Name
Title
Signature
 
 
 
 
 
 
 
 
 
 
 
 





Authorized Representatives for execution of Transaction Requests and day-to-day
operational functions
Name
Title
Signature
 
 
 



GUARANTOR AUTHORIZATIONS
Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Guarantor under this Agreement:
Authorized Representatives for execution of Program Agreements and amendments
Name
Title
Signature
 
 
 
 
 
 
 
 
 
 
 
 



Authorized Representatives for execution of Transaction Requests and day-to-day
operational functions
Name
Title
Signature
 
 
 







--------------------------------------------------------------------------------




BUYER AUTHORIZATIONS
Any of the persons whose signatures and titles appear below, including any other
authorized persons, are authorized, acting singly, to act for Buyer under this
Agreement:
Name
Title
Signature
Ryan Stark
Director
 
Randal Johnson
Director
 
Mary Conners
Director
 
Menahem Namer
Vice President
 
Casey Rust
Vice President
 
Vanessa Wiley
Vice President
 
Andrew McDermott
Vice President
 

 






--------------------------------------------------------------------------------




EXHIBIT A-1
Form of Purchase Price Increase Request
Deutsche Bank AG, Cayman Islands Branch
60 Wall Street, 3rd Floor
New York, NY 10005
Attention: Loan Operations  
Email:    abs.conduits@db.com
bilat.deals-ny@db.com


Ladies and Gentlemen:
Pursuant to Section 3.b of that certain Master Repurchase Agreement, dated as of
September 12, 2013 (the “Agreement”), between Deutsche Bank AG, Cayman Islands
Branch (“Buyer”) and Altisource Residential, L.P. (“Seller”), Seller hereby
requests that Buyer enter into a Purchase Price Increase with respect to the
Trust Mortgage Loans and/or REO Properties set forth on Schedule 1 attached
hereto (the “Subject Assets”) on [________], 20[__] (the “Purchase Price
Increase Date”) in connection with the [acquisition of such Trust Mortgage Loans
and/or REO Properties][increase in the Asset Value of such Trust Mortgage Loans
and/or REO Properties]. Capitalized terms used herein without definition have
the meanings given in the Agreement.
Seller acknowledges and agrees that Buyer has no obligation to fund, but may in
its sole and exclusive discretion elect to fund, the Purchase Price Increase
requested herein on any Business Day prior  the Purchase Price Increase Date
contemplated in this request. The undersigned Seller expressly acknowledges and
agrees that the election by the Buyer to fund the Purchase Price Increase on any
day prior to the related Purchase Price Increase Date shall not constitute or be
deemed to be an amendment, waiver or other modification of the notice
requirements set forth in the Agreement.
[Pursuant to Schedules 1-A, 1-B and 1-C of the agreement, Seller requests that
Buyer agree to and waive the exceptions described in Schedule 2 with respect to
the Subject Assets.]


 


SELLER:


Altisource Residential, L.P.


By: ___________________________
Name:
Title:







--------------------------------------------------------------------------------




Schedule 1 to Purchase Price Increase Request


(Attachment: Asset Schedule)


[Schedule 2 to Purchase Price Increase Request]
[Exceptions to Representations and Warranties]








--------------------------------------------------------------------------------




EXHIBIT A-2
Form of TRANSITION event Increase Request
Deutsche Bank AG, Cayman Islands Branch
60 Wall Street, 3rd Floor
New York, NY 10005
Attention: Loan Operations  
Email:    abs.conduits@db.com
bilat.deals-ny@db.com


Ladies and Gentlemen:
Pursuant to Section 3.f of that certain Master Repurchase Agreement, dated as of
September 12, 2013 (the “Agreement”), between Deutsche Bank AG, Cayman Islands
Branch (“Buyer”) and Altisource Residential, L.P. (“Seller”), Seller hereby
requests that Buyer enter into a Transition Event Increase with respect to the
Trust Mortgage Loans and/or REO Properties, as described on Schedule 1 attached
hereto on [________], 2013 (the “Transition Event Increase Date”). Capitalized
terms used herein without definition have the meanings given in the Agreement.
Seller acknowledges and agrees that Buyer has no obligation to fund, but may in
its sole and exclusive discretion elect to fund, the Transition Event Increase
requested herein on any Business Day prior  the Transition Event Increase Date
contemplated in this request. The undersigned Seller expressly acknowledges and
agrees that the election by the Buyer to fund the Transition Event Increase on
any day prior to the related Transition Event Increase Date shall not constitute
or be deemed to be an amendment, waiver or other modification of the notice
requirements set forth in the Agreement.
 


SELLER:


Altisource Residential, L.P.


By: ___________________________
Name:
Title:







--------------------------------------------------------------------------------




Schedule 1 to Transition Event Increase Request
(Attachment: Asset Schedule)












--------------------------------------------------------------------------------




EXHIBIT B
Form of transaction Request
Deutsche Bank AG, Cayman Islands Branch
60 Wall Street, 3rd Floor
New York, NY 10005
Attention: Loan Operations  
Email:    abs.conduits@db.com
bilat.deals-ny@db.com


Ladies and Gentlemen:
Pursuant to Section 3.b of that certain Master Repurchase Agreement, dated as of
September 12, 2013 (the “Agreement”), between Deutsche Bank AG, Cayman Islands
Branch (“Buyer”) and Altisource Residential, L.P. (“Seller”), Seller hereby
requests that Buyer enter into a Transaction with respect to the Trust Interests
and a Purchase Price Increase with respect to the Trust Mortgage Loans and REO
Properties set forth on Schedule 1 attached hereto (the “Subject Assets”) on
[________], 2013 (“Purchase Price Increase Date”). Capitalized terms used herein
without definition have the meanings given in the Agreement.
Seller acknowledges and agrees that Buyer has no obligation to fund, but may in
its sole and exclusive discretion elect to fund, the Purchase Price Increase
requested herein on any Business Day prior  the Purchase Price Increase Date
contemplated in this request. The undersigned Seller expressly acknowledges and
agrees that the election by the Buyer to fund the Purchase Price Increase on any
day prior to the related Purchase Price Increase Date shall not constitute or be
deemed to be an amendment, waiver or other modification of the notice
requirements set forth in the Agreement.
[Pursuant to Schedules 1-A, 1-B and 1-C of the Agreement, Seller requests that
Buyer agree to and waive the exceptions described in Schedule 2 with respect to
the Subject Assets.]


 


SELLER:


Altisource Residential, L.P.


By: ___________________________
Name:
Title:







--------------------------------------------------------------------------------




Schedule 1 to Transaction Request


(Attachment: Asset Schedule)


[Schedule 2 to Transaction Request]


[Exceptions to Representations and Warranties]














--------------------------------------------------------------------------------




EXHIBIT C
LOAN ACTIVITY REPORT












--------------------------------------------------------------------------------




EXHIBIT D-1
FORM OF SELLER POWER OF ATTORNEY
KNOW ALL MEN BY THESE PRESENTS, that Altisource Residential, L.P. (“Seller”)
hereby irrevocably constitutes and appoints Deutsche Bank AG, Cayman Islands
Branch (“Buyer”) and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney‑in‑fact with full irrevocable
power and authority in the place and stead of Seller and in the name of Seller
or in its own name, from time to time in Buyer's discretion:
(a)
in the name of Seller, or in its own name, or otherwise, to take possession of
and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to any assets purchased
by Buyer under Master Repurchase Agreement (as amended, restated or modified,
the “Agreement”), dated September 12, 2013, among Buyer, Altisource Residential,
L.P. (“Seller”) and Altisource Residential Corporation (“Guarantor”) or owned by
ARLP Trust 2 (“Trust Subsidiary”) and subject to the Agreement (the “Assets”)
and to file any claim or to take any other action or proceeding in any court of
law or equity or otherwise deemed appropriate by Buyer for the purpose of
collecting any and all such moneys due with respect to any other assets whenever
payable;



(b)
to pay or discharge taxes and liens levied or placed on or threatened against
the Assets;



(c)
(i) to direct any party liable for any payment under any Assets to make payment
of any and all moneys due or to become due thereunder directly to Buyer or as
Buyer shall direct; (ii) to ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Assets; (iii) to sign and
endorse any invoices, assignments, verifications, notices and other documents in
connection with any Assets; (iv) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Assets or any proceeds thereof and to enforce any other right in
respect of any Assets; (v) to defend any suit, action or proceeding brought
against Seller with respect to any Assets; (vi) to settle, compromise or adjust
any suit, action or proceeding described in clause (vii) above and, in
connection therewith, to give such discharges or releases as Buyer may deem
appropriate; and (viii) generally, to sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any Assets as fully and
completely as though Buyer were the absolute owner thereof for all purposes, and
to do, at Buyer's option and Seller's expense, at any time, and from time to
time, all acts and things which Buyer deems necessary to protect, preserve or
realize upon the Assets and Buyer's Liens thereon and to effect the intent of
this power of attorney, all as fully and effectively as Seller might do;



(d)
for the purpose of carrying out the transfer of servicing with respect to the
Assets from Seller to a successor servicer appointed by Buyer in its sole
discretion and to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish such
transfer of servicing, and, without limiting the generality of the foregoing,
Seller hereby gives Buyer the power and right, on behalf of Seller, without
assent by Seller, to, in the name of Seller or its own name, or otherwise,
prepare and send or cause to be sent “good‑bye” letters to all mortgagors under
the Assets,





--------------------------------------------------------------------------------




transferring the servicing of the Assets to a successor servicer appointed by
Buyer in its sole discretion;


(e)
for the purpose of delivering any notices of sale to mortgagors or other third
parties, including without limitation, those required by law;



(f)
for the purpose of transferring real estate owned property from Seller's
subsidiary by execution and delivery of a deed.



Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.
Seller also authorizes Buyer, from time to time, to execute, in connection with
any sale, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Assets.
The powers conferred on Buyer hereunder are solely to protect Buyer's interests
in the Assets and shall not impose any duty upon it to exercise any such powers.
Buyer shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers, and neither it nor any of its officers,
directors, employees or agents shall be responsible to Seller for any act or
failure to act hereunder, except for its or their own gross negligence or
willful misconduct.
TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER'S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.
[REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURES FOLLOW.]




--------------------------------------------------------------------------------












IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed and
Seller's seal to be affixed this ______ day of ____________, 201___.


ALTISOURCE RESIDENTIAL, L.P.,
as Seller


By: Altisource Residential GP, LLC,
          its general partner


By: Altisource Residential Corporation,
                the sole member of the general partner




By:____________________        
Name: Kenneth D. Najour
Title: Chief Financial Officer






--------------------------------------------------------------------------------












STATE OF
)
 
 
)
ss.:
COUNTY OF
)
 

On the ______ day of ____________, 201__ before me, a Notary Public in and for
said State, personally appeared ________________________________, known to me to
be _____________________________________ of Altisource Residential, L.P., the
institution that executed the within instrument and also known to me to be the
person who executed it on behalf of said corporation, and acknowledged to me
that such corporation executed the within instrument.
IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.
_____________________________
Notary Public
My Commission expires ________________________________










--------------------------------------------------------------------------------




EXHIBIT D-2
FORM OF TRUST SUBSIDIARY POWER OF ATTORNEY
KNOW ALL MEN BY THESE PRESENTS, that Christiana Trust, a division of Wilmington
Savings Fund Society, FSB, not in its individual capacity but as Trustee of ARLP
Trust 2 (“Trust Subsidiary”), hereby irrevocably constitutes and appoints
Deutsche Bank AG, Cayman Islands Branch (“Buyer”) and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney‑in‑fact with full irrevocable power and authority in the place and
stead of Trust Subsidiary and in the name of Trust Subsidiary or in its own
name, from time to time in Buyer's discretion:
(a)
in the name of Trust Subsidiary, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any assets
purchased by Buyer under Master Repurchase Agreement (as amended, restated or
modified, the “Agreement”), dated September 12, 2013, among Buyer, Altisource
Residential, L.P. (“Seller”) and Altisource Residential Corporation
(“Guarantor”) or owned by ARLP Trust 2 (“Trust Subsidiary”) and subject to the
Agreement (the “Assets”) and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by
Buyer for the purpose of collecting any and all such moneys due with respect to
any other assets whenever payable;



(b)
to pay or discharge taxes and liens levied or placed on or threatened against
the Assets;



(c)
(i) to direct any party liable for any payment under any Assets to make payment
of any and all moneys due or to become due thereunder directly to Buyer or as
Buyer shall direct; (ii) to ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Assets; (iii) to sign and
endorse any invoices, assignments, verifications, notices and other documents in
connection with any Assets; (iv) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Assets or any proceeds thereof and to enforce any other right in
respect of any Assets; (v) to defend any suit, action or proceeding brought
against Trust Subsidiary with respect to any Assets; (vi) to settle, compromise
or adjust any suit, action or proceeding described in clause (vii) above and, in
connection therewith, to give such discharges or releases as Buyer may deem
appropriate; and (viii) generally, to sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any Assets as fully and
completely as though Buyer were the absolute owner thereof for all purposes, and
to do, at Buyer's option and Trust Subsidiary's expense, at any time, and from
time to time, all acts and things which Buyer deems necessary to protect,
preserve or realize upon the Assets and Buyer's Liens thereon and to effect the
intent of this power of attorney, all as fully and effectively as Trust
Subsidiary might do;



(d)
for the purpose of carrying out the transfer of servicing with respect to the
Assets from Trust Subsidiary to a successor servicer appointed by Buyer in its
sole discretion and to take any and all appropriate action and to execute any
and all documents and instruments which may be necessary or desirable to
accomplish such transfer of servicing, and, without limiting the generality of
the foregoing, Trust Subsidiary hereby gives Buyer the power and right, on
behalf of Trust Subsidiary, without assent by Trust Subsidiary, to, in the name





--------------------------------------------------------------------------------




of Trust Subsidiary or its own name, or otherwise, prepare and send or cause to
be sent “good‑bye” letters to all mortgagors under the Assets, transferring the
servicing of the Assets to a successor servicer appointed by Buyer in its sole
discretion;


(e)
for the purpose of delivering any notices of sale to mortgagors or other third
parties, including without limitation, those required by law;



(f)
for the purpose of transferring real estate owned property from Trust Subsidiary
by execution and delivery of a deed.



Trust Subsidiary hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. This power of attorney is a power coupled
with an interest and shall be irrevocable.
Trust Subsidiary also authorizes Buyer, from time to time, to execute, in
connection with any sale, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Assets.
The powers conferred on Buyer hereunder are solely to protect Buyer's interests
in the Assets and shall not impose any duty upon it to exercise any such powers.
Buyer shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers, and neither it nor any of its officers,
directors, employees or agents shall be responsible to Trust Subsidiary for any
act or failure to act hereunder, except for its or their own gross negligence or
willful misconduct.
TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, TRUST SUBSIDIARY HEREBY AGREES THAT
ANY THIRD PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT
MAY ACT HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE
INEFFECTIVE AS TO SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE
OF SUCH REVOCATION OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY,
AND SELLER ON ITS OWN BEHALF AND ON BEHALF OF SELLER'S ASSIGNS, HEREBY AGREES TO
INDEMNIFY AND HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL
CLAIMS THAT MAY ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY
HAVING RELIED ON THE PROVISIONS OF THIS INSTRUMENT.
[REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURES FOLLOW.]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF Trust Subsidiary has caused this Power of Attorney to be
executed and Trust Subsidiary's seal to be affixed this ______ day of
____________, 201___.


ARLP Trust 2, as Trust Subsidiary


By:
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, not in its
individual capacity but as Trustee of ARLP Trust 2



By:____________________        
Name:
Title:






--------------------------------------------------------------------------------




STATE OF
)
 
 
)
ss.:
COUNTY OF
)
 

On the ______ day of ____________, 201__ before me, a Notary Public in and for
said State, personally appeared ________________________________, known to me to
be _____________________________________ of Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, not in its individual capacity but as
Trustee of ARLP Trust 2, the institution that executed the within instrument and
also known to me to be the person who executed it on behalf of said corporation,
and acknowledged to me that such corporation executed the within instrument.
IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.
_____________________________
Notary Public
My Commission expires ________________________________










--------------------------------------------------------------------------------




EXHIBIT E
SELLER'S, guarantor's and trust subsidiary's TAX IDENTIFICATION NUMBER


Altisource Residential, L.P.: 45-5560957


Altisource Residential Corporation: 46-0633510










--------------------------------------------------------------------------------




EXHIBIT F
EXISTING INDEBTEDNESS


The Master Repurchase Agreement, dated as of March 22, 2013, among Credit Suisse
First Boston Mortgage Capital LLC, as buyer, Altisource Residential, L.P., as
seller, ARLP Trust, as trust subsidiary, and Altisource Residential Corporation,
as guarantor, with a maximum facility amount of $100,000,000.






--------------------------------------------------------------------------------




EXHIBIT G
FORM OF SERVICER NOTICE AND ACKNOWLEDGEMENT
[Date]
[Ocwen Mortgage Servicing, Inc.], as Servicer
[ADDRESS]
Attention: ___________
Re:
Master Repurchase Agreement, dated as of September 12, 2013 (the “Repurchase
Agreement”), by and among Altisource Residential, L.P. (the “Seller”),
Altisource Residential Corporation (the “Guarantor”) and Deutsche Bank AG,
Cayman Islands Branch (the “Buyer”).



Ladies and Gentlemen:
[Ocwen Mortgage Servicing, Inc.] (the “Servicer”) is servicing certain mortgage
loans for Seller and ARLP Trust 2 (the “Trust Subsidiary”) pursuant to that
certain Servicing Agreement (the “Servicing Agreement”), [dated as of December
21, 2012, among the Servicer and the Seller]. The Servicer is hereby notified
and acknowledges that Trust Subsidiary is the “owner” of the Mortgage Loans (as
defined below) for purposes of the Servicing Agreement and that the Seller is
the owner of the beneficial ownership interest in the Mortgage Loans. The
Servicer is hereby notified that, pursuant to the Repurchase Agreement, Seller
has sold to Buyer, among other things, all of Seller's beneficial ownership
interest in (i) certain mortgage loans (the “Mortgage Loans”) which are serviced
by Servicer and (ii) the Servicing Agreement.
Servicer hereby acknowledges and agrees that, upon receipt of a notice from
Buyer of an event of default under the Repurchase Agreement (“Notice of Event of
Default”) in which Buyer shall identify the Mortgage Loans the Seller's rights
in which are then owned by Buyer under the Repurchase Agreement (i) the Servicer
shall segregate all amounts collected on account of such Mortgage Loans, hold
them in trust for the sole and exclusive benefit of Buyer, and remit such
collections in accordance with Buyer's written instructions and (ii) Buyer shall
accede to all of the rights of Seller and Trust Subsidiary under the Servicing
Agreement. Following such Notice of Event of Default, Servicer shall (i) follow
the instructions of Buyer with respect to the Mortgage Loans and (ii) deliver to
Buyer (1) within 60 days after December 31 of each calendar year, beginning with
the calendar year in which such Notice of Event of Default was delivered,
Uniform Single Attestation Program (USAP) reports and any other reports which
are prepared by the Servicer pursuant to Reg AB (as defined below) relating to
the prior calendar year and (2) any other information with respect to the
Mortgage Loans reasonably requested by Buyer. “Reg AB” shall mean Subpart
229.1100 - Asset Backed Securities (Regulation AB), 17 C.F.R.
§§229.1100-229.1123, as such may be amended from time to time, and subject to
such clarifications and interpretations as have been provided by the U.S.
Securities and Exchange Commission in the adopting release (Asset-Backed
Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506 - 1,631 (Jan.
7, 2005)) or by the staff of the U.S. Securities and Exchange Commission, or as
may be provided by the U.S. Securities and Exchange Commission or its staff from
time to time.
Servicer also acknowledges and agrees that, pursuant to the Repurchase
Agreement, upon Buyer's delivery of a Notice of Event of Default or notice of a
Servicer Termination Event (as defined in the Repurchase




--------------------------------------------------------------------------------




Agreement), Buyer shall have the right to immediately terminate the Servicer's
right to service the Mortgage Loans without payment of any penalty or
termination fee under the Servicing Agreement and Servicer agrees that, upon
receipt of such notice or upon resignation of Servicer, Servicer shall cooperate
in transferring the servicing of the Mortgage Loans to a successor servicer
appointed by Buyer in its sole discretion.
[Servicer also acknowledges and agrees that upon reasonable prior notice, Buyer
will be permitted during normal business hours to examine, inspect and make
copies and extracts of any documents, data, records or other information
relating to the Mortgage Loans, but solely to the extent such documents, data,
records or other information relates to the Mortgage Loans. Such examination or
inspection shall not occur more frequently than annually unless an Event of
Default has occurred and is continuing.][NOT APPLICABLE TO INTERIM SERVICERS]
[Servicer also acknowledges that, pursuant to the Repurchase Agreement, an event
of default will occur if the Servicer fails to deposit (i) into the “Servicer
Custodial Account” (as defined in the Repurchase Agreement), no later than two
(2) business days after receipt thereof, all collections received by Servicer in
respect of the Mortgage Loans referenced in this notice; provided, however, any
collections received in connection with sales of Mortgage Loans shall be
deposited by Servicer directly into the into “Collection Account” (as defined in
the Repurchase Agreement) or (ii) into the “Collection Account” (as defined in
the Repurchase Agreement), on or prior to the 10th business day of each month,
all collections received by the Servicer in respect of the Mortgage Loans
referenced in this notice. Servicer agrees to comply with the timing of deposits
set forth above.][NOT APPLICABLE TO INTERIM SERVICERS]
Notwithstanding any contrary information which may be delivered to the Servicer
by Seller, the Servicer may conclusively rely on any information or Notice of
Event of Default delivered by Buyer, and Seller shall indemnify and hold the
Servicer harmless for any and all claims asserted against it for any actions
taken in good faith by the Servicer in connection with the delivery of such
information or Notice of Event of Default.
Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt. Any notices to Buyer should be delivered to the following addresses:
Deutsche Bank AG, Cayman Islands Branch
60 Wall Street, 3rd Floor
New York, NY 10005
Attention: Loan Operations  
Email:    abs.conduits@db.com
bilat.deals-ny@db.com






--------------------------------------------------------------------------------




With a Copy to:


Deutsche Bank Securities Inc.
60 Wall Street, 3rd Floor
New York, NY 10005
Attention: Structured Credit Mortgage Team
Email:    csg.repo@list.db.com








[signature page follows]




--------------------------------------------------------------------------------




Very truly yours,


ALTISOURCE RESIDENTIAL, L.P.,
as Seller


By: Altisource Residential GP, LLC,
its general partner


By: Altisource Residential Corporation,
the sole member of the general partner


By:____________________                    
Name: Kenneth D. Najour
Title: Chief Financial Officer    


ARLP Trust 2,
as Trust Subsidiary
By: Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, not in its individual capacity but solely
as
Owner Trustee




By:____________________                        
Name:
Title:


ACKNOWLEDGED AND AGREED:
OCWEN MORTGAGE SERVICING, INC.,
as Servicer




By:____________________    
Name:
Title:








--------------------------------------------------------------------------------




EXHIBIT H
FORM OF PROPERTY MANAGER NOTICE AND ACKNOWLEDGEMENT
[Date]
[Altisource Solutions S.À.R.L.], as Property Manager
[ADDRESS]
Attention: ___________
Re:
Master Repurchase Agreement, dated as of September 12, 2013 (the “Repurchase
Agreement”), by and among Altisource Residential, L.P. (the “Seller”),
Altisource Residential Corporation (the “Guarantor”) and Deutsche Bank AG,
Cayman Islands Branch (the “Buyer”).



Ladies and Gentlemen:
[Altisource Solutions S.À.R.L., on behalf of itself and its subsidiaries
(collectively, the “Property Manager”), is performing certain property
management services for Seller and ARLP Trust 2 (the “Trust Subsidiary”)
pursuant to that certain Master Services Agreement (the “Services Agreement”),
dated as of December 21, 2012, between the Property Manager and the Guarantor].
The Property Manager is hereby notified and acknowledges that the Trust
Subsidiary is the “owner” of the REO Properties (as defined below) for purposes
of the Services Agreement and that the Seller is the owner of the beneficial
ownership interest in the REO Properties. The Property Manager is hereby
notified that, pursuant to the Repurchase Agreement, Seller has sold to Buyer,
among other things, Seller's beneficial ownership interest in (i) certain REO
properties (the “REO Properties”) which are managed by Property Manager and (ii)
the Services Agreement.
Property Manager hereby acknowledges and agrees that, upon receipt of a notice
from Buyer of an event of default under the Repurchase Agreement (“Notice of
Event of Default”) in which Buyer shall identify the REO Properties the Seller's
rights in which are then owned by Buyer under the Repurchase Agreement (i) the
Property Manager shall segregate all amounts collected on account of such REO
Properties, hold them in trust for the sole and exclusive benefit of Buyer, and
remit such collections in accordance with Buyer's written instructions and (ii)
Buyer shall accede to all of the rights of Seller and Trust Subsidiary under the
Services Agreement. Following such Notice of Event of Default, Property Manager
shall follow the instructions of Buyer with respect to the REO Properties and
shall deliver to Buyer any information with respect to the REO Properties
reasonably requested by Buyer.
Property Manager also acknowledges and agrees that, pursuant to the Repurchase
Agreement, upon Buyer's delivery of a Notice of Event of Default or notice of a
Property Manager Termination Event (as defined in the Repurchase Agreement),
Buyer shall have the right to immediately terminate the Property Manager's right
to manage the REO Properties without payment of any penalty or termination fee
under the Services Agreement and Property Manager agrees that, upon receipt of
such notice or upon resignation of Property Manager, Property Manager shall
cooperate in transferring the management of the related REO Properties to a
successor property manager appointed by Buyer in its sole discretion.




--------------------------------------------------------------------------------




Property Manager also acknowledges and agrees that upon reasonable prior notice,
Buyer will be permitted during normal business hours to examine, inspect and
make copies and extracts of any documents, data, records or other information
relating to the REO Properties, but solely to the extent such documents, data,
records or other information relates to the REO Properties. Such examination or
inspection shall not occur more frequently than annually unless an Event of
Default has occurred and is continuing.
Property Manager also acknowledges that, pursuant to the Repurchase Agreement,
an event of default will occur if the Property Manager fails to deposit (i) into
the “Property Manager Custodial Account” (as defined in the Repurchase
Agreement), no later than two (2) business days after receipt thereof, all
collections received by Property Manager in respect of the REO Properties
referenced in this notice; provided, however, that any such proceeds payable in
connection with a Bulk REO Sale (as defined in the Repurchase Agreement) shall
be deposited by the Property Manager directly into the into Collection Account
or (ii) into the “Collection Account” (as defined in the Repurchase Agreement),
on or prior to the 10th business day of each month, all collections received by
the Property Manager in respect of the REO Properties referenced in this notice.
Property Manager agrees to comply with the timing of deposits set forth above.
Notwithstanding any contrary information which may be delivered to the Property
Manager by Seller, the Property Manager may conclusively rely on any information
or Notice of Event of Default delivered by Buyer, and Seller shall indemnify and
hold the Property Manager harmless for any and all claims asserted against it
for any actions taken in good faith by the Property Manager in connection with
the delivery of such information or Notice of Event of Default.
Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt. Any notices to Buyer should be delivered to the following addresses:
Deutsche Bank AG, Cayman Islands Branch
60 Wall Street, 3rd Floor
New York, NY 10005
Attention: Loan Operations  
Email:    abs.conduits@db.com
bilat.deals-ny@db.com






--------------------------------------------------------------------------------




With a Copy to:


Deutsche Bank Securities Inc.
60 Wall Street, 3rd Floor
New York, NY 10005
Attention: Structured Credit Mortgage Team
Email:    csg.repo@list.db.com








[signature page follows]




--------------------------------------------------------------------------------




Very truly yours,


ALTISOURCE RESIDENTIAL CORPORATION, as Guarantor


By:____________________                    
Name: Kenneth D. Najour
Title: Chief Financial Officer




ARLP Trust 2, as Trust Subsidiary


By: Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, not in its individual capacity but solely
as
Owner Trustee




By:____________________                    
Name:
Title:


ACKNOWLEDGED AND AGREED:
ALTISOURCE SOLUTIONS S.À.R.L.




By:____________________    
Name:
Title:












--------------------------------------------------------------------------------




EXHIBIT I


FORM OF TRUST ASSIGNMENT AGREEMENT


[________], 20[__]
For as further set forth in this assignment and contribution letter (the
“Assignment”), [Christiana Trust, a division of Wilmington Savings Fund Society,
FSB, not in its individual capacity but as Trustee of ARLP Trust] (“Assignor”)[,
a wholly owned subsidiary of Altisource Residential, L.P. (“Parent”)] does
hereby transfer, assign and otherwise convey to Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, not in its individual capacity but as
Trustee of ARLP Trust 2 (“Assignee”), a wholly owned subsidiary of Parent and
its successors and assigns, without recourse, all rights, title and interest of
Assignor, as of the date hereof, in, to and under each of the assets set forth
on Schedule A hereto (the “Assets”).


It is intended that the transfer, assignment or other conveyance of Assignor's
right, title and interest in, to and under the Assets pursuant to this
Assignment shall constitute, and shall be construed as, a true transfer of such
Assets by the Assignor to the Assignee, and not a grant of a security interest
to secure a loan. However, if any of such transfer, assignment or other
conveyance is deemed to be in respect of a loan, it is intended that:  (a) the
rights and obligations of the parties shall be established pursuant to the terms
of this Assignment; (b) the Assignor has granted to the Assignee a first
priority security interest in all of its right, title and interest in, to and
under the Assets to secure payment of such loan; and (c) this Assignment shall
constitute a security agreement under applicable law.  The Assignor will, to the
extent consistent with this Assignment, take such reasonable actions as may be
necessary to ensure that, if this Assignment were deemed to create a security
interest in such Assets, such security interest would be a perfected security
interest of first priority under applicable law and will be maintained as such
throughout the term of this Assignment. Assignor hereby authorizes Assignee, and
Assignee hereby authorizes any assignee, transferee or pledge of any trust
certificates issued by Assignee, to make all filings (including UCC filings)
necessary in any jurisdiction to perfect the transfers and assignments herein
contemplated and to preserve the lien created by this Assignment.
[Each of the parties hereto acknowledges and agrees that the transfer,
assignment and conveyance contemplated by this Assignment shall be deemed to be
a (i) distribution of the Assets to the Parent in respect of the Parent's
existing beneficial ownership interest in the Assignor and (ii) a simultaneous
contribution of such Assets to the Assignee, as an additional deposit to the
trust estate of the Assignee in respect of the Parent's existing ownership
interest in the Assignee.][IF ASSIGNOR IS ALSO SUB OF ALTISOURCE USE THIS AND
DEFINE “PARENT” IN FIRST PARAGRAPH AS APPROPRIATE]
THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED IN THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT
REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAWS).
THIS ASSIGNMENT IS EXECUTED WITHOUT RECOURSE AND WITHOUT REPRESENTATIONS OR
WARRANTIES OF ANY KIND OR NATURE, EXPRESSED, IMPLIED OR IMPOSED BY LAW.




--------------------------------------------------------------------------------




Each party hereto shall execute, acknowledge and deliver to the other party all
documents, and shall take all actions, reasonably required by such other party
from time to time to confirm or effect the transactions contemplated hereby.
This Assignment may be signed in any number of counterparts, which may be
delivered electronically, each of which shall be deemed an original, and such
counterparts shall constitute but one and the same instrument.
It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, a federal savings bank, not individually
or personally but solely as Owner Trustee of [each of the Assignor and the
Assignee], in the exercise of the powers and authority conferred and vested in
it under the Trust Agreement for [each of the Assignor and the Assignee], (b)
each of the representations, undertakings and agreements herein made on the part
of [the Assignor and] the Assignee is made and intended not as personal
representations, undertakings and agreements by Christiana Trust but is made and
intended for the purpose for binding only [the Assignor and] the Assignee, (c)
nothing herein contained shall be construed as creating any liability on
Christiana Trust, individually or personally, to perform any covenant either
express or implied contained herein, all such liability, if any, being expressly
waived by the parties hereto and any Person claiming by, through or under the
parties hereto, and (d) under no circumstances shall Christiana Trust be
personally liable for the payment of any indebtedness or expenses of [the
Assignor or] the Assignee or be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by [the
Assignor or] the Assignee under this Agreement or any other related documents.
[Signatures appear on the following page]




--------------------------------------------------------------------------------




[___________________],
as Assignor






By:____________________                        
Name:
Title:


ARLP TRUST 2,
as Assignee


By: CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB, not in
its individual capacity
but solely as Owner Trustee




By:____________________                        
Name:
Title:












--------------------------------------------------------------------------------




SCHEDULE A


Assets Schedule








